



EXHIBIT 10.31


EXECUTION VERSION




    
DATED AS OF FEBRUARY 5, 2018




T-MOBILE AIRTIME FUNDING LLC
as Funding Seller


BILLING GATE ONE LLC
as Purchaser


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
as Bank Purchasing Agent


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH
as Bank Collections Agent


T-MOBILE PCS HOLDINGS LLC
as Servicer
    
and


T-MOBILE US, INC.
as Performance Guarantor

--------------------------------------------------------------------------------







THIRD AMENDED AND RESTATED
MASTER RECEIVABLES PURCHASE AGREEMENT





--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
1
Interpretation
3
2
Sale and Assignment
23
3
Servicing of Purchased Receivables
31
4
Fees and Payments; Increased Costs; Set-Off
37
5
Repurchase of Receivables; Allocation and Sharing of Losses
40
6
Representations and Warranties of the Funding Seller and the Performance
Guarantor
47
7
Certain Covenants of the Funding Seller, the Servicer, the Performance
Guarantor, the Bank Purchasing Agent and the Purchaser
52
8
Conditions Precedent
57
9
Indemnification By Funding Seller
57
10
Payments
59
11
Term; Termination
59
12
Confidentiality
63
13
Notices
64
14
Assignments
64
15
Amendments
65
16
Other Costs
65
17
Separability
65
18
Money Laundering
65
19
Performance Guarantee
65
20
Termination of KFW Guarantees
68
21
Purchasing Entities’ Undertakings related to German VAT
68
22
Bankruptcy
68
23
Limited Recourse against Wells Fargo
69
24
Choice of Law and Jurisdiction; Waiver of Jury Trial
69
25
Counterparts
69
26
Execution
70
27
Anti-Corruption; Sanctions
70
28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
72
SIGNATURE PAGES
 
ANNEX 1 ADDRESSES
A-1
ANNEX 2A FORM OF NOTICE OF RELEASE OF KFW GUARANTEES
A-2A
ANNEX 2B FORM OF NOTICE OF RELEASE OF KFW GUARANTEES
A-2B
ANNEX 3 ELIGIBLE RECEIVABLES
A-3
ANNEX 4 ORIGINATORS
A-4
ANNEX 5 CONDITIONS PRECEDENT TO EACH PURCHASE
A-5
ANNEX 6 FORM OF MONTHLY REPORT
A-6
ANNEX 7 SCOPE OF ACCOUNTANT’S REPORT
A-7



2
 

--------------------------------------------------------------------------------





ANNEX 8 DATA CONFIDENTIALITY PROVISIONS
A-8
ANNEX 9 FORM OF DT PAYMENT GUARANTEE
A-9
ANNEX 10 TEMPLATE FOR INVOICES ON SERVICER FEE TO BE ISSUED BY SERVICER
SEPARATELY TO EACH BANK PURCHASER PURSUANT TO SECTION 4.3(b)
A-10
ANNEX 11 LEVEL 4 RESERVE PERCENTAGES ON PRIOR SETTLEMENT DATES
A-11







3
 

--------------------------------------------------------------------------------






THIS THIRD AMENDED AND RESTATED MASTER RECEIVABLES PURCHASE AGREEMENT (this
“Agreement”) is dated as of February 5, 2018, and made
AMONG:
(1)
T-Mobile Airtime Funding LLC, a limited liability company organized under the
laws of the State of Delaware, with its principal place of business at 12920 SE
38th Street, Bellevue, Washington, USA 98006 (“T-Mobile Funding” or the “Funding
Seller”);

(2)
Billing Gate One LLC, a limited liability company organized under the laws of
the State of Delaware, with its principal place of business at 919 N. Market
Street, Suite 1600, Wilmington, Delaware, USA 19801 (the “Purchaser”);

(3)
Landesbank Hessen-Thüringen Girozentrale, a public law corporation incorporated
under the laws of Germany, registered in the commercial register kept at the
local court (Amtsgericht) of Frankfurt am Main under registration number HRA
29821 and the local court (Amtsgericht) of Jena under registration number HRA
102181, with its business address at Neue Mainzer Straße 52-58, 60311 Frankfurt
am Main, Germany (“Helaba” or, in its capacity as Bank Purchasing Agent on
behalf of the Bank Purchasers, the “Bank Purchasing Agent” and a “Co-Agent”);

(4)
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf branch, a bank incorporated
under the laws of Japan, operating through its Düsseldorf Branch, which is
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Düsseldorf under registration number HRB 34094, with its seat
at Breite Straße 34, 40213 Düsseldorf, Germany (“BTMU” or, in its capacity as
Bank Collections Agent on behalf of the Bank Purchasers, the “Bank Collections
Agent” and a “Co-Agent”);

(5)
T-Mobile PCS Holdings LLC, a Delaware limited liability company, with its
business address at 12920 SE 38th Street, Bellevue, Washington, USA 98006, as
Servicer (“T-Mobile PCS Holdings” or the “Servicer”); and

(6)
T-Mobile US, Inc., a Delaware corporation, with its business address at 12920 SE
38th Street, Bellevue, Washington, USA 98006 (the “Performance Guarantor” or
“TMUS”).

PREAMBLE
(A)
On or about February 26, 2014 (the “Original Signing Date”):

(i)
T-Mobile PCS Holdings and the Originators entered into a receivables sale and
conveyancing agreement, as amended from time to time (the “Conveyancing
Agreement”), pursuant to which T-Mobile PCS Holdings (in such capacity, the
“Initial Purchaser”) agreed to purchase Receivables and Related Rights from the
Originators, and the Originators have agreed to sell certain Receivables and
Related Rights to the Initial Purchaser;

(ii)
T-Mobile Funding and the Initial Purchaser entered into a receivables sale and
contribution agreement, as amended from time to time (the “Contribution
Agreement”), pursuant to which T-Mobile Funding agreed to purchase Receivables
and Related Rights from the Initial Purchaser, and the Initial Purchaser agreed
to sell or contribute Receivables and Related Rights to T-Mobile Funding that
the Initial Purchaser has acquired pursuant to the Conveyancing Agreement;

(iii)
in order to enable the Funding Seller to purchase such Receivables and Related
Rights from the Initial Purchaser pursuant to the Contribution Agreement, the
Funding Seller and the Purchaser entered into the Master Receivables Purchase
Agreement, as amended from time to time (the



1
 

--------------------------------------------------------------------------------





“Master Receivables Purchase Agreement”), pursuant to which the Funding Seller
sold to the Purchaser, and the Purchaser purchased from the Funding Seller, the
Receivables and Related Rights that the Funding Seller had acquired pursuant to
the Contribution Agreement;
(iv)
in order to enable the Purchaser to purchase the Receivables and Related Rights
from the Funding Seller pursuant to the Master Receivables Purchase Agreement,
the Bank Purchasing Agent, the Bank Purchasers and the Purchaser entered into
the Onward Receivables Purchase Agreement (as amended and restated on the date
hereof and as otherwise amended, restated, supplemented or otherwise modified
from time to time, the “Onward Receivables Purchase Agreement”), pursuant to
which the Purchaser agreed to sell to the Bank Purchasers, and the Bank
Purchasers agreed to purchase from the Purchaser, undivided percentage ownership
interests in such Receivables and Related Rights;

(v)
Helaba was requested to act, and since then has been acting, as Bank Purchasing
Agent on behalf of the Bank Purchasers and their assigns in accordance with the
terms of the Onward Receivables Purchase Agreement;

(vi)
T-Mobile PCS Holdings was requested to act, and since then has been acting, as
the Servicer in accordance with the terms of the Master Receivables Purchase
Agreement; and

(vii)
in order to induce the Purchaser to enter into the Master Receivables Purchase
Agreement, the Performance Guarantor agreed to guaranty certain of the
obligations of the Servicer, the Initial Purchaser and the Originators under the
Transaction Documents.

(B)
On June 6, 2016, the parties hereto amended, restated and replaced the Master
Receivables Purchase Agreement in its entirety with the First Amended and
Restated Master Receivables Purchase Agreement and BTMU was requested to act,
and since then has been acting, as Bank Collections Agent on behalf of the Bank
Purchasers and their assigns in accordance with the terms of the Onward
Receivables Purchase Agreement.

(C)
On November 30, 2016, the parties hereto amended, restated and replaced the
First Amended and Restated Master Receivables Purchase Agreement in its entirety
with the Second Amended and Restated Master Receivables Purchase Agreement.

(D)
On May 5, 2017, the parties hereto entered into an amendment to the Second
Amended and Restated Master Receivables Purchase Agreement.

(E)
The parties hereto now desire to amend, restate and replace the Master
Receivables Purchase Agreement in its entirety as provided herein.





2
 

--------------------------------------------------------------------------------






1.
IT IS AGREED as follows:

1.
INTERPRETATION

1.1
Definitions

In this Agreement (including recitals hereto):
“1-Month LIBOR” means, for each Accrual Period, the percentage rate per annum
for deposits in USD in a principal amount equal to not less than USD 1,000,000
having a maturity of one month displayed on the Bloomberg Screen two Business
Days prior to the first day of such Accrual Period. If such rate is unavailable
for any reason on such day, “1-Month LIBOR” shall be determined on the basis of
the rates at which one-month deposits in USD are offered by four prime banks in
the London interbank market reasonably selected by the Co-Agents (the “1-Month
LIBOR Reference Banks”) at approximately 11:00 a.m. (London time) on such date,
to prime banks in the London interbank market in an amount determined by the
Co-Agents. If at least two such quotations are provided, “1-Month LIBOR” will be
the arithmetic mean of the quotations rounded to four decimal places. If fewer
than two quotations are provided, “1-Month LIBOR” will be the arithmetic mean of
rates quoted by at least two major banks in New York City, reasonably selected
by the Co-Agents, at approximately 11:00 a.m., New York City time, on such date
for one-month loans in USD to leading European banks in a principal amount equal
to not less than USD 1,000,000; provided, however, that if fewer than two
1-Month LIBOR Reference Banks selected as aforesaid by the Co-Agents are quoting
rates as mentioned above, “1-Month LIBOR” shall be the rate in effect for the
previous Accrual Period. Notwithstanding the foregoing, with respect to the
initial Accrual Period, “1-Month LIBOR” shall be determined through the use of
straight-line interpolation by reference to two rates based on the relevant
rates displayed on the Bloomberg Screen, one of which shall be determined as if
the initial Accrual Period were one month in duration and the other of which
shall be determined as if the initial Accrual Period were two months in
duration. Any determination or selection required to be made by the Co-Agents
pursuant to this paragraph shall be made by the Co-Agents acting in concert or,
if the Co-Agents cannot agree to act in concert by the time prescribed, by
either one of the Co-Agents acting at the direction of all of the Bank
Purchasers whose LIBOR Rate is based on 1-Month LIBOR.
“3-Month LIBOR” means, for each Accrual Period, the percentage rate per annum
for deposits in USD in a principal amount equal to not less than USD 1,000,000
having a maturity of three months displayed on the Bloomberg Screen two Business
Days prior to the first day of such Accrual Period. If such rate is unavailable
for any reason on such day, “3-Month LIBOR” shall be determined on the basis of
the rates at which three-month deposits in USD are offered by four prime banks
in the London interbank market reasonably selected by the Co-Agents (the
“3-Month LIBOR Reference Banks”) at approximately 11:00 a.m. (London time) on
such date, to prime banks in the London interbank market in an amount determined
by the Co-Agents. If at least two such quotations are provided, “3-Month LIBOR”
will be the arithmetic mean of the quotations rounded to four decimal places. If
fewer than two quotations are provided, “3-Month LIBOR” will be the arithmetic
mean of rates quoted by at least two major banks in New York City, reasonably
selected by the Co-Agents, at approximately 11:00 a.m., New York City time, on
such date for three-month loans in USD to leading European banks in a principal
amount equal to not less than USD 1,000,000; provided, however, that if fewer
than two 3-Month LIBOR Reference Banks selected as aforesaid by the Co-Agents
are quoting rates as mentioned above, “3-Month LIBOR” shall be the rate in
effect for the previous Accrual Period.
“Account Bank Required Rating” means a short-term debt rating of at least A-1 by
S&P and at least P-1 by Moody’s.


3
 

--------------------------------------------------------------------------------





“Account Control Agreement” means the agreement originally dated on or about the
Original Signing Date, as amended and restated on the date hereof and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, among the Bank Collections Agent, the Purchaser, the Funding Seller and
the Collection Account Bank entered into to perfect the security interest of the
Bank Collections Agent and the Purchaser in the Collection Account.
“Accrual Period” means (A) initially, the period beginning on the Closing Date
and ending on the first Settlement Date and (B) the period beginning on any
Settlement Date and ending on the subsequent Settlement Date.
“Administration Fee” means the amount set forth in the applicable Fee Letter.
“Adverse Claim” means a lien, security interest, trust, mortgage, hypothecation,
charge, floating charge, pledge, assignment, deposit arrangement, easement,
right of way, or any promise or irrevocable mandate or other encumbrance
(including any lien by attachment, conditional sale, capital lease, retention of
title, and any form of extended retention of title), or other right, claim,
preference, priority, or other preferential arrangement in the nature of a
security interest of any kind or nature whatsoever under the laws of any
jurisdiction in, of or on any asset or property of a Person (including any UCC
financing statement or any similar instrument of any jurisdiction filed against
such Person, its assets or properties) and any financing lease having
substantially the same economic effect as any of the foregoing.
“Affected Party” means each Co-Agent and each Bank Purchaser.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
“Aged Receivable” means a Purchased Receivable (other than a Written-Off
Receivable) that has not been paid in full by the related Obligor more than 120
days after its original Due Date. For the avoidance of doubt, an EPS Receivable
shall not be considered to be an Aged Receivable.
“Aged Receivables Ratio” means, for any Settlement Date, a fraction, expressed
as a percentage, the numerator of which is the aggregate Outstanding Balance of
all Receivables that first became Aged Receivables or Written-Off Receivables
during the most recently ended Collection Period, and the denominator of which
is the Settlement Date Receivables Balance for the immediately preceding
Settlement Date (which, for purposes of the first Settlement Date, shall be
deemed to have been the Closing Date Receivables Balance).
“Aged Receivables Write-Off Amount” shall have the meaning specified in Section
5.3
“Aggregate Level 3 Excess Loss Sharing Payment Amount” shall have the meaning
specified in Section 5.3.
“Aggregate Level 3 Loss Sharing Payment Amount” shall have the meaning specified
in Section 5.3.
“Agreement” shall have the meaning specified in the preamble hereto. For the
avoidance of doubt, this “Agreement” shall include the Performance Guarantee.
“Allocated Write-Off Amount” means, with respect to each Batch, for each
Settlement Date, the aggregate amount of Write-Offs that occurred with respect
to the Purchased Receivables (other than EPS Receivables) included in such Batch
during the most recently ended Collection Period.
“Autobahn” means Autobahn Funding Company LLC, a Delaware limited liability
company.


4
 

--------------------------------------------------------------------------------





“Bank Collections Agent” has the meaning specified in the preamble hereto.
“Bank Purchaser” shall mean each of (A) Helaba, BTMU and Autobahn, in their
respective capacities as a “Bank Purchaser” under the Onward Receivables
Purchase Agreement, and (B) any other Person that becomes party to the Onward
Receivables Purchase Agreement as a “Bank Purchaser” in accordance with the
terms thereof.
“Bank Purchasing Agent” means Helaba in its capacity as Bank Purchasing Agent
under the Onward Receivables Purchase Agreement.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.
“Bankruptcy Event” means, for any Person, any of the following events:
(a)
a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and, except in the case of the Funding Seller, such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or an
order for relief in respect of such Person shall be entered in an involuntary
case under the Bankruptcy Code or other similar laws now or hereafter in effect;
or

(b)
such Person shall commence a voluntary case or other proceeding under the
Bankruptcy Code or any other applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestration or the like, for such
Person or any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due; or

(c)
such Person shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors or file a notice of intention to
make a proposal to some or all of its creditors.

“Batch” refers to the Closing Date Batch or any Collection Period Batch.
“Batch Receivables Amount” means the aggregate Nominal Value of all of the
Purchased Receivables that belong to such Batch as at their respective Purchase
Dates.
“Billing Gate One Trust” means Billing Gate One Trust, a Delaware statutory
trust.
“Bloomberg Screen” means the display which appears on the Bloomberg page
“USOOO1M” (or such other page as may replace that page on that service).
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
“BTMU” has the meaning specified in the recitation preceding the preamble
hereto.


5
 

--------------------------------------------------------------------------------





“Business Day” means a day (other than a Saturday or Sunday) on which banks in
Düsseldorf, Germany; Frankfurt am Main, Germany; London, England, U.K.; New York
City, New York, U.S.A.; Seattle, Washington, U.S.A.; Wilmington, Delaware,
U.S.A.; and the Collection Account Bank are open for business.
“CCPC” means, with respect to a Receivable, the Cost Center Profit Center
identified by the Servicer on its related books and records and collections
systems.
“Change in Law” means (i) any change after the date of this Agreement in (a) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, or (b) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
(including the Federal Republic of Germany), including, in each case, transition
rules, and any amendments to such regulations adopted prior to the date of this
Agreement, or (ii) any adoption or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any of the Purchasing Entities or any corporation controlling any
of them. Notwithstanding the foregoing, for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be a Change in Law regardless of the date adopted, issued, promulgated or
implemented.
“Change of Control” means an event that shall be deemed to occur if Deutsche
Telekom shall no longer (i) be the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of more than 50% of the Voting
Shares of TMUS (or any successor entity) or (ii) have the ability to elect a
majority of the Board of Directors of TMUS (or any successor entity).
“Charges” means, with respect to an Obligor, the amounts billed to such Obligor
as reflected on the corresponding Invoice.
“Clean-up Call” shall have the meaning specified in Section 11.9.
“Closing Cut-Off Date” means February 26, 2014, at 12:00 a.m., Pacific standard
time.
“Closing Date” means March 3, 2014.
“Closing Date Batch” refers, in the aggregate, to all of the Receivables sold by
the Funding Seller to the Purchaser on the Closing Date.
“Closing Date Deferred Purchase Price” means an amount equal to the sum of (i)
the Closing Date Dilution Reserve Amount, (ii) the Closing Date Mandatory
Repurchase Reserve Amount, and (iii) the Closing Date Yield Reserve Amount, (iv)
the Closing Date Excess Funding Amount and (v) the Closing Date Level 4 Reserve
Amount.
“Closing Date Dilution Reserve Amount” means an amount equal to the product of
(i) the Closing Date Receivables Balance and (ii) the Dilution Discount Amount
Percentage for the Closing Date.
“Closing Date Excess Funding Amount” means the amount (if any) by which the
Closing Date Funded Amount would exceed the Funding Limit, after giving effect
to the determination of the Closing Date Dilution Reserve Amount, the Closing
Date Mandatory Repurchase Reserve Amount, the Closing Date Yield Reserve Amount
and the Closing Date Level 4 Reserve Amount.


6
 

--------------------------------------------------------------------------------





“Closing Date Funded Amount” means the amount that equals (A) the product of the
Funding Advance Rate and the Closing Date Receivables Balance minus (B) the
Closing Date Deferred Purchase Price.
“Closing Date Level 4 Reserve Amount” means the Level 4 Reserve Percentage
multiplied by the Closing Date Receivables Balance.
“Closing Date Mandatory Repurchase Reserve Amount” means an amount equal to the
product of (i) the Closing Date Receivables Balance and (ii) the Maximum
Mandatory Repurchase Percentage on the Closing Date.
“Closing Date Receivables Balance” means an amount equal to the aggregate
Outstanding Balance of all Purchased Receivables purchased by the Purchaser from
the Funding Seller on the Closing Date, as of the close of business on the
Closing Cut-Off Date.
“Closing Date Yield Reserve Amount” means an amount equal to $3,000,000.
“Co-Agent” means each of the Bank Collections Agent and the Bank Purchasing
Agent.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (and any successor statute thereto), and the regulations
promulgated and rulings issued thereunder. Section references to the Code are to
the Code as in effect on the Closing Date, and any subsequent provisions of the
Code, amendments thereto or substituted therefrom.
“Collections” means, with respect to any Purchased Receivable, any cash payments
(or equivalent) made by or on behalf of the related Obligor with respect to such
Purchased Receivable as a payment thereon and any other cash proceeds of such
Purchased Receivables, including cash proceeds of Related Rights with respect to
such Purchased Receivables; provided that the parties agree that (a) tax
refunds, whether in the form of cash or otherwise, with respect to Receivables,
and (b) any cash payments (or equivalent) or any other cash proceeds collected
on EPS Receivables (including cash proceeds of Related Rights with respect to
such EPS Receivables), shall not constitute Collections.
“Collection Account” means the deposit account identified as the Collection
Account in the Master Receivables Purchase Agreement Side Letter and any
successor deposit account.
“Collection Account Bank” means the depositary institution at which the
Collection Account is maintained, which depositary institution shall satisfy the
Account Bank Required Rating.
“Collection Period” means (A) initially, the period beginning on the Closing
Cut-Off Date and ending on March 31, 2014, and (B) each calendar month that
shall occur thereafter.
“Collection Period Batch” refers, in the aggregate, to all of the Receivables
(other than Receivables in the Closing Date Batch) that have been sold by the
Funding Seller to the Purchaser within the same Collection Period, it being
understood (for the avoidance of doubt) that each Collection Period in which
Receivables are so sold shall give rise to a separate and distinct Batch.
“Commingling Loss” has the meaning set forth in Section 5.6.
“Commitment” has the meaning specified in the Onward Receivables Purchase
Agreement.
“Commitment Fee” of any Bank Purchaser means the “commitment fee” payable to the
Purchaser for the benefit of such Bank Purchaser pursuant to Section 4.1.




7
 

--------------------------------------------------------------------------------





“Commitment Fee Rate” means, for each Bank Purchaser, the amount specified for
such Bank Purchaser in the applicable Fee Letter.
“Competitor” means any Person that is a telecommunications, internet or
comparable service provider or otherwise a commercial competitor of the
Performance Guarantor or one of its material Affiliates.
“Conduit Agent” means DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main, New York Branch, in its capacity as the Conduit Agent under the Onward
Receivables Purchase Agreement.
“Confidential Information” has the meaning specified in Section 12.1.
“Consolidated Debt” means, as of any date of determination, for the Performance
Guarantor and its consolidated Subsidiaries, an amount equal to (a) the amount
of long-term debt, plus (b) the amount of short-term debt, minus (c) cash and
cash equivalents, each as of the end of the preceding calendar quarter, each as
determined in accordance with GAAP and shown in the consolidated balance sheets
of the Performance Guarantor as of such date.
“Consolidated EBITDA” means, (I) for any fiscal quarter ending after June 30,
2013, an amount equal to the Consolidated Net Income for such period plus (a)
each of the following to the extent deducted in calculating such Consolidated
Net Income: (i) interest expense (net of interest income) payable by the
Performance Guarantor and its Subsidiaries for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable (including those
deferred) by the Performance Guarantor and its Subsidiaries for such period,
(iii) depreciation and amortization expenses of the Performance Guarantor and
its Subsidiaries for such period, (iv) other deducted income and expenses, (v)
expenses constituting stock-based compensation and (vi) other non-recurring
expenses of the Performance Guarantor and its Subsidiaries reducing such
Consolidated Net Income which are not reflective of ongoing operations and (II)
for any periods prior to or ending on June 30, 2013, the pro-forma statements
shown in the Investor Quarterly (3rd quarter 2013) as filed with the Securities
and Exchange Commission on November 5, 2013, for the Performance Guarantor and
its predecessor companies.
“Consolidated Equity Ratio” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is (a) Consolidated
Shareholders’ Equity and the denominator of which is (b) Consolidated Total
Assets.
“Consolidated Leverage Ratio” means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is (a) Consolidated
Debt as of such date and the denominator of which is (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any fiscal quarter for the Performance
Guarantor and its consolidated Subsidiaries, the net income of the Performance
Guarantor and its consolidated Subsidiaries as of the end of such fiscal
quarter, determined in the accordance with GAAP and shown in the consolidated
statements of income of the Performance Guarantor and its consolidated
Subsidiaries for such date.
“Consolidated Shareholders’ Equity” means, as of any date of determination, the
stockholders’ equity of the Performance Guarantor and its consolidated
Subsidiaries on a consolidated basis as of the end of the prior calendar quarter
determined in accordance with GAAP and shown in the consolidated balance sheets
of the Performance Guarantor as of such date.


8
 

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Performance Guarantor and its consolidated Subsidiaries on a
consolidated basis as of the end of the prior calendar quarter, determined in
accordance with GAAP and shown in the consolidated balance sheets of the
Performance Guarantor as of such date.
“Contract” means with respect to any Receivable, an agreement or arrangement
pursuant to agreed-upon terms and conditions between an Originator and any
Obligor, pursuant to or under which such Obligor shall be obligated to pay for
goods or services from time to time.
“Contribution Agreement” has the meaning specified in the Preamble hereto.
“Conveyancing Agreement” has the meaning specified in the Preamble hereto.
“Credit and Collection Policy” means, with respect to the Receivables and
Related Rights, those policies and procedures of T-Mobile PCS Holdings (or one
of its Affiliates) with respect to receivables credit, servicing, administering,
originating and collection in effect as of the Closing Date and as modified from
time to time in accordance with this Agreement.
“CRR” has the meaning set forth in Section 7.1(m).
“CRR Cost” has the meaning set forth in Section 7.1(m).
“Debt” of any Person shall mean, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (iii) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business), (iv)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services purchased by such Person (other than trade debt incurred
in the ordinary course of business and due within twelve months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (v) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (vi) all indebtedness of others
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Adverse Claim on, or payable out
of the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
for purposes hereof the amount of such indebtedness shall be limited to the
greater of (A) the amount of such indebtedness as to which there is recourse to
such Person and (B) the fair market value of the property which is subject to
the Adverse Claim, (vii) all guarantees of such Person, (viii) the principal
portion of all obligations of such Person under capitalized leases, (ix) all
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements, (x) the
maximum amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due by a fixed date, and (xii) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes. The Debt of any Person shall include the
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such indebtedness.


9
 

--------------------------------------------------------------------------------





“Deferred Purchase Price” means, for each Settlement Date, the sum of (i) the
Dilution Reserve Amount, (ii) the Mandatory Repurchase Reserve Amount, (iii) the
Yield Reserve Amount, (iv) the Excess Funding Reserve Amount, and (v) the Level
4 Reserve Amount, and, on and following the KfW Termination Date, (vi) 85% of
the Level 3 Maximum Amount and (vii) the Level 3A Maximum Amount, in each case,
determined for such Settlement Date.
“Delinquency Ratio” means a fraction, expressed as a percentage, computed as of
the last day of each Collection Period, the numerator of which is (a) the
aggregate Outstanding Balance of all Purchased Receivables that were Delinquent
Receivables as of the close of business on such day, and the denominator of
which is (b) the Settlement Date Receivables Balance as of the Settlement Date
immediately preceding such day (which, for purposes of the first Collection
Period, shall be deemed to have been the Closing Date Receivables Balance).
“Delinquent Receivable” means a Purchased Receivable that is not an Aged
Receivable and for which any payment, or part thereof, remains unpaid for more
than 60 and less than 91 days from the original Due Date for such payment. For
the avoidance of doubt, an EPS Receivable shall not be considered to be a
Delinquent Receivable.
“Designated November 2014 Receivable” means a receivable originated by either of
the November 2014 Joining Originators in November 2014 on or before the November
2014 Amendment Effective Date.
“Designated State” means the states referred to in paragraph (dd) of Annex 3, or
such other states designated by the Servicer from time to time and consented to
by the Bank Purchasing Agent.
“Designated SunCom Receivable” means a receivable originated by the January 2015
Joining Originator in November 2014, December 2014, or January 2015 on or before
the January 2015 Amendment Effective Date.
“Deutsche Telekom” means Deutsche Telekom AG, a public law corporation
incorporated under the laws of Germany.
“Dilutions” means, with respect to any Purchased Receivable (other than an EPS
Receivable), the aggregate amount of any reductions or adjustments in the
Outstanding Balance of such Receivable as a result of any defective, rejected,
returned, repossessed or foreclosed goods or services, any failure to provide
services or any credit, rebate, sales allowance, discount or other adjustment or
setoff. For the avoidance of doubt, no Dilution shall be recognized with respect
to an EPS Receivable, including at the time when a Purchased Receivable becomes
an EPS Receivable.
“Dilution Discount Amount Percentage” means:
(A) for each Settlement Date other than the first Settlement Date, a percentage
equal to the greater of (i) the Dilution Peak Ratio multiplied by (x) until the
March 2018 Settlement Date 1.1 and on the April 2018 Settlement Date and
thereafter 1.25, if TMUS shall then be rated at least BB by S&P and Ba3 by
Moody’s, or (y) 1.5, otherwise, and (ii) 8%; and
(B) for the Closing Date and the first Settlement Date, 15%.
“Dilution Peak Ratio” means, (A) for the second and third Settlement Dates, the
highest Dilution Ratio after the first Settlement Date, (B) for the fourth to
fifteenth Settlement Dates, the highest three-month rolling average of the
Dilution Ratios since the second Settlement Date, and (C) for any other
Settlement Date, a percentage equal to the highest three-month rolling average
of the Dilution Ratio over the 12 immediately preceding Settlement Dates.


10
 

--------------------------------------------------------------------------------





“Dilution Ratio” means, for any Settlement Date, a fraction, expressed as a
percentage, the numerator of which is (a) the amount of Dilutions that occurred
during the most recently ended Collection Period, and the denominator of which
is (b) the aggregate Nominal Value of all Receivables sold to the Purchaser
hereunder during the most recent Collection Period.
“Dilution Reserve Amount” means, (A) for each Settlement Date prior to the
Facility Termination Date, an amount equal to the product of (i) the Settlement
Date Receivables Balance on such Settlement Date and (ii) the Dilution Discount
Amount Percentage for such Settlement Date, (B) for each Settlement Date on or
following the Facility Termination Date on which the Funded Amount is greater
than zero, an amount equal to the lesser of (i) the Dilution Reserve Payment
Amount and (ii) (a) the Settlement Date Receivables Balance minus (b) the
Mandatory Repurchase Reserve Amount, and (C) for each other Settlement Date,
zero, provided that, following the Facility Termination Date, the Bank
Purchasing Agent at any time may reduce the Dilution Reserve Amount and increase
either or both of the Mandatory Repurchase Reserve Amount and the Yield Reserve
Amount by a corresponding total amount, whereupon the Dilution Reserve Amount,
the Mandatory Repurchase Reserve Amount and the Yield Reserve Amount shall be
adjusted accordingly.
“Dilution Reserve Payment Amount” means, for each Settlement Date, the amount
equal to the higher of (A) (i) the Dilution Reserve Amount for the immediately
preceding Settlement Date (which, for purposes of the first Settlement Date,
shall be deemed to have been the Closing Date Dilution Reserve Amount), minus
(ii) the product of (a) the Funding Advance Rate, multiplied by (b) the
aggregate amount of all Dilutions that occurred during the most recently ended
Collection Period, and (B) zero.
“Discount” means, with respect to each Purchased Receivable, the Outstanding
Balance of such Purchased Receivable on the related Purchase Date multiplied by
the Discount Rate.
“Discount Ledger” means a book-entry ledger that shall be maintained by the Bank
Purchasing Agent, in which the Bank Purchasing Agent shall record the Discount
Ledger Balance in accordance with the terms of this Agreement.
“Discount Ledger Adjusted Balance” shall mean, for any Settlement Date, the
amount equal to the sum of (A) the Discount Ledger Balance as of the end of the
immediately preceding Settlement Date (which, for purposes of the first
Settlement Date, shall be deemed to have been zero) plus (B) the aggregate of
amounts that were required to have been added to the Discount Ledger Balance on
such Settlement Date pursuant to Sections 2.7 and 5.4 hereof, which amount shall
be determined by the Bank Purchasing Agent.
“Discount Ledger Balance” shall mean, as of any Settlement Date, the amount,
which shall be determined by the Bank Purchasing Agent, equal to the following:
(a)
the Discount Ledger Adjusted Balance for such Settlement Date; minus

(b)
the sum of (i) the aggregate amount, if any, by which the Discount Ledger
Balance is required to be reduced pursuant to Section 5.3(b)(ii) on such
Settlement Date plus (ii) the aggregate amount, if any, payable by the Purchaser
to the Funding Seller pursuant to Section 5.3(c)(ii) on such Settlement Date.

“Discount Rate” means (i) with respect to the Closing Date Batch and the Batches
related to the first three consecutive Collection Periods following the Closing
Cut-Off Date, 0.40%, (ii) with respect to the June 2014 Batch until the December
2015 Batch (inclusive), 0.05%, (iii) with respect to the January 2016 Batch
until the February 2017 Batch 0.40%, (iv) with respect to the March 2017 Batch
and April 2017 Batch, 0.60%, (v) with respect to the May 2017 Batch until the
November 2017 Batch, 0.80%, and (vi) with respect to the December 2017 Batch and
all subsequent Batches thereafter, 0.70%, as such percentage may be adjusted
from time to time in accordance with the terms hereof.


11
 

--------------------------------------------------------------------------------





“DT Payment Guarantee” means a guarantee for the benefit of the Purchasing
Entities, substantially in the form attached hereto as Annex 9.
“Due Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable pursuant to the corresponding Invoice.
“Eligible Receivable” means any Receivable that satisfies all of the criteria
specified in Annex 3.
“EPS Cap Increase Notice” means a notice issued by the Servicer to the
Purchasing Entities mandating an increase in the limit on EPS Receivables and
specifying an increase in the Discount Rate.
“EPS Fair Value Percentage” means, for any Purchased Receivable that has become
an EPS Receivable at any time, a percentage determined in good faith by the
Servicer, which reflects the expected percentage of the Nominal Value of an EPS
Receivable which the Servicer reasonably believes will be recovered following
such time as a Purchased Receivable becomes an EPS Receivable. Such
determination shall be based on historical recovery experience of the Servicer
and its affiliates with respect to similar receivables. As of the date hereof,
the EPS Fair Value Percentage shall be 75%. The Servicer may change the EPS Fair
Value Percentage from time to time based on such historical recovery experience
and will review such percentage on a monthly basis and notify the other parties
hereto of any such change.
“EPS Loss Amount” means, with respect to any Purchased Receivable that has
become an EPS Receivable, the EPS Loss Percentage for such Purchased Receivable
of the Nominal Value of such Purchased Receivable.
“EPS Loss Percentage” means, at any time, (a) 100% minus (b) the EPS Fair Value
Percentage.
“EPS Program” shall mean a program, in accordance with the Credit and Collection
Policy, by which the Servicer may permit an Obligor who is delinquent on his or
her payment obligations under a Contract to be made current on delinquent
amounts under his or her Contract by application of a credit amount to the
delinquent Receivable.
“EPS Receivable” shall mean a Purchased Receivable where (a) the related Obligor
is or has been past due on payment obligations, (b) the related Obligor requests
or has requested that the Servicer allow him or her to be part of the EPS
Program, (c) such request is or has been accepted by the Servicer, and (d) the
balance of the related Purchased Receivable is or has been reduced.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statutes.
“Excess Funding Amount” means, for each Settlement Date, the amount (if any) by
which the Funded Amount would exceed the Funding Limit, after giving effect to
the determination of (i)(a) the Dilution Reserve Amount, (b) the Mandatory
Repurchase Reserve Amount, (c) the Yield Reserve Amount and (d) the Level 4
Reserve Amount, and, on and following the KfW Termination Date, (e) 85% of the
Level 3 Maximum Amount and (f) the Level 3A Maximum Amount, and (ii) the making
of all payments, on such Settlement Date.
“Excess Funding Reserve Amount” means, (A) for each Settlement Date prior to the
Facility Termination Date, an amount equal to the Excess Funding Amount for such
Settlement Date or such higher amount as may be related to the Funding Seller’s
request in accordance with Section 2.2, (B) for each Settlement Date on or
following the Facility Termination Date on which the Funded Amount is greater
than zero, an amount equal to the lesser of (i) the Excess Funding Reserve
Payment Amount and (ii) (a) the Settlement Date Receivables Balance minus (b)
the Mandatory Repurchase Reserve Amount minus (c) the Dilution Reserve Amount
minus (d) the Yield Reserve Amount minus (e) the Level 4 Reserve Amount, and (C)
for each other Settlement Date, zero.


12
 

--------------------------------------------------------------------------------





“Excess Funding Reserve Payment Amount” means, for each Settlement Date, the
Excess Funding Reserve Amount for the immediately preceding Settlement Date
(which, for purposes of the first Settlement Date, shall be deemed to have been
zero).
“Excess Level 3A Amount” has the meaning specified in Section 5.3(b)(v).
“Excess Level 3A Excess Amount” has the meaning specified in Section 5.3(c)(v).
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time.
“Excluded Taxes” means any of the following Taxes (A) imposed on, or with
respect to, (i) the Bank Purchasing Agent or any Bank Purchaser or (ii) only for
purposes of Section 3.11, any Special Indemnified Party (as such term is defined
therein) or (B) required to be withheld or deducted from a payment to any
Purchasing Entity:
(I)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, imposed as a result of the Bank
Purchasing Agent or any Bank Purchaser being organized under the laws of, or
having its principal office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof); and

(II)
Taxes attributable to any Purchasing Entity’s failure to comply with Section
4.7(b) or 4.7(c).

For the avoidance of doubt, Excluded Taxes shall not include any Taxes payable
by the Purchasing Entities contemplated by Section 3.11, 9.1(i), 19.8(a) or
19.8(b).
“Excluded Receivable” has the meaning specified in Section 2.1(c).
“Facility Termination Date” means the earliest of (a) the Scheduled Termination
Date, (b) the date upon which the commitment of the Purchaser is terminated
pursuant to Section 11.3 or (c) the date upon which the commitment of the
Purchaser is terminated in connection with a Termination Event hereunder.
“Factoring Fee” of any Bank Purchaser means the fee payable to the Purchaser for
the benefit of such Bank Purchaser pursuant to Section 4.2.
“Factoring Fee Margin” means, for each Bank Purchaser, the amount specified for
such Bank Purchaser in the applicable Fee Letter.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any regulations or official interpretations thereof (or any
amended or successor version thereof), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any published intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code.
“FATCA Deductions” means any deductions or withholdings required by FATCA from
any payments made by the Funding Seller, the Originators or the Initial
Purchaser in connection with this Agreement or any of the other Transaction
Documents.
“Fee Letter” means (i) that certain fee letter dated as of the Original Signing
Date among the Funding Seller, the Purchaser and the Bank Purchasers and (ii)
each other agreement among any of the parties hereto identified as a “Fee
Letter” and entered into in connection herewith, each as amended, restated,
supplemented or otherwise modified from time to time.


13
 

--------------------------------------------------------------------------------





“Final Termination Date” means the first date after the Facility Termination
Date on which (a) the Funded Amount has been reduced to zero and (b) all other
obligations of the Funding Seller, the Servicer and the Performance Guarantor
then payable have been paid in full in cash or otherwise satisfied and (c) all
the Receivables previously sold to the Purchaser have been either paid,
written-off by the Servicer or repurchased by the Funding Seller.
“Funded Amount” means, for each Settlement Date, (a) (i) the product of (A) the
Funding Advance Rate and (B) the Settlement Date Receivables Balance for such
Settlement Date minus (ii) the Deferred Purchase Price as of such Settlement
Date or (b) such lesser amount as the Funding Seller may request in accordance
with Section 2.2.
“Funding Advance Rate” means, for any Batch, a percentage equal to (a) 100%
minus (b) the Discount Rate for such Batch.
“Funding Limit” means $950,000,000, as the same may be increased pursuant to
Section 2.13 or decreased pursuant to Section 2.14.
“Funding Seller” shall have the meaning specified in the recitation preceding
the Preamble hereof.
“Funding Seller Termination Event” shall have the meaning specified in Section
11.2.
“Funding Seller’s Fees” means, for any Settlement Date, the sum of the
Commitment Fees, the Factoring Fees, the Administration Fee, all fees payable to
Wells Fargo in its capacity as the trustee of the manager of the Purchaser, and
all Servicer Fees.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board, the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Helaba” has the meaning specified in the recitation preceding the preamble
hereof.
“IASB” means the International Accounting Standards Board.
“IFRS” means the International Financial Reporting Standards as issued and
amended by the IASB.
“Immediate Write-Off Amount” shall have the meaning specified in Section 5.3.
“Increased Costs” has the meaning specified in Section 4.4.
“Indemnified Amounts” has the meaning specified in Section 9.1.
“Indemnified Party” has the meaning specified in Section 9.1.
“Indemnified Taxes” means all Taxes that are not Excluded Taxes.
“Initial Purchaser” shall have the meaning specified in the Preamble hereof.


14
 

--------------------------------------------------------------------------------





“Invoice” means, with respect to any Receivable, the original bill in relation
to such Receivable as issued by an Originator to the Obligor with respect to
such Receivable.
“Invoice Date” means, with respect to any Invoice, the date on which such
Invoice was originally issued.
“January 2015 Amendment Effective Date” means January 9, 2015.
“January 2015 Joining Originator” means the January 2015 Joining Seller, as such
term is defined in the Conveyancing Agreement.
“June 2016 Amendment Effective Date” means the June 2016 Settlement Date.
“KfW” means KfW IPEX-Bank Gesellschaft mit beschraenkter Haftung and its
successors.
“KfW Guarantee Facility Agreement” means that certain November 2016 Amended and
Restated Guarantee Facility Agreement, dated December 5, 2016, by and among the
Performance Guarantor, the Funding Seller and KfW.
“KfW Guarantees” means, collectively, the KfW Level 3 Guarantee and the KfW
Level 3A Guarantee.
“KfW Level 3 Guarantee” means that certain guarantee provided by KfW to the Bank
Purchasers on or about the Original Signing Date in respect of the Funding
Seller’s obligations under Section 5.3(b)(iii), as amended, restated,
supplemented or otherwise modified from time to time.
“KfW Level 3A Guarantee” means that certain guarantee provided by KfW to the
Bank Purchasers on or about the November 2014 Amendment Effective Date in
respect of the Funding Seller’s obligations under Section 5.3(b)(iv), as
amended, restated, supplemented or otherwise modified from time to time.
“KfW Termination Date” means (A) the November 2018 Settlement Date, or (B) such
earlier Settlement Date designated by the Funding Seller or the Performance
Guarantor to the Bank Purchasing Agent in accordance with Section 20.4.
“Late Collection” means any Collection received by the Funding Seller, the
Servicer and/or any Originator with respect to an Aged Receivable after such
Aged Receivable shall have been transferred to the Funding Seller pursuant to
Section 5.1, until such Aged Receivable shall have (i) been paid in full or (ii)
become a Written-Off Receivable.
“Level 3 Maximum Amount” means, for any Settlement Date, the following amount,
as may be adjusted from time to time in accordance with the terms hereof: (a)
$50,000,000 minus (b) the sum of the amounts by which the Level 3 Maximum Amount
was required to be reduced (whether or not such amounts were actually paid)
pursuant to Section 5.3(b)(iii) and Section 5.3(c)(iii) on all prior Settlement
Dates plus (c) the aggregate amount of all Recoveries paid to the Funding Seller
and the Purchaser pursuant to Section 5.4(iv) on such Settlement Date and all
prior Settlement Dates.
“Level 3A Maximum Amount” means, for any Settlement Date, the following amount,
as may be adjusted from time to time in accordance with the terms hereof: (a)
$40,000,000 minus (b) the sum of the amounts by which the Level 3A Maximum
Amount was required to be reduced (whether or not such amounts were actually
paid) pursuant to Section 5.3(b)(iv) and Section 5.3(c)(iv) on all prior
Settlement Dates plus (c) the aggregate amount of all Recoveries paid to the
Funding Seller and the Purchaser pursuant to Section 5.4(iii) on such Settlement
Date and all prior Settlement Dates.
“Level 4 Reserve Amount” means, for any Settlement Date, an amount equal to:


15
 

--------------------------------------------------------------------------------





(A)
the Level 4 Reserve Percentage multiplied by:

(I)
for the initial three Settlement Dates, the Batch Receivables Amount for the
Closing Date Batch plus the sum of the Level 4 Reserve Batch Amounts for all
Collection Periods preceding such Settlement Date; and

(II)
thereafter, the sum of the Level 4 Reserve Batch Amounts for the four Collection
Periods immediately preceding such Settlement Date;

minus
(B)
the sum of the amounts by which the Level 4 Reserve Amount was required to be
reduced pursuant to Section 5.3(b)(v) and Section 5.3(c)(v) on all prior
Settlement Dates; plus

(C)
the aggregate amount of all Recoveries paid to the Funding Seller pursuant to
Section 5.4(ii) on such Settlement Date and all prior Settlement Dates.

“Level 4 Reserve Batch Amount” means, for each Collection Period Batch, the
greater of (A) its Batch Receivables Amount and (B) the amount equal to (i)
before November 30, 2014, $875,000,000, (ii) on and after November 30, 2014,
through November 30, 2016, $985,000,000, (iii) on and after December 1, 2016
through April 30, 2017, $1,150,000,000, (iv) on and after May 1, 2017 through
February 28, 2018, $1,300,000,000, and (v) on and after March 1, 2018,
$1,400,000,000.
“Level 4 Reserve Percentage” means (A) with respect to the Closing Date and each
Settlement Date until the June 2018 Settlement Date, as described on Annex 11
attached hereto, and (B) with respect to the July 2018 Settlement Date and each
Settlement Date thereafter, 3.57%, as such percentage may be adjusted from time
to time in accordance with the terms hereof.
“LIBOR Rate” of any Bank Purchaser means (A) with respect to Helaba and BTMU,
1-Month LIBOR, and (B) with respect to Autobahn, 3-Month LIBOR.
“Mandatory Repurchase Reserve” means, for any Batch on each Settlement Date, an
amount equal to the Maximum Batch Mandatory Repurchase Amount.
“Mandatory Repurchase Reserve Amount” means, (A) for each Settlement Date prior
to the Facility Termination Date, an amount equal to the sum of the Mandatory
Repurchase Reserves for (x) for the initial four Settlement Dates, the Closing
Date Batch and all Collection Period Batches preceding such Settlement Date and
(y) thereafter, the five Collection Period Batches immediately preceding such
Settlement Date, (B) for each Settlement Date on or following the Facility
Termination Date on which the Funded Amount is greater than zero, an amount
equal to the lesser of (i) the Mandatory Repurchase Reserve Payment Amount and
(ii) the Settlement Date Receivables Balance, and (C) for each other Settlement
Date, zero, provided that, following the Facility Termination Date, the Bank
Purchasing Agent may at any time reduce the Mandatory Repurchase Reserve Amount
and increase either or both of the Dilution Reserve Amount and the Yield Reserve
Amount by a corresponding total amount, whereupon the Dilution Reserve Amount,
the Mandatory Repurchase Reserve Amount and the Yield Reserve Amount shall be
adjusted accordingly.
“Mandatory Repurchase Reserve Payment Amount” means, for each Settlement Date,
the amount equal to (i) the Mandatory Repurchase Reserve Amount for the
immediately preceding Settlement Date (which, for purposes of the first
Settlement Date, shall be deemed to have been the Closing Date Mandatory
Repurchase Reserve Amount), minus (ii) the amount equal to the losses to be
borne by the Funding Seller pursuant to Section 5.3(b)(i) on such Settlement
Date, minus (iii) the amount of the payment deemed to have been made by the
Funding Seller to the Purchaser pursuant to Section 5.1 on such Settlement Date.


16
 

--------------------------------------------------------------------------------





“Master Receivables Purchase Agreement Side Letter” means that certain side
letter dated as of the Original Signing Date among the parties hereto.
“Material Adverse Change” means a material adverse change in, or a material
adverse effect on:
(a)
the financial condition, assets or business of the Performance Guarantor and its
Subsidiaries, taken as a whole; or

(b)
the ability of the Funding Seller, the Servicer, the Initial Purchaser, the
Performance Guarantor or the Originators to perform and comply with their
respective obligations under any Transaction Document.

“Maximum Batch Mandatory Repurchase Amount” means, with respect to a Batch and a
Settlement Date, the following:
(a)
the product of (i) the Maximum Mandatory Repurchase Percentage for the
Collection Period to which such Batch relates times (ii) its Batch Receivables
Amount; minus

(b)
the aggregate amount of reductions (in connection with the allocation of the
Allocated Write-Off Amount and EPS Loss Amounts) that were required to be made
to the Mandatory Repurchase Reserve Payment Amount with respect to such Batch on
all prior Settlement Dates pursuant to Sections 5.3(b)(i) and 5.3(c)(i).

“Maximum Mandatory Repurchase Percentage” means, (i) with respect to the Closing
Date Batch and the Batches related to the first three consecutive Collection
Periods following the Closing Cut-Off Date, 2.20%, (ii) with respect to the June
2014 Batch, the July 2014 Batch and the August 2014 Batch, 1.95%, (iii) with
respect to the September 2014 Batch until the July 2015 Batch (inclusive),
1.60%, (iv) with respect to the August 2015 Batch until the December 2015 Batch
(inclusive), 1.00%, (v) with respect to the January 2016 Batch until the August
2016 Batch (inclusive), 1.40%, (vi) with respect to the September 2016 Batch
until the November 2017 Batch (inclusive), 1.20%, and (vii) with respect to the
December 2017 Batch and each subsequent Batch thereafter, 1.00%, as amended from
time to time pursuant to the provisions of Section 5.5, or any other percentage
to which the Funding Seller and the Bank Purchasing Agent may agree in writing
from time to time.
“Maximum Sales Amount” means, (A) prior to the April 2018 Settlement Date,
$1,900,000,000, and (B) on and following the April 2018 Settlement Date,
$2,000,000,000, or such other amount agreed from time to time between the
Funding Seller and the Bank Purchasing Agent.
“Monthly Report” means, collectively, (1) a report in the form of Annex 6 and
(2) and a transmittal document to include additional statistical information
setting forth the aggregate Nominal Value of, and the aggregate amount of
Dilutions that occurred with respect to, Purchased Receivables that became EPS
Receivables during the related Collection Period and whether such aggregate
Nominal Value exceeded $10,000,000.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Nominal Value” means, for any Receivable, the full face amount (i.e., the
nominal value) owed by the Obligor of such Receivable as evidenced by the
corresponding Invoice.
“Notice of Assignment” means a notice, executed in blank by each Originator and
delivered to the Bank Collections Agent on or before the June 2016 Amendment
Effective Date, informing the Obligors with respect to Purchased Receivables
that such Purchased Receivables have been assigned to the Bank Collections Agent
for the benefit of the Bank Purchasers.


17
 

--------------------------------------------------------------------------------





“November 2014 Amendment Effective Date” means November 30, 2014.
“November 2014 Joining Originators” means the November 2014 Joining Sellers, as
such term is defined in the Conveyancing Agreement.
“Obligor” means any Person with respect to whom/which an Originator has
originated a claim for payment (receivable) for the provision of goods and/or
services which claim has subsequently been acquired by the Funding Seller
pursuant to the Contribution Agreement.
“Onward Receivables Purchase Agreement” has the meaning specified in the
Preamble hereto.
“Original Signing Date” has the meaning specified in the recitation preceding
the preamble hereof.
“Originator” means each of the parties to the Conveyancing Agreement as
“Sellers” thereunder (as such term is defined therein) from time to time.
“Other Corporations” means the T-Mobile Group other than the Funding Seller.
“Outstanding Balance” with respect to any Purchased Receivable, means the
Nominal Value of such Purchased Receivable, after giving effect to (i) all
Collections received (or deemed to be received) with respect thereto by the
Servicer, the Funding Seller, the Initial Purchaser and/or any Originator, and
(ii) all Write-Off amounts with respect thereto; provided that an EPS Receivable
shall be deemed to have an Outstanding Balance of zero.
“Overdue Receivable” means any Purchased Receivable which remains unpaid in
whole or in part at any time after its Due Date.
“Payment Account” means each of the deposit accounts identified and listed as a
“Payment Account” in the Master Receivables Purchase Agreement Side Letter and
any successor deposit account, as such list may be supplemented by the Servicer
from time to time.
“Payment Account Bank” means any depositary institution at which a Payment
Account is maintained.
“Performance Guarantee” means the guarantee provided by the Performance
Guarantor for the benefit of the Purchaser and the Bank Purchasers pursuant to
Article 19.
“Performance Guarantor” has the meaning specified in the recitation preceding
the preamble hereof.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.
“Purchase Date” means, with respect to a Purchased Receivable, the date on which
such Purchased Receivable is acquired, or purported to be acquired, by the
Purchaser from the Funding Seller in accordance with the terms of this
Agreement.
“Purchase Price” means, with respect to each Purchased Receivable on its
Purchase Date, (a) the Outstanding Balance of such Purchased Receivable on such
date minus (b) the Discount with respect to such Purchased Receivable.
“Purchased Receivable” means any Receivable (other than an Excluded Receivable)
which has been acquired, or purported to be acquired, by the Purchaser from the
Funding Seller in accordance with the terms of this


18
 

--------------------------------------------------------------------------------





Agreement. For the avoidance of doubt, on and after the November 2014 Amendment
Effective Date, the term “Purchased Receivable” shall be interpreted to include
any and all Designated November 2014 Receivables deemed to have been sold,
transferred, assigned, set over or otherwise conveyed to the Purchaser pursuant
to Section 2.1(b), as amended as of the November 2014 Amendment Effective Date.
For the avoidance of doubt, on and after the January 2015 Amendment Effective
Date, the term “Purchased Receivable” shall be interpreted to include any and
all Designated SunCom Receivables deemed to have been sold, transferred,
assigned, set over or otherwise conveyed to the Purchaser pursuant to Section
2.1(b), as amended as of the January 2015 Amendment Effective Date.
“Purchaser” has the meaning specified in the recitation preceding the Preamble
hereof.
“Purchasing Entity” means each of (A) the Purchaser, (B) each of the Bank
Purchasers and (C) the Bank Purchasing Agent.
“Ratable Share” has the meaning specified in the Onward Receivables Purchase
Agreement.
“Receivable” means any “account” or “general intangible” (as such terms are
defined in the UCC) or other indebtedness or payment obligation of an Obligor,
in each case, resulting from the provision or sale of merchandise, goods or
services by an Originator, including, without limitation, the right to payment
of interest or finance charges, taxes, delinquency or late-payment charges,
delivery charges, extension or collection fees and all other obligations related
thereto.
“Recharacterization” has the meaning specified in Section 2.10.
“Recoveries” means all Collections with respect to Written-Off Receivables and
the amount of any adjustments made on Written-Off Receivables after they become
Written-Off Receivables; provided that the parties agree that (a) tax refunds,
whether in the form of cash or otherwise, with respect to Receivables, and (b)
any cash payments (or equivalent) or any other cash proceeds collected on EPS
Receivables (including cash proceeds of Related Rights with respect to such EPS
Receivables), shall not constitute Recoveries.
“Related Rights” means all of the Funding Seller’s right, title and interest in,
to and under (a) the Transaction Documents, (b) the Collection Account and (c)
without limiting the foregoing, with respect to any Receivable, all of the
related Originators’, the Initial Purchaser’s and the Funding Seller’s
respective right, title and interest in, to and under:
(A)
all security interests, hypothecations, reservations of ownership, liens or
other adverse claims and property subject thereto from time to time purporting
to secure payment of such Receivable, whether pursuant to the contract pursuant
to which such Receivable was originated, together with all financing statements,
registrations, hypothecations, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable, if any;

(B)
all guarantees, insurance policies and other agreements or arrangements of
whatsoever character from time to time supporting of such Receivable whether
pursuant to the contract pursuant to which such Receivable was originated,
including any obligation of any party under the Transaction Documents to
promptly deposit amounts received in respect of Collections to an account;

(C)
all Collections with respect to such Receivable; and

(D)
all proceeds of the foregoing.



19
 

--------------------------------------------------------------------------------





“Reporting Date” means the fourth Business Day immediately preceding each
Settlement Date.
“Required Amount” means the aggregate of the amounts needed for full payments
pursuant to Section 2.7(b)(i)-(vii).
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Restricted Receivable” means any Receivable which is not freely assignable,
which arose under a Contract the terms of which require notice to, or the
consent of, the related Obligor to the assignment of that Receivable or which
purports to restrict the ability of the Purchaser or its assignees to exercise
their rights under this Agreement, including, without limitation, their right to
review the Contract.
“S&P” means Standard & Poor’s Ratings Service and any successor thereto.
“Scheduled Termination Date” means the March 2019 Settlement Date.
“Securitization Obligation” of any Person shall mean the amount outstanding
under any securitization transaction or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes.
“Servicer” has the meaning specified in the recitation preceding the Preamble
hereof.
“Servicer Event” means a Servicer Replacement Event or a Servicer Termination
Event, as applicable.
“Servicer Fee” has the meaning specified in Section 4.3.
“Servicer Replacement Event” has the meaning specified in Section 3.1.
“Servicer Termination Event” means:
(a)
any failure by the Servicer to make any payment, transfer or deposit pursuant to
this Agreement, which failure continues unremedied for a period of five (5)
days; or

(b)
failure on the part of the Servicer duly to observe or perform in any material
manner any other covenants or agreements of the Servicer set forth in this
Agreement, which continues unremedied for a period of ten (10) days after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the Bank
Purchasing Agent or any Bank Purchaser, and (ii) the date on which the Servicer
becomes aware thereof; or

(c)
any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant hereto shall prove to have
been incorrect or untrue in any material respect when made or deemed made which,
if capable of cure, continues to be incorrect in any material respect for a
period of thirty (30) days after the first to occur of (i) the date on which
written notice of such incorrectness shall have been given to the Servicer by
the Bank Purchasing Agent or any Bank Purchaser, and (ii) the date on which the
Servicer becomes aware thereof; or

(d)
a Bankruptcy Event shall occur with respect to the Servicer.

“Settlement Date” means the 12th day of each calendar month, or, if such day is
not a Business Day, the next succeeding Business Day, with the first such
Settlement Date being April 14, 2014, or, after the occurrence


20
 

--------------------------------------------------------------------------------





and continuance of a Termination Event, such other Business Day designated by
the Bank Collections Agent (which, for the avoidance of doubt, may occur with
any frequency and more frequently than monthly) pursuant to Section 2.4(d) of
the Onward Receivables Purchase Agreement. For the avoidance of doubt, whenever
a reference is made herein to a Settlement Date that is “related to” a
Collection Period, the referenced Settlement Date shall be understood to refer
to the first Settlement Date to occur after the end of such Collection Period.
“Settlement Date Receivables Balance” means, for each Settlement Date, an amount
equal to (A) the aggregate Outstanding Balance of all of the Purchased
Receivables which are Eligible Receivables as of the last day of the most
recently ended Collection Period minus (B) the aggregate Outstanding Balance of
all of the Purchased Receivables transferred pursuant to Section 5.1(a) or
5.1(b) on such Settlement Date.
“Special Indemnified Amounts” has the meaning specified in Section 3.11.
“Special Indemnified Party” has the meaning specified in Section 3.11.
“Subject to Defenses” means subject to affirmative or absolute defenses of any
type and based on any grounds, including nullity, voidability, assignability,
rights of retention or set-off.
“Subsidiary” means, as to any Person, any other Person that is controlled,
directly or indirectly by such Person; and for purposes of this definition, the
term “control” means: (A) the direct or indirect ownership of a majority of the
Voting Shares of such Person, (B) having the right to appoint a majority of the
board of directors or supervisory board or like board or body, or (C) having the
power to direct the management and policies of such Person, whether through the
ownership of such Voting Shares, by contract or otherwise.
“T-Mobile Group” means the Performance Guarantor, T-Mobile PCS Holdings, the
Funding Seller, the Originators and each of the other Affiliates of the
Performance Guarantor, excluding, for the avoidance of doubt, the Purchaser.
“T-Mobile Information” means, with respect to each Receivable sold hereunder
from time to time, the following: (i) billing account number, (ii) invoice
number, (iii) invoice due date, (iv) invoice amount and (v) the related
Originator.
“T-Mobile PCS Holdings” has the meaning specified in the recitation preceding
the Preamble hereof.
“Taxes” means any and all present and future taxes, duties, deductions,
withholdings, tax liability or tax commitment amounts, or other charges of any
nature imposed by any Governmental Authority, including (A) any and all stamp or
documentary taxes or any sales, value-added, goods and services or transfer
taxes or similar levies arising from any payment made under, or in connection
with, the Receivables, any of the Related Rights, or the transactions
contemplated by any and all of the Transaction Documents and (B) any and all
interest, surcharges, additions to tax or penalties applicable thereto (which
taxes, duties, deductions, withholdings or other charges, for the avoidance of
doubt, shall include those imposed by the laws of the United States of America,
the Federal Republic of Germany and/or any political subdivisions thereof).
“Termination Event” has the meaning specified in Section 11.4.
“Transaction Documents” means, collectively, the Onward Receivables Purchase
Agreement, this Agreement, the Contribution Agreement, the Conveyancing
Agreement, the Account Control Agreement, the KfW Guarantees, each Fee Letter
and the Master Receivables Purchase Agreement Side Letter, together with any
other agreement or document entered into or delivered by any party hereto or
thereto in connection herewith or therewith (including, but not limited to, the
DT Payment Guarantee, if, as and when executed), as the same may be amended,
supplemented or otherwise modified from time to time.


21
 

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if, according to such statute, the effect of the perfection or
the non-perfection of the security interest in any property contemplated by this
Agreement is governed by the Uniform Commercial Code in effect in a jurisdiction
other than the State of New York, the term “UCC” in that context shall refer to
the Uniform Commercial Code as in effect in such jurisdiction.
“Unpaid Repurchased Receivable” means any receivable that (A) has been
transferred to the Funding Seller pursuant to Section 5.1, (B) has not yet
become a Written-Off Receivable and (C) has not been otherwise paid in full.
“Unused Part of the Funding Limit” means, for purposes of determining the amount
of the Commitment Fees payable pursuant to Section 4.1 by the Funding Seller to
the Purchaser on any Settlement Date, the amount by which the Funding Limit
exceeded the Funded Amount on the immediately preceding Settlement Date (which,
for purposes of the first Settlement Date, shall be deemed to have been the
Closing Date Funded Amount).
“USD” or “$” means United States Dollars, the lawful currency of the United
States of America.
“Voting Shares” means, with respect to any Person, any class or classes of
capital stock or other ownership interests pursuant to which the holders thereof
have the general voting power under ordinary circumstances to elect directors,
managers or trustees of such Person (irrespective of whether or not, at the
time, stock of any other class or classes has, or might have, voting power by
reason of the happening of any contingency).
“Wells Fargo” means Wells Fargo Delaware Trust Company, National Association.
“Write-Off” means, with respect to any Purchased Receivable other than an Aged
Receivable that has not been repurchased by the Funding Seller in accordance
with Section 5.1(b), the portion of the Nominal Value thereof, if any, that has
been “written off” in accordance with the Credit and Collection Policy, and,
with respect to an Aged Receivable that has not been repurchased by the Funding
Seller in accordance with Section 5.1(b), an amount equal to the product of (A)
the Funding Advance Rate times (B) the Outstanding Balance of such Receivable.
“Write-Off Horizon” means, (A) for each Written-Off Receivable, the number of
days (rounded up to the next integral number) between its due date and the date
of the applicable Write-Off, and (B) for each Unpaid Repurchased Receivable, the
greater of (i) the number of days (rounded up to the next integral number) that
have passed since its due date and (ii) 155.
“Write-Off Ratio” means, for any Settlement Date, the percentage equivalent of a
fraction, the numerator of which shall be (a) the Outstanding Balance of
Purchased Receivables that first became Written-Off Receivables during the
immediately preceding Collection Period, and the denominator of which shall be
(b) the Settlement Date Receivables Balance as of the immediately preceding
Settlement Date (which, for purposes of the first Settlement Date, shall be
deemed to have been the Closing Date Receivables Balance).
“Written-Off Receivable” means any Purchased Receivable (other than an EPS
Receivable) with regard to which a Write-Off has occurred.
“Yield Reserve Amount” means: (A) for each Settlement Date prior to the Facility
Termination Date, an amount equal to the greater of (i) 6 times the aggregate of
all of the Funding Seller’s Fees that shall become payable by the Funding Seller
to the Purchaser or any other Person during the period beginning on the day
following such Settlement Date and ending on the immediately succeeding
Settlement Date and (ii) $3,000,000; (B) for each Settlement Date on or
following the Facility Termination Date on which the Funded Amount is


22
 

--------------------------------------------------------------------------------





greater than zero, an amount equal to the lesser of (i) the Yield Reserve
Payment Amount and (ii) (a) the Settlement Date Receivables Balance minus (b)
the Mandatory Repurchase Reserve Amount minus (c) the Dilution Reserve Amount,
and (C) for each other Settlement Date, zero, provided that, following the
Facility Termination Date, the Bank Purchasing Agent at any time may reduce the
Yield Reserve Amount and increase either or both of the Mandatory Repurchase
Reserve Amount and the Dilution Reserve Amount by a corresponding total amount,
whereupon the Dilution Reserve Amount, the Mandatory Repurchase Reserve Amount
and the Yield Reserve Amount shall be adjusted accordingly.
“Yield Reserve Payment Amount” means, for any Settlement Date, the amount equal
to (i) the Yield Reserve Amount for the immediately preceding Settlement Date
(which, for purposes of the first Settlement Date, shall be deemed to have been
the Closing Date Yield Reserve Amount) minus (ii) all of the Funding Seller’s
Fees that were payable by the Funding Seller to the Purchaser or any other
Person since the immediately preceding Settlement Date.
1.2
Construction. The index to and the headings in this Agreement are for ease of
reference only and are to be ignored in construing this Agreement.

1.3
Application of Revised Allocation Levels. The parties hereto agree that
following any amendment or revision to the definition of Discount Rate, Funding
Advance Rate or Level 4 Reserve Percentage:

(A)
for any amount whose determination (or calculation) hereunder is based upon the
application of the Discount Rate or the Funding Advance Rate to a particular
Batch, to certain Purchased Receivables in a Batch, or to quantities associated
with certain Purchased Receivables (including, but not necessarily limited to,
Dilutions, Settlement Date Receivables Balances, Collections, Late Collections
and Outstanding Balances), the Discount Rate and the Funding Advance Rate that
is associated with such Batch (or related to such Purchased Receivables) when
such Batch (or related Purchased Receivables) was sold by the Funding Seller to
the Purchaser hereunder shall apply when making such determination (or
calculation), irrespective of the date of when such determination (or
calculation) is in fact made; and

(B)
in the event that an amount to be determined hereunder relates to multiple
Batches and varying Discount Rates, Funding Advance Rates or Level 4 Reserve
Percentages, such aggregate amount shall be determined by (1) applying each
applicable Discount Rate, Funding Advance Rate or Level 4 Reserve Percentage, as
the case may be, separately to the related Batch or Batches and then (2)
aggregating the results obtained by application of the preceding clause.


2.
SALE AND ASSIGNMENT

2.1
Sale.

(a)
On the Closing Date, subject to the terms and conditions of this Agreement, all
of the Funding Seller’s right, title and interest in and to all existing
Receivables and associated Related Rights that the Funding Seller, immediately
prior to the sale contemplated hereunder, acquired from the Initial Purchaser
pursuant to the terms of the Contribution Agreement on the Closing Date shall
be, and hereby are, sold, transferred, assigned, set-over and otherwise conveyed
to the Purchaser.

(b)
(i) Except as provided in clauses (ii) and (iii) below, after the Closing Date,
on each Business Day prior to the Facility Termination Date, all of the Funding
Seller’s right, title and interest in and to all newly created Receivables and
associated Related Rights that the Funding Seller, immediately prior to the
sales contemplated hereunder, acquires from the Initial Purchaser on each such
Business Day pursuant to the terms of the Contribution Agreement, shall be, and
hereby are, sold, transferred,



23
 

--------------------------------------------------------------------------------





assigned, set over and otherwise conveyed to the Purchaser without any further
action by the Funding Seller or any other Person.
(ii) Notwithstanding any of the foregoing set forth in clause (i) above, on the
November 2014 Amendment Effective Date and solely with respect to Designated
November 2014 Receivables and associated Related Rights, all of the Funding
Seller’s right, title and interest in and to such Designated November 2014
Receivables and associated Related Rights that the Funding Seller, immediately
prior to the sales contemplated hereunder, acquires from the Initial Purchaser
on the November 2014 Amendment Effective Date pursuant to the terms of the
Contribution Agreement, shall be, and hereby are, sold, transferred, assigned,
set over and otherwise conveyed to the Purchaser without any further action by
the Funding Seller or any other Person; and, in connection with the foregoing,
the parties hereto, for all purposes, shall account for each Designated November
2014 Receivable as if it had been sold by the applicable November 2014 Joining
Originator (and further conveyed to the Purchaser pursuant to the Transaction
Documents) on the date it was originated.


(iii) Notwithstanding any of the foregoing set forth in clauses (i) and (ii)
above, the parties hereto confirm and ratify, and the Funding Seller represents
and warrants, that all of the Funding Seller’s right, title and interest in and
to the Designated SunCom Receivables and associated Related Rights that the
Funding Seller acquired from the Initial Purchaser pursuant to the terms of the
Contribution Agreement, have been sold, transferred, assigned, set over and
otherwise conveyed to the Purchaser as of the date of such acquisition without
any further action by the Funding Seller or any other Person; and, in connection
with the foregoing, the parties hereto, for all purposes, shall account for each
Designated SunCom Receivable as if it had been sold by the January 2015 Joining
Originator (and further conveyed to the Purchaser pursuant to the Transaction
Documents) on the date it was originated.


(c)
Notwithstanding the foregoing clauses (a) and (b), the Funding Seller may, at
any time, cease to sell all Receivables related to one or more specific CCPCs or
one or more Designated States in order to avoid the concentration limits on
Eligible Receivables set forth in clauses (t), (u), (v), (cc) or (dd) in Annex 3
being exceeded (each such Receivable, an “Excluded Receivable”), provided that,
at all times, Receivables relating to at least eight Designated States shall not
be so excluded. The Funding Seller shall notify each of the Purchasing Entities
of any such exclusions and such exclusions shall remain in effect until the
Funding Seller shall otherwise notify the Purchasing Entities. Each such notice
shall be given in writing no less than one (1) Business Day prior to the
beginning of a Collection Period and shall be effective, prospectively, from the
beginning of the immediately succeeding Collection Period.

2.2
Increases or Decreases to the Funded Amount. On any Reporting Date until the
Facility Termination Date, the Funding Seller may provide each of the Purchasing
Entities with written notice included within the Monthly Report delivered on
such Reporting Date of its request for an increase or a decrease in the Funded
Amount (to be effected by a decrease or increase in the Excess Funding Reserve
Amount), which notice shall be irrevocable and shall specify the amount of such
requested increase or decrease (which shall not be less than $10,000,000);
provided, however, that (A) no such request by the Funding Seller shall cause
either (i) the Funded Amount to be less than 70% or greater than 100% of the
Funding Limit or (ii) the Excess Funding Reserve Amount to be less than zero at
any time and (B) the Funded Amount shall remain as requested on the immediately
following Settlement Date unless the Funding Seller shall have requested a
further increase or decrease in the Funded Amount for such Settlement Date in
accordance with this Section 2.2.

2.3
(Reserved)

2.4
Payment of Purchase Price.



24
 

--------------------------------------------------------------------------------





(a)
The amount payable by the Purchaser to the Funding Seller for each Purchased
Receivable shall be the Purchase Price for such Receivable and associated
Related Rights. The Purchase Price for the Receivables and associated Related
Rights sold hereunder shall be paid or provided for in the manner provided below
on each Business Day. The Funding Seller hereby appoints the Servicer as its
agent to receive payment of the Purchase Price for Receivables sold by it to the
Purchaser hereunder and hereby authorizes the Purchaser to make all payments due
to the Funding Seller directly to, or as directed by, the Servicer. The Servicer
hereby accepts and agrees to such appointment.

(b)
The Purchase Price for Receivables and associated Related Rights purchased by
the Purchaser from the Funding Seller shall be paid by the Purchaser on each
Purchase Date as follows:

(i)
to the extent available for such purpose in accordance with Section 2.6(b), in
cash from Collections of Purchased Receivables; and

(ii)
to the extent that the Purchase Price on such Purchase Date exceeds the amount
available from Collections (as contemplated by clause (i) above) on such
Purchase Date, by an increase in the deferred payments owed by the Purchaser to
the Funding Seller hereunder.

(c)
Following each sale of Receivables, the Funding Seller shall have no retained
right, title or interest in the Purchased Receivables or any rights with respect
to the Obligors thereof and will look solely to the Purchaser for payment of
amounts payable in accordance with the terms hereof. The Purchaser and the
Servicer will apply Collections with respect to the Receivables in accordance
with the terms hereof.

(d)
The parties hereto agree that the cash component of the Purchase Price of the
Receivables paid to the Funding Seller from time to time shall be allocated,
upon receipt, first to payment with of the Purchase Price of Receivables that,
at such time, have been appropriately categorized as “earned” by the applicable
Originator for accounting purposes.

2.5
Excess Dilutions; Breaches of Representations.

(a)
If the product of (A) the aggregate amount of Dilutions for any Collection
Period and (B) the Funding Advance Rate exceeds (C) the Dilution Reserve Amount
for the immediately succeeding Settlement Date, the Funding Seller shall deposit
an amount equal to such excess into the Collection Account on or before the
Business Day immediately prior to such Settlement Date.

(b)
If there is a breach of any representation in Section 6.3 relating to a
Purchased Receivable, the Funding Seller shall deposit cash equal to the Funding
Advance Rate times the Outstanding Balance of such Purchased Receivable into the
Collection Account on or before the Business Day immediately prior to the
immediately following Settlement Date.

2.6
Deposit of Collections.

(a)
Collection of the Purchased Receivables shall be administered by the Servicer in
accordance with the terms of Article 3 and other terms of this Agreement.

(b)
During each Collection Period on each Business Day prior to the Facility
Termination Date on which Collections of Purchased Receivables are received by
the Servicer, the Servicer shall pay the Purchase Price to the Funding Seller
pursuant to Section 2.4(b)(i) from Collections received on such day to the
extent any new Receivables have been acquired by the Funding Seller; provided,
however, that such Purchase Price shall not be paid in cash from Collections to
the extent that the payment thereof would



25
 

--------------------------------------------------------------------------------





cause the Servicer not to have sufficient funds to pay the full Required Amount
pursuant to clause (c) below on the next Settlement Date.
(c)
No later than the Business Day immediately prior to each Settlement Date, the
Servicer shall deposit cash in an amount equal to the Required Amount into the
Collection Account to the extent not previously deposited thereto by the Funding
Seller pursuant to the terms of this Agreement. On each Business Day prior to
the Facility Termination Date, the Servicer shall transfer the Collections not
required to be deposited into the Collection Account pursuant to the preceding
sentence to the Funding Seller in partial payment of the amounts owed by the
Purchaser to the Funding Seller hereunder.

(d)
On and after the Facility Termination Date, all Collections shall be deposited
by the Servicer into the Collection Account immediately following a
determination that such Collections relate to Purchased Receivables, but in each
case within two (2) Business Days after receipt thereof.

2.7
Settlement Date Procedures.

(a)
On each Settlement Date, the following amounts shall be deposited to the
Collection Account by the Purchaser:

(i)
until the Facility Termination Date, the higher of (i) the Funded Amount for
such Settlement Date minus the Funded Amount for the immediately preceding
Settlement Date (which, for purposes of the first Settlement Date, shall be
deemed to have been the Closing Date Funded Amount), and (ii) zero; and

(ii)
the amount of all payments required to be made by the Purchaser on such
Settlement Date in respect of Immediate Write-Off Amounts in accordance with
Section 5.3(b)(ii) and (iii).

(b)
All amounts on deposit in the Collection Account shall be applied by the
Servicer on each Settlement Date (in accordance with the Monthly Report provided
by the Servicer to the Bank Purchasing Agent prior to such Settlement Date) for
the related Collection Period in the following order of priority:

(i)
to the Servicer in payment of the monthly Servicer Fee;

(ii)
to Wells Fargo, in payment of any other amounts, including indemnification
amounts, payable to it in accordance with the organizational documents of the
Purchaser or the organizational documents of the Purchaser’s manager, Billing
Gate One Trust;

(iii)
to the Purchaser, (A) first, to the payment of the Factoring Fees, and (B) then,
to the payment of the Commitment Fees;

(iv)
to the Purchaser, (A) the Administration Fee and (B) all indemnities and other
amounts payable by the Funding Seller to any of the Purchasing Entities pursuant
to the Transaction Documents;

(v)
to the Purchaser, an amount equal to the product of (x) the Discount Rate and
(y) the Collections on Purchased Receivables owned by the Purchaser during the
prior Collection Period;

(vi)
to the Purchaser, an amount equal to the product of (x) the Discount Rate and
(y) the amount of all Late Collections that occurred during the prior Collection
Period;

(vii)
if the Funded Amount for such Settlement Date is less than the Funded Amount for
the immediately preceding Settlement Date (which, for purposes of the first
Settlement Date, shall be deemed to have been the Closing Date Funded Amount),
the amount of such decrease in



26
 

--------------------------------------------------------------------------------





the Funded Amount (excluding a decrease in the Funded Amount pursuant to Section
5.3(b)(vi)) to the Purchaser; and
(viii)
the remainder, if any, to the Funding Seller.

(c)
Immediately upon the application of the payments disbursed pursuant to Sections
2.7(b)(v) and 2.7(b)(vi) above, the Bank Purchasing Agent shall increase the
Discount Ledger Balance by such amounts. Following the Final Termination Date,
any amounts relating to the Discount Ledger Balance shall be retained by the
Purchaser in accordance with this Agreement.

(d)
The Servicer shall make available the amounts due to the Purchaser pursuant to
Section 2.7(b) by wire transfer in U.S. dollars in same day funds to the
accounts designated by the Bank Purchasing Agent no later than 3:00 p.m. (New
York City time) on the related Settlement Date.

2.8
UCC Filings.

(a)
On or before the Closing Date, the Funding Seller shall cause to be filed:

(i)
with the Secretary of State of Delaware a UCC financing statement, naming the
Funding Seller as debtor, the Purchaser as secured party, and the Bank
Purchasing Agent as the assignee of the secured party;

(ii)
with respect to each Originator, with the Secretary of State of the state in
which such Originator is organized or otherwise “located” for purposes of the
UCC, a UCC financing statement, naming such Originator as debtor, the Initial
Purchaser as secured party, and the Funding Seller as the assignee of the
secured party; and

(iii)
with respect to each Originator, with the Secretary of State of the state in
which such Originator is organized or otherwise “located” for purposes of the
UCC, UCC Amendments (Form UCC-3) assigning each UCC financing statement
described in the foregoing clause (ii) to the Purchaser as the assignee of the
Funding Seller, to the Bank Purchasing Agent as the assignee of the Purchaser;

in each case as may be necessary or desirable under the UCC in order to perfect
the respective interests of the Purchaser and the Bank Purchasing Agent in the
Receivables sold, or purported to be sold, by the Funding Seller to the
Purchaser hereunder.
(b)
On or before the November 2014 Amendment Effective Date, the Funding Seller
shall cause to be filed, with respect to each November 2014 Joining Originator,
with the Secretary of State of the state in which such November 2014 Joining
Originator is organized or otherwise “located” for purposes of the UCC:

(i)
a UCC financing statement naming such November 2014 Joining Originator as debtor
and the Initial Purchaser as secured party;

(ii)
a UCC financing statement amendment assigning such financing statement to the
Funding Seller;

(iii)
a UCC financing statement amendment assigning such amended financing statement
to the Purchaser; and



27
 

--------------------------------------------------------------------------------





(iv)
a UCC financing statement amendment assigning such amended financing statement
to the Bank Purchasing Agent;

in each case as may be necessary or desirable under the UCC in order to perfect
the respective interests of the Purchaser and the Bank Purchasing Agent in the
Receivables sold, or purported to be sold, by the Funding Seller to the
Purchaser hereunder.
(c)
On or before the January 2015 Amendment Effective Date, the Funding Seller shall
cause to be filed, with the Secretary of State of the state in which the January
2015 Originator is organized or otherwise “located” for purposes of the UCC:

(i)
a UCC financing statement naming the January 2015 Joining Originator as debtor
and the Initial Purchaser as secured party;

(ii)
a UCC financing statement amendment assigning such financing statement to the
Funding Seller;

(iii)
a UCC financing statement amendment assigning such amended financing statement
to the Purchaser; and

(iv)
a UCC financing statement amendment assigning such amended financing statement
to the Bank Purchasing Agent;

in each case as may be necessary or desirable under the UCC in order to perfect
the respective interests of the Purchaser and the Bank Purchasing Agent in the
Receivables sold, or purported to be sold, by the Funding Seller to the
Purchaser hereunder.
(d)
On or before the June 2016 Amendment Effective Date, the Funding Seller shall
cause to be filed with the Secretary of State of Delaware UCC financing
statement amendments amending each previously filed UCC financing statement that
named the Funding Seller, the Initial Purchaser or any Originator as debtor and
the Bank Purchasing Agent as secured party (or as the assignee of a secured
party) so that each of the Bank Purchasing Agent and the Bank Collections Agent
is named as a secured party (or as the assignee of a secured party, if
applicable) in their respective agency capacities.

(e)
On or before the December 2016 Settlement Date, the Funding Seller shall cause
to be filed with the Secretary of State of Delaware a UCC financing statement
amendment amending each previously filed UCC financing statement that named the
Funding Seller, the Initial Purchaser or any Originator as debtor and the Bank
Purchasing Agent and the Bank Collections Agent as secured party (or as the
assignee of a secured party) so that only the Bank Collections Agent in its
agency capacity, and not the Bank Purchasing Agent in any capacity, shall be
named as a secured party (or as the assignee of a secured party, if applicable).

(f)
The Funding Seller hereby irrevocably authorizes the Bank Collections Agent to
file all such UCC financing statements (and amendments thereto and continuations
thereof) and agrees to cooperate with the Bank Collections Agent in providing
the necessary documents, signatures or further consents reasonably required
therefor. If any further declarations or action be required to perfect the sale,
assignment and transfer of the Receivables in accordance with this Agreement,
the Funding Seller shall, at the Bank Collections Agent’s request, make any such
declarations or take any such action.

(g)
The Funding Seller (and the Servicer) are hereby authorized to file all
necessary UCC financing statements (and amendments thereto and continuations
thereof) and UCC termination statements, in each case in form and substance
satisfactory to the Bank Collections Agent, to reflect the transfers of



28
 

--------------------------------------------------------------------------------





Aged Receivables, Written-Off Receivables and Purchased Receivables from the
Purchaser to the Funding Seller permitted hereunder.
2.9
Responsibilities. The parties hereto agree that:

(a)
except as expressly contemplated by this Agreement, the Funding Seller shall
have no liability with respect to any Purchased Receivable;

(b)
subject to and in accordance with Article 3, the Servicer shall be responsible
for the servicing and collection of Purchased Receivables on behalf of each of
the Bank Purchasers in accordance with the terms hereof;

(c)
except as may be expressly permitted by this Agreement, the Purchaser shall not
notify any Obligor of the sale and assignment of the Receivable made under this
Agreement; it being understood that the disclosure of this Agreement or the
existence of this Agreement to the public generally shall not constitute such a
notification;

(d)
in the event that the Purchaser wishes to sell, transfer or assign all or part
of the Purchased Receivables to a third party prior to the Facility Termination
Date, the Purchaser shall offer the Funding Seller a right of first refusal to
purchase such Purchased Receivables at a purchase price equal to the greater of
(a) the price at which the Purchaser has agreed to sell such Purchased
Receivables or (b) an amount equal to the (i) the Funding Advance Rate times
(ii) the Outstanding Balance of such Purchased Receivables; provided, however,
that the Purchaser may sell undivided percentage interests in the Purchased
Receivables and Related Rights to the Bank Purchasers pursuant to the Onward
Receivables Purchase Agreement without initiating such right of first refusal if
the Bank Purchasers agree to grant a similar right of first refusal to the
Funding Seller with respect to any subsequent sale of such Purchased
Receivables;

(e)
the Purchaser shall have the sole right to retain any gains or profits created
by buying, selling or holding the Purchased Receivables; and except as otherwise
expressly contemplated by this Agreement, the Purchaser shall have the sole risk
of, and responsibility for, losses or damages created by such buying, selling or
holding of such Purchased Receivables;

(f)
except as otherwise expressly contemplated by this Agreement, the sale and
purchase of Purchased Receivables under this Agreement shall be without recourse
to the Funding Seller; it being understood that the Funding Seller shall be
liable to the Purchaser for all representations, warranties, covenants and
indemnities made by the Funding Seller pursuant to the terms of this Agreement,
all of which obligations are, except as otherwise expressly contemplated by this
Agreement, limited so as not to constitute recourse to the Funding Seller for
the credit risk of the Obligors; and

(g)
the Purchaser shall have no obligation or liability to any Obligor (including
any obligation to perform any of the obligations of the Originators under any
Receivable, related contracts or any other related purchase orders or other
agreements). No such obligation or liability is intended to be assumed by the
Purchaser hereunder, and any assumption is expressly disclaimed.

2.10
Intention of the Parties. It is the intention of the parties hereto that the
sale of the Purchased Receivables hereunder shall constitute a “sale of
accounts”, as such term is used in Section 9-109(a) of the UCC and therefore
this Agreement is intended to create a “security interest” in the Purchased
Receivables within the meaning of the UCC in favor of the Purchaser. The Funding
Seller and the Purchaser intend the sales of Purchased Receivables hereunder to
be considered to be “true sales” of the Purchased Receivables and Related Rights
by the Funding Seller to the Purchaser that (A) shall constitute irrevocable,
absolute transfers of the



29
 

--------------------------------------------------------------------------------





same by the Funding Seller to the Purchaser and (B) provide the Purchaser with
the full benefits of ownership of the Purchased Receivables and Related Rights.
If, notwithstanding such intent, any Purchased Receivables or Related Rights are
determined to be property of the Funding Seller’s estate and the conveyance of
such property hereunder shall be characterized as a loan secured by such
property (any of the foregoing being referred to herein as a
“Recharacterization”), then (i) this Agreement also shall be deemed to be, and
hereby is, a “security agreement” within the meaning of the UCC, and (ii) the
conveyance by the Funding Seller provided for in this Agreement shall be deemed
to be a grant by the Funding Seller to the Purchaser, and the Funding Seller
hereby grants to the Purchaser, a security interest in, to and under all of the
Funding Seller’s right, title and interest in, to and under the Purchased
Receivables and Related Rights conveyed by the Funding Seller to the Purchaser,
hereunder, whether now or hereafter existing or created, to secure (1) the
rights of the Purchaser hereunder, (2) a loan by the Purchaser to the Funding
Seller in the amount of the Funded Amount from time to time and (3) without
limiting any of the foregoing, the payment and performance of the obligations
(whether monetary or otherwise) from time to time owing by the Funding Seller to
the Purchaser hereunder. The Funding Seller shall take such actions as may be
necessary to ensure that a security interest in such Purchased Receivables will
be a perfected security interest of first priority in favor of the Purchaser
under the UCC and all other applicable law and shall be maintained as such
throughout the term of this Agreement. If a Recharacterization were to occur,
after the occurrence of any Termination Event, the Purchaser and its permitted
assignees (including the Bank Collections Agent, to the extent contemplated by
the Onward Receivables Purchase Agreement) shall have, in addition to the rights
and remedies contemplated by this Agreement and the other Transaction Documents,
all other rights and remedies against the Funding Seller and the Originators
provided to a secured creditor under the UCC and other applicable law, and the
parties hereto agree that each remittance of Collections to the Purchaser
hereunder shall be, or have been, in payment of debt incurred by the Funding
Seller in the ordinary course of its business.
2.11
Tax Treatment. Notwithstanding anything to the contrary contained herein, the
Funding Seller and the Purchaser agree that, except as otherwise required by
applicable law, the transfer of the Purchased Receivables and Related Rights by
the Funding Seller to the Purchaser shall be treated as a loan to the Funding
Seller of the proceeds of such transfer for U.S. federal income tax purposes and
state or local income tax and transactional tax purposes.

2.12
Records. The Funding Seller shall mark its accounting records regarding the
Purchased Receivables conveyed by it hereunder to indicate the sale, transfer,
set-off and assignment of the Purchased Receivables to the Purchaser.

2.13
Increase in Funding Limit. The Funding Seller may, at any time and from time to
time, request in writing, with a copy to each of the Purchasing Entities, that
the Bank Purchasers increase the Funding Limit (a “Funding Limit Increase
Request”), provided that:

(a)
any such requested increase shall be in an amount not less than $20,000,000 and
would not, if effected, cause the Funding Limit to exceed $950,000,000;

(b)
each Bank Purchaser shall make a determination whether or not to accept any
request to increase the Funding Limit and shall notify the Funding Seller and
the other Purchasing Entities in writing of such determination within thirty
(30) Business Days of receipt of a Funding Limit Increase Request; and

(c)
if any Bank Purchaser fails to so notify the Funding Seller or the Bank
Purchasing Agent, such Bank Purchaser shall be deemed to have refused to consent
to such Funding Limit Increase Request.

2.14
Decrease in Funding Limit. The Funding Seller may, at any time and from time to
time, request in writing, with a copy to each of the Purchasing Entities, that
the Bank Purchasers decrease the Funding Limit (a “Funding Limit Decrease
Request”); provided that no such requested decrease shall be in an amount less
than



30
 

--------------------------------------------------------------------------------





$10,000,000 and the aggregate of all of such requested decreases shall not
exceed 20% of the greatest Funding Limit at any time since the Closing Date. Any
such decrease shall take effect on the Settlement Date following such Funding
Limit Decrease Request.

3.
SERVICING OF PURCHASED RECEIVABLES

3.1
Appointment of Servicer. The servicing, administration and collection of the
Purchased Receivables shall be conducted by the Servicer so designated hereunder
from time to time. Until either of the Co-Agents gives prior notice to the
Funding Seller and the other Co-Agent of the designation of a new Servicer in
accordance with the terms hereof, T-Mobile PCS Holdings is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms hereof. Each of (i) the Bank Collections Agent, at any
time after the occurrence of a Servicer Termination Event, and (ii) the Bank
Purchasing Agent, following receipt by the Funding Seller of three months’ prior
written notice of the Bank Purchasing Agent’s election to designate a new
Servicer (an event under this clause (ii), a “Servicer Replacement Event”), may
designate as Servicer any Person (including, in each case, either of the
Co-Agents) to succeed T-Mobile PCS Holdings or any successor Servicer, if such
Person shall consent and agree to the terms hereof, and so long as such Person
is not a Competitor. The Servicer may subcontract with an Affiliate of the
Servicer for the servicing, administration or collection of the Purchased
Receivables. Any such subcontract shall not affect the Servicer’s liability for
performance of its duties and obligations pursuant to the terms hereof. Any
termination of the Servicer shall also terminate such subcontract.

3.2
Servicing of Receivables; Standard of Care.

(a)
The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Purchased Receivable from time to time,
all in accordance with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance with the Credit and Collection Policy. The
Funding Seller and the Purchaser hereby appoint the Servicer, from time to time
designated pursuant to Section 3.1, as agent for themselves to enforce their
respective rights and interests in the Purchased Receivables and the Related
Rights. In performing its duties as Servicer, the Servicer shall exercise the
same care and apply the same policies as it would exercise and apply if it owned
such Purchased Receivables.

(b)
If no Termination Event shall have occurred and be continuing, the Servicer,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance or otherwise modify the payment terms of any
Purchased Receivable as it deems appropriate; provided that such modification
shall not (i) modify or alter the status of any Purchased Receivable as an Aged
Receivable or Delinquent Receivable or (ii) limit the rights of the Purchaser,
the Bank Collections Agent or the Bank Purchasing Agent. Notwithstanding
anything to the contrary in this Agreement, a Purchased Receivable which has
become an EPS Receivable shall not be considered an Aged Receivable or a
Delinquent Receivable for purposes of this Agreement. The Servicer shall not
permit any Purchased Receivable to become an EPS Receivable if, during any
Collection Period, the aggregate Nominal Value of Purchased Receivables that
become EPS Receivables during such Collection Period would exceed $10,000,000
unless the Servicer has issued the EPS Cap Increase Notice to each of the
Purchasing Entities by no later than the Reporting Date related to such
Collection Period. If an EPS Cap Increase Notice has been issued by the
Servicer, such $10,000,000 limit for EPS Receivables shall be increased to
$20,000,000 and the Discount Rate shall be increased by 0.09%, effective as of
the first day of the Collection Period in which the aggregate Nominal Value of
Purchased Receivables that became EPS Receivables exceeded $10,000,000. Any
failure of the Servicer to issue an EPS Cap Increase Notice on or before such
Reporting Date related to a Collection Period during which the $10,000,000 EPS
limit was exceeded specifying such increase in the Discount Rate shall be deemed
a failure to perform in a material manner a term contained in this Agreement for
purposes of Section



31
 

--------------------------------------------------------------------------------





11.4(c). The Servicer will include the amount of EPS Receivables with respect to
each Collection Period in the related Monthly Report. In the event of an
increase of the EPS limit to $20,000,000, (i) the Servicer shall thereafter be
required to determine the amount of Purchased Receivables which become EPS
Receivables no less frequently than weekly and (ii) any breach of the
$20,000,000 EPS limit during any Collection Period shall be deemed a failure to
perform in a material manner a term contained in this Agreement for purposes of
Section 11.4(c).
(c)
The Servicer shall, as soon as practicable following receipt, turn over to the
owner thereof any cash collections or other cash proceeds received with respect
to receivables not constituting Purchased Receivables.

(d)
The Funding Seller, the Initial Purchaser and the Originators shall perform
their respective obligations under the Contracts related to the Purchased
Receivables to the same extent as if Purchased Receivables had not been sold and
the exercise by the Purchaser of its rights under this Agreement shall not
release the Servicer, any Originator, the Initial Purchaser or the Funding
Seller from any of their duties or obligations with respect to any Purchased
Receivables or related Contracts. The Purchaser shall have no obligation or
liability with respect to any Purchased Receivables or related Contracts, nor
shall it be obligated to perform the obligations of the Funding Seller, the
Initial Purchaser or the Originators thereunder.

(e)
Subject to Section 3.2(b), the Servicer shall not, without the prior written
consent of the Bank Purchasing Agent, make any change to its Credit and
Collection Policy that would have a material adverse effect on the Bank
Purchasers or the credit quality of the Purchased Receivables.

3.3
Reporting.

(a)
On or before each Reporting Date, the Servicer shall prepare and forward to each
of the Purchasing Entities a Monthly Report relating to the Purchased
Receivables outstanding on the last day of the immediately preceding Collection
Period.

(b)
On or before each Reporting Date, the Servicer shall prepare and provide to the
Bank Purchasing Agent the T-Mobile Information relating to the Purchased
Receivables outstanding on the last day of the immediately preceding Collection
Period. The parties hereto acknowledge and agree that such T-Mobile Information
shall be maintained by the Bank Purchasing Agent in the United States of America
and such T-Mobile Information may be viewed, but cannot be shared or distributed
outside the United States of America.

3.4
Cooperation of the Funding Seller, the Initial Purchaser, and the Originators.
The Funding Seller will, and will cause each of the Initial Purchaser and the
Originators to, from time to time, at its own expense, promptly execute and
deliver all further instruments and documents and take all further actions that
may be reasonably necessary or desirable, or that the Bank Collections Agent may
reasonably request, to perfect, protect or more fully evidence the transfers
and/or ownership of the Purchased Receivables under the Transaction Documents,
or to enable the Purchaser to exercise and enforce its rights and remedies
hereunder.

3.5
Rights of the Co-Agents following a Servicer Event.

(a)
At any time after a Servicer Termination Event, unless the Final Termination
Date has occurred:

(i)
the Bank Collections Agent may direct the Obligors of Purchased Receivables that
all payments thereunder be made directly to the Purchaser or one or more of the
other Purchasing Entities (as directed by the Bank Collections Agent);



32
 

--------------------------------------------------------------------------------





(ii)
at the Funding Seller’s expense, the Bank Collections Agent may, and, at the
request of the Bank Collections Agent, the Servicer shall, deliver a Notice of
Assignment to each Obligor of Purchased Receivables and direct that payments be
made directly to the Purchaser or any Person or Persons otherwise acceptable to
the Bank Purchasers; and

(iii)
after the replacement of T-Mobile PCS Holdings as Servicer, at the Bank
Collections Agent’s request and at the Funding Seller’s expense, the Funding
Seller and the Servicer shall (x) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Purchased Receivables and the related Contracts and
Related Rights, or that are otherwise necessary or desirable to collect the
Purchased Receivables, and shall make the same available to the Purchaser and
the Bank Collections Agent at a place selected by the Bank Collections Agent,
(y) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Purchased Receivables in a manner acceptable to
the Bank Collections Agent, and (z) promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Purchaser or one or more of the other Purchasing Entities (as
directed by the Bank Collections Agent).

(b)
At any time before a Servicer Termination Event but after a Servicer Replacement
Event, unless the Final Termination Date has occurred:

(i)
the Bank Purchasing Agent may direct the Obligors of Purchased Receivables that
all payments thereunder be made directly to the Purchaser or one or more of the
other Purchasing Entities (as directed by the Bank Purchasing Agent);

(ii)
at the Funding Seller’s expense, the Bank Purchasing Agent may, and, at the
request of the Bank Purchasing Agent, the Servicer shall, deliver a Notice of
Assignment to each Obligor of Purchased Receivables and direct that payments be
made directly to the Purchaser or any Person or Persons otherwise acceptable to
the Bank Purchasers; and

(iii)
after the replacement of T-Mobile PCS Holdings as Servicer, at the Bank
Purchasing Agent’s request and at the Funding Seller’s expense, the Funding
Seller and the Servicer shall (x) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Purchased Receivables and the related Contracts and
Related Rights, or that are otherwise necessary or desirable to collect the
Purchased Receivables, and shall make the same available to the Purchaser and
the Bank Purchasing Agent at a place selected by the Bank Purchasing Agent,
(y) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Purchased Receivables in a manner acceptable to
the Bank Purchasing Agent, and (z) promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Purchaser or one or more of the other Purchasing Entities (as
directed by the Bank Purchasing Agent).

3.6
Rights of the Bank Collections Agent following a Termination Event.

(a)
The Bank Collections Agent is authorized at any time after the occurrence of a
Termination Event to deliver to the Collection Account Bank the notice of
effectiveness provided for in the Account Control Agreement. The Funding Seller
hereby transfers to the Bank Collections Agent the exclusive control of the
Collection Account, subject only to the Bank Collections Agent’s delivery of
such notice of effectiveness. The Funding Seller shall take any actions
reasonably requested by the Bank Collections



33
 

--------------------------------------------------------------------------------





Agent to effect such transfer of control of the Collection Account to the
Purchaser. All amounts in the Collection Account will be distributed on each
Settlement Date in accordance with Section 2.7.
(b)
Following a Termination Event, the Funding Seller authorizes the Bank
Collections Agent to take any and all steps in the Funding Seller’s name and on
behalf of the Funding Seller that are necessary or desirable, in the
determination of the Bank Collections Agent, to collect amounts due under the
Purchased Receivables to the Bank Purchasers under the Onward Receivables
Purchase Agreement, including, without limitation, endorsing the Funding
Seller’s name on checks and other instruments representing Collections of
Purchased Receivables and enforcing the Purchased Receivables and the Related
Rights.

3.7
Periodic Audits by the Bank Purchasing Agent.

(a)
The Servicer will, and will cause each of the Initial Purchaser and each of the
Originators to, from time to time during regular business hours as may be
reasonably requested by the Bank Purchasing Agent or any Bank Purchaser, permit
the Bank Purchasing Agent or such Bank Purchaser:

(i)
to conduct periodic audits of the Purchased Receivables, the Related Rights and
the related books and records and collections systems of the Servicer, the
Funding Seller, the Initial Purchaser and the Originators, provided that
information relating to specific Receivables shall be limited to the T-Mobile
Information;

(ii)
upon reasonable prior notice, to examine all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Servicer, the Funding Seller, the Initial Purchaser or
the Originators relating to Purchased Receivables and the Related Rights,
including, without limitation, the Contracts, provided that information relating
to specific Receivables shall be limited to the T-Mobile Information; and

(iii)
upon reasonable prior notice, to visit the offices and properties of the
Servicer, the Funding Seller, the Initial Purchaser or the Originators for the
purpose of examining such materials described in Section 3.7(a)(ii) above, and
to discuss matters relating to Purchased Receivables and the Related Rights or
the Servicer’s performance hereunder with any of the officers or employees of
the Servicer, the Funding Seller, the Initial Purchaser or the Originators
having knowledge of such matters; provided that, unless a Termination Event
shall have occurred and be continuing, neither the Funding Seller nor the
Servicer shall be liable for the cost of any of the actions contained in this
Section 3.7(a)(iii) more often than once every twelve months.

(b)
The Servicer shall assist each Bank Purchaser (including its auditors and
supervisory authorities, which may include the Bundesanstalt für
Finanzdienstleistungsaufsich) and provide them with information readily
available to the Servicer upon a reasonable request, subject to applicable data
protection laws and banking secrecy duty, provided that information with respect
to any individual Receivables shall be limited to the T-Mobile Information.

3.8
Accountant’s Report. Upon request by the Bank Purchasing Agent or any of the
Bank Purchasers (which, at any time prior to the occurrence of a Termination
Event, shall be no more frequent than once every twelve months and may be
performed contemporaneously with the annual audit of the Funding Seller), the
Funding Seller shall at its expense appoint independent public accountants
(which may be the audit firm of the Performance Guarantor) to prepare and
deliver to the Bank Purchasing Agent a written report with respect to the
Purchased Receivables and the Credit and Collection Policy (including, in each
case, the systems, procedures and records relating thereto) of a scope
substantially as described on Annex 7 attached hereto with



34
 

--------------------------------------------------------------------------------





such changes as may be reasonably requested by the Bank Purchasing Agent and in
the format to be agreed between the Bank Purchasing Agent and the Funding
Seller.
3.9
Payment of Taxes. The Servicer will, and will cause each Originator to, pay all
sales, excise or other taxes with respect to the Purchased Receivables to the
applicable taxing authority when due, and will, upon the request of the Bank
Purchasing Agent or any Bank Purchaser, provide it with evidence of such
payment.

3.10
Segregation of Collections. From and after the occurrence, and during the
continuation, of a Termination Event, the Servicer shall cause all Collections
with respect to the Purchased Receivables to be deposited to deposit accounts of
the Servicer or of the related Originator which contain no cash other than
Collections of Purchased Receivables and collections of other Receivables. The
Servicer shall, within 2 Business Days of their receipt, identify all
Collections received into such deposit accounts and shall deposit such
Collections to the Collection Account. The Servicer shall not transfer any
funds, and shall not permit any funds to be transferred, out of such deposit
accounts and shall not allow such funds to be commingled with any other cash
prior to the identification of such funds as Collections or otherwise.

3.11
Servicer Indemnity. Without limiting any other rights that any of the Purchasing
Entities or any of their respective Affiliates or agents (each, a “Special
Indemnified Party”) may have hereunder or under applicable law, and in
consideration of its appointment as Servicer, the Servicer hereby agrees to
indemnify each Special Indemnified Party from and against any and all claims,
damages, costs, expenses, losses and liabilities (including reasonable
attorneys’ fees) (all of the foregoing being collectively referred to as
“Special Indemnified Amounts”) arising out of or resulting from any of the
following, excluding, however, (a) Special Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of a Special
Indemnified Party, (b) recourse for uncollectible Receivables and (c) any
Excluded Taxes:

(a)
any representation or warranty or statement made by the Servicer under or in
connection with this Agreement or the Transaction Documents that shall have been
incorrect in any material respect when made or deemed made;

(b)
the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Purchased Receivable or Contract, including
payment of all unpaid sales, excise or other taxes when due;

(c)
any failure of the Servicer to perform its duties or obligations in accordance
with the provisions of this Agreement;

(d)
the commingling of Collections of Purchased Receivables at any time by the
Servicer with other funds;

(e)
any action or omission by the Servicer not in compliance with the Credit and
Collection Policy that has the effect of reducing or impairing the rights of any
of the Purchasing Entities with respect to any Purchased Receivable or the value
of any Purchased Receivable;

(f)
any claim brought by any Person arising from any activity by the Servicer or its
Affiliates in servicing, administering or collecting any Purchased Receivable;
or

(g)
any dispute, claim, offset or defense of the Obligor to the payment of any
Purchased Receivable as a result of the collection activities with respect to
such Purchased Receivable by the Servicer.

3.12
Representations of the Servicer. The Servicer hereby represents and warrants to
each of the Purchasing Entities that, as of the date hereof and each Purchase
Date:



35
 

--------------------------------------------------------------------------------





(a)
the Servicer (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, (ii) is duly
qualified to do business and (iii) has all corporate or other organizational
power and all licenses, authorizations, consents, approvals and qualifications,
of and from all third parties required to execute and deliver and perform its
obligations under the Transaction Documents to which it is a party and to carry
on its business in each jurisdiction in which its business is now conducted
except where the failure to so qualify could not be expected to have a material
adverse effect on the Servicer’s ability to perform its duties or obligations
with respect to the Purchased Receivables;

(b)
the execution, delivery and performance by the Servicer of this Agreement and
any other Transaction Document to which it is a party, (i) are within the
Servicer’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not, with respect to execution and delivery, and will
not, with respect to the performance of its obligations, contravene or
constitute a default under (A) the Servicer’s organic documents, (B) any
applicable law, (C) any contractual restriction binding on or affecting the
Servicer or its property or (D) any order, writ, judgment, award, injunction or
decree binding on or affecting the Servicer or its property;

(c)
each Transaction Document to which the Servicer is a party has been duly
executed and delivered by the Servicer;

(d)
no authorization, approval, license, consent, qualification or other action by,
and no notice to or filing or registration with, any governmental body or agency
or official thereof or any third party is required for the due execution,
delivery and performance by the Servicer of this Agreement or any other
Transaction Document to which the Servicer is a party or any other document to
be delivered by the Servicer hereunder or thereunder, all of which have been
duly made or taken, as the case may be, and are in full force and effect;

(e)
each Transaction Document to which the Servicer is a party constitutes the
legal, valid and binding obligations of the Servicer enforceable against the
Servicer in accordance with its terms, subject to any limitation on the
enforceability thereof against the Funding Seller arising from the application
of any applicable bankruptcy law or by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);

(f)
(i) there are no actions, suits, investigations by any governmental body or
agency, litigation or proceedings at law or in equity or by or before any
governmental body or agency or in arbitration now pending, or credibly
threatened, against or affecting the Servicer or any of its businesses,
properties or revenues that could reasonably be expected to result in a Material
Adverse Change; and (ii) the Servicer is not in default or violation of any
order, judgment or decree of any governmental body or agency or arbitrator that
could reasonably be expected to result in a Material Adverse Change;

(g)
no Bankruptcy Event has occurred with respect to the Servicer;

(h)
the Servicer (i) is not overdue in the filing of any income tax returns or any
other material tax returns required to be filed; and (ii) has made adequate
provision for the payment of all income taxes and all other material taxes,
assessments and other government charges;

(i)
the Servicer has the capability to identify each Purchased Receivable sold and
assigned hereunder on a daily basis and the Collections received with respect
thereto within 2 Business Days after receipt;

(j)
the Servicer has not breached any laws applicable to it or its business or
property that could reasonably be expected to result in a Material Adverse
Change;



36
 

--------------------------------------------------------------------------------





(k)
each Monthly Report, information, exhibit, financial statement, document, book,
record or report furnished at any time by or on behalf of the Servicer to the
Purchaser or the Bank Purchasing Agent in connection with this Agreement is
true, complete and accurate in all material respects as of its date or as of the
date so furnished, and, as of such date, no such document contains any untrue
statement of a material fact or (taken as a whole) omits to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading;

(l)
each Purchased Receivable is an Eligible Receivable as of its Purchase Date;

(m)
all sales, excise or other taxes with respect to the goods, insurance or
services that are the subject of any Contract for a Purchased Receivable have
been paid as and when due unless such amounts are being disputed in good faith;
and

(n)
the name and address of the Payment Account Banks, together with the account
names and numbers of the Payment Accounts, are specified in the Master
Receivables Purchase Agreement Side Letter.


4.
FEES AND PAYMENTS; INCREASED COSTS; SET-OFF

4.1
Commitment Fees.

(a)
On the December 2016 Settlement Date, the Purchaser, for the benefit of
Autobahn, shall be entitled to receive from Collections a commitment fee equal
to $55,000.

(b)
On the January 2017 Settlement Date and each subsequent Settlement Date
thereafter, the Purchaser, for the benefit of each Bank Purchaser, shall be
entitled to receive from Collections a commitment fee in an amount equal to the
product of (a) such Bank Purchaser’s Commitment Fee Rate, (b) such Bank
Purchaser’s Ratable Share of the Unused Part of the Funding Limit as of such
Settlement Date, and (c) a fraction, (i) the numerator of which is the actual
number of days elapsed during the most recently ended Accrual Period and (ii)
the denominator of which is 360.

4.2
Factoring Fees.

(a)
On the December 2016 Settlement Date, the Purchaser, for the benefit of each of
BTMU and Helaba, shall be entitled to receive from Collections a fee in an
amount equal to the product of (a) such Bank Purchaser’s LIBOR Rate for the
immediately preceding Accrual Period plus such Bank Purchaser’s Factoring Fee
Margin in effect during such Accrual Period, (b) such Bank Purchaser’s Ratable
Share, determined as of the November 2016 Settlement Date, of the Funded Amount
on the November 2016 Settlement Date and (c) a fraction, (i) the numerator of
which is the actual number of days that elapsed during the most recently ended
Accrual Period and (ii) the denominator of which is 360.

(b)
On the January 2017 Settlement Date and each subsequent Settlement Date
thereafter, the Purchaser, for the benefit of each Bank Purchaser, shall be
entitled to receive from Collections a fee in an amount equal to the product of
(a) such Bank Purchaser’s LIBOR Rate for the immediately preceding Accrual
Period plus such Bank Purchaser’s Factoring Fee Margin in effect during such
Accrual Period, (b) such Bank Purchaser’s Ratable Share of the Funded Amount on
the immediately preceding Settlement Date and (c) a fraction, (i) the numerator
of which is the actual number of days that elapsed during the most recently
ended Accrual Period and (ii) the denominator of which is 360.

4.3
Servicer Fee.



37
 

--------------------------------------------------------------------------------





(a)
On each Settlement Date, the Servicer shall be entitled to receive a fee (the
“Servicer Fee”) in an amount equal to the product of (a) 0.20%, (b) the Funded
Amount on the immediately preceding Settlement Date (which, for purposes of the
first Settlement Date, shall be deemed to have been the Closing Date Funded
Amount), and (c) a fraction, (i) the numerator of which is the actual number of
days elapsed during the most recently ended Accrual Period and (ii) the
denominator of which is 360. If the Servicer shall at any time cease to be a
member of the T-Mobile Group, the Bank Purchasing Agent and such Servicer may
agree to a different percentage per annum, but in no event in excess of 110% of
the reasonable costs and expenses of the Servicer in administering and
collecting the Purchased Receivables.

(b)
The Servicer shall issue a separate invoice to each of the Bank Purchasers on
the services rendered during any month and the Servicer Fee thereon by the
Settlement Date in the following month. Such invoices shall be materially in the
form specified in Annex 10. The Bank Purchasing Agent shall inform the Servicer
of any required change to the invoicing should the relevant statutory VAT
provisions or their interpretation change. Notwithstanding the receipt of
invoices by the Bank Purchasers from the Servicer, the Servicer Fee shall be
payable only from Collections pursuant to Section 2.7.

4.4
Increased Costs. If any of the Affected Parties shall have determined that any
Change in Law shall have the effect of reducing the rate of return on such
party’s respective capital or assets as a consequence of its obligations or the
purchases of Purchased Receivables hereunder or under the Onward Receivables
Purchase Agreement to a level below that which such party could have achieved
but for such adoption, change or compliance (taking into consideration such
party’s policies with respect to capital adequacy) by an amount deemed by such
party to be material, then from time to time, within 15 days of submission by
such party to the Funding Seller of a written request therefor, the Funding
Seller shall pay to such party such additional amount or amounts as will
compensate such party for such reduction (the “Increased Costs”). A certificate
as to any additional amounts payable pursuant to this Section 4.4 submitted by
such party to the Funding Seller shall be conclusive in the absence of manifest
error. The obligations of the Funding Seller pursuant to this Section 4.4 shall
survive the termination of this Agreement and the payment of all other amounts
owing by the Funding Seller to such party hereunder.

4.5
Set-Off. No Purchasing Entity shall have any right of set-off with respect to
the obligations of the parties to the Transaction Documents other than those
rights arising under applicable law.

4.6
Obligations of Funding Seller, Servicer and Performance Guarantor. Except as
otherwise expressly provided herein, the obligations of the Funding Seller, the
Servicer and the Performance Guarantor to make the deposits and other payments
contemplated by this Agreement are absolute and unconditional and all payments
to be made by the Funding Seller, the Servicer or the Performance Guarantor
under or in connection with this Agreement shall be made free and clear of, and
each of the Funding Seller, the Servicer and the Performance Guarantor hereby
irrevocably and unconditionally waives all rights of, any counterclaim, set-off,
deduction or other analogous rights or defenses, in connection with such
obligations, which it may have against any of the Purchasing Entities (including
any obligation of any Purchasing Entity in respect of payment of any amount
payable under this Agreement). All stamp, documentary, registration or similar
duties or taxes, including withholding taxes and any penalties, additions,
fines, surcharges or interest relating thereto, which are imposed or chargeable
in connection with this Agreement shall be paid by the Funding Seller; provided
that each of the Purchasing Entities shall be entitled but not obliged to pay
any such duties or taxes whereupon the Funding Seller shall on demand indemnify
such party against those duties or taxes and against any costs and expenses so
incurred by it in discharging them.

4.7
Taxes.



38
 

--------------------------------------------------------------------------------





(a)
Any and all payments and distributions made by, or on behalf of, the Funding
Seller in respect of the Purchased Receivables and the Related Rights that shall
be conveyed by the Funding Seller to the Purchaser hereunder or otherwise, and
all payments and distributions required to be made or deemed to have been made
by, or on behalf of, the Funding Seller or any other Person (including the
Purchaser) to any of the Purchasing Entities pursuant to any Transaction
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes, provided that:

(i)
if the Funding Seller or any other Person shall be required to deduct any
Indemnified Taxes from such payments, then (1) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.7) such
Purchasing Entity receives an amount equal to the sum it would have received had
no such deductions been made, (2) the Funding Seller or such Person shall make
such deductions, and (3) the Funding Seller or such Person shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; and

(ii)
the Funding Seller shall not be obligated to make a payment under this Section
4.7 in respect of penalties, interest, and additions to Tax attributable to any
Indemnified Taxes (and, for the avoidance of doubt, reasonable expenses arising
therefrom or with respect thereto), if (1) such penalties, interest or additions
to Tax are attributable to the failure of the Purchaser to pay the relevant
Governmental Authority amounts received by it from the Funding Seller or any
other Person, as the case may be in respect of Indemnified Taxes within 30 days
after receipt of such amount from the Funding Seller or any such other Person or
(2) such penalties, interest or additions to Tax are attributable to the gross
negligence or willful misconduct of the Purchaser.

Notwithstanding anything to the contrary contained in this Agreement, none of
the Funding Seller, the Servicer, the Originators or the Performance Guarantor
shall have any obligation to make a “gross-up” payment of taxes or
indemnification under this Section 4.7 to the Purchaser or the Bank Purchasers
related to a FATCA Deduction.
(b)
Notwithstanding any other provision of this Agreement, the Funding Seller shall
comply with all federal and state withholding requirements with respect to
payments to any of the Purchasing Entities of amounts that the Funding Seller
reasonably believes are applicable under the Code, the treasury regulations or
any applicable state or local law. The Funding Seller will withhold on payments
to each of the Purchasing Entities unless such Purchasing Entity provides at
such time or times as required by law (i) a correct, complete and properly
executed U.S. Internal Revenue Service Form W-8BEN claiming eligibility of such
Purchasing Entity for benefits of an income tax treaty to which the United
States is a party, (ii) a correct, complete and properly executed U.S. Internal
Revenue Service Form W-8ECI, (iii) a correct, complete and properly executed
U.S. Internal Revenue Service Form W-8BEN and a certificate of a duly authorized
officer of such Purchasing Entity to the effect that such Purchasing Entity is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Funding Seller within the meaning of Section
881(c)(3)(B) of the Code, or (C) a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code, or (iv) a correct, complete and properly executed U.S. Internal Revenue
Service Form W-8IMY, with appropriate attachments from each of the beneficial
owners that either (a) satisfies one of the clauses (i) through (iii) above or
(b) is a correct, complete and properly executed U.S. Internal Revenue Service
Form W-9. For any period with respect to which any of the Purchasing Entities
has failed to provide the Funding Seller with the appropriate, complete and
accurate form or other relevant document pursuant to this Section 4.7
establishing a complete exemption from U.S. federal withholding tax, such
Purchasing Entity shall not be entitled to any “gross-up” of taxes or
indemnification under this Section 4.7.



39
 

--------------------------------------------------------------------------------





(c)
If a payment made to any of the Purchasing Entities under any Transaction
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such party were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such party shall deliver to the Funding Seller, at the time or
times prescribed by law and at such time or times reasonably requested by the
Funding Seller, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Funding Seller as may be necessary for
the Funding Seller to comply with its obligations under FATCA, to determine that
such party has or has not complied with its obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.

4.8
Late Fees.

(a)
If the Funding Seller, the Servicer or the Performance Guarantor shall default
in the payment, when due, of any amount owed by it to the Purchaser pursuant to
Sections 2.7(b)(v), 2.7(b)(vi), 2.7(b)(vii), 5.4(i), 5.4(iv) or 5.4(v), then the
Funding Seller, the Servicer or the Performance Guarantor, as the case may be,
shall pay to the Purchaser, for the benefit of each Bank Purchaser, interest on
such Bank Purchaser’s Ratable Share of the amount of such payment at a per annum
rate equal to (i) such Bank Purchaser’s LIBOR Rate during the related Accrual
Period plus such Bank Purchaser’s Factoring Fee Margin in effect during such
Accrual Period plus (ii) 2.00% for the period beginning on (and including) the
first day on which such payment was due and ending on (but not including) the
day on which such payment is remitted to the Purchaser, which interest shall be
calculated on the basis of the actual number of days included in such period and
a year consisting of 360 days.

(b)
If the Funding Seller, the Servicer or the Performance Guarantor shall default
in the payment, when due, of any amount not subject to subsection (a) above owed
by it to any of the Purchasing Entities hereunder, then the Funding Seller, the
Servicer or the Performance Guarantor, as the case may be, shall pay to each
relevant Affected Party interest on the amount of such payment at a per annum
rate equal to (i) such Affected Party’s LIBOR Rate during the related Accrual
Period plus such Affected Party’s Factoring Fee Margin in effect during such
Accrual Period plus (ii) 2.00% for the period beginning on (and including) the
first day on which such payment was due and ending on (but not including) the
day on which such payment is remitted to such Affected Party, which interest
shall be calculated on the basis of the actual number of days included in such
period and a year consisting of 360 days.


5.
REPURCHASE OF RECEIVABLES; ALLOCATION AND SHARING OF LOSSES

5.1
Retransfer and Repurchase of Certain Receivables.

(a)
Imminent Write-Offs; EPS Receivables. On each Business Day, each Purchased
Receivable that the Servicer has determined will become the subject of a
Write-Off shall be retransferred by the Purchaser to the Funding Seller,
automatically, and without any further action by the Purchaser or the Funding
Seller. On each Business Day on and following the Facility Termination Date,
each Purchased Receivable not previously retransferred that has become an EPS
Receivable shall be retransferred by the Purchaser to the Funding Seller, upon
deposit by the Funding Seller of a repurchase price to the Collection Account
equal to the EPS Fair Value Percentage of the Nominal Value of such EPS
Receivable within two Business Days of such Receivable becoming an EPS
Receivable. For the avoidance of doubt, following the Facility Termination Date,
the Servicer shall not, without the prior written consent of the Co-Agents,
permit any Purchased Receivable to become an EPS Receivable following the
Funding Seller’s failure to pay the repurchase price for any EPS Receivables in
accordance with this Section 5.1(a).



40
 

--------------------------------------------------------------------------------





(b)
Aged Receivables; EPS Receivables. In addition to the foregoing, unless the
Servicer at any time shall have failed to pay the Required Amount into the
Collection Account in accordance with Section 2.6(c), during each Collection
Period, on each Business Day that shall occur during such Collection Period, the
Funding Seller shall repurchase from the Purchaser, effective automatically as
of such Business Day, each Purchased Receivable that shall have become an Aged
Receivable, or, prior to the Facility Termination Date, an EPS Receivable, it
being agreed and understood (i) that the repurchase thereof shall be settled on
the first Settlement Date to occur after the end of such Collection Period in
accordance with the following provisions of this Section 5.1(b) and (ii) that,
notwithstanding any of the foregoing, at any time, the Funding Seller may notify
each of the Purchasing Entities in writing that, for any Batch, the Funding
Seller shall repurchase Aged Receivables pursuant to this Section 5.1 only to
the extent that the aggregate Outstanding Balance of all of the Aged Receivables
from such Batch repurchased by the Funding Seller during the term of this
Agreement would not exceed 10.00% of the related Batch Receivables Amount, which
limitation of repurchases shall take effect on the first Settlement Date to
occur after the end of the Collection Period during which such notification was
given.

For each Batch, the repurchase price payable by the Funding Seller to the
Purchaser for such Aged Receivables or EPS Receivables (i) shall be an amount
equal to (x) with respect to such Aged Receivables (which are not EPS
Receivables), the product of (A) the Funding Advance Rate times (B) the
aggregate Outstanding Balance of all of the repurchased Aged Receivables
included in such Batch, and (y) with respect to such EPS Receivables, the EPS
Fair Value Percentage of the Nominal Value of such EPS Receivables; and (ii)
shall be paid on the Settlement Date on which their repurchase is to be settled
in accordance with this Section 5.1(b) by requiring the Funding Seller to pay to
the Purchaser an amount equal to the aggregate amount of all of such repurchase
prices, which amount shall be deemed to have been paid by requiring the
Purchaser to reduce the Mandatory Repurchase Reserve Payment Amount for such
Settlement Date by a corresponding amount, it being understood between the
parties that such reduction may result in a negative Mandatory Repurchase
Reserve Payment Amount.


(c)
All of the transfers and repurchases of Receivables contemplated by Sections
5.1(a) and 5.1(b) shall occur without recourse to, and without warranty of any
kind made or deemed to have been made by, the Purchaser, and all representations
and warranties are hereby expressly disclaimed. Notwithstanding any of the
foregoing, the Servicer shall continue to monitor the status of all of the
Receivables transferred back to the Funding Seller pursuant to Section 5.1(a)
above and all of the Aged Receivables repurchased by the Funding Seller pursuant
to Section 5.1(b) above in order to determine if and when such Receivables
become Written-Off Receivables and to identify and report to the Funding Seller
and each of the Purchasing Entities any Recoveries thereon.

(d)
The parties agree that (i)(A) tax refunds, whether in the form of cash or
otherwise, with respect to Receivables and (B) any cash payments (or equivalent)
or any other cash proceeds collected on EPS Receivables (including cash proceeds
of Related Rights with respect to such EPS Receivables) shall be retained by the
Funding Seller, (ii) the Servicer shall have no responsibility for reporting
receipt of such amounts to any party other than the Funding Seller, and (iii)
following such time as a Purchased Receivable becomes an EPS Receivable, the
Servicer shall have no responsibility to track, or report information regarding
such Receivables (including in connection with the Monthly Report) including
information on dilutions, reductions, adjustments and Write-Offs.

5.2
Order of Repurchase. The Servicer shall designate the order in which Purchased
Receivables (which will become Written-Off Receivables or are Aged Receivables)
are to be transferred back during a Collection Period in a notice delivered to
the Purchaser and the Funding Seller. The Purchaser and the Funding Seller
acknowledge



41
 

--------------------------------------------------------------------------------





initial receipt of such notice. The Servicer may change such designation by
means of an additional notice delivered by it to each of the Purchasing
Entities.
5.3
Allocation of Write-Offs.

(a)
On each Settlement Date until and including the Final Termination Date, the
Servicer will determine, for each Batch and such Settlement Date, the Allocated
Write-Off Amount related thereto and the relevant EPS Loss Amounts described in
Sections 5.3(b) and 5.3(c), together with the Immediate Write-Off Amount and the
Aged Receivables Write-Off Amount (as each of such terms is defined in Sections
5.3(b) and 5.3(c) below) related thereto.

(b)
On each Settlement Date until and including the Final Termination Date, before
giving effect to Section 5.3(c) below, for each Batch, an amount equal to the
sum of (x) the portion of the Allocated Write-Off Amount for such Settlement
Date that is not attributable to Aged Receivables that have been repurchased by
the Funding Seller and paid for pursuant to Section 5.1(b) above plus (y) the
aggregate EPS Loss Amounts with respect to Purchased Receivables (other than
Aged Receivables repurchased under clause (i)(x) of the second paragraph of
Section 5.1(b)) included in such Batch which become EPS Receivables during the
most recently ended Collection Period (such aggregate amount is referred to
herein as the “Immediate Write-Off Amount” for such Settlement Date) shall be
allocated between the Funding Seller and the Purchaser as follows:

(i)
FIRST, the Funding Seller shall bear the losses associated with the Immediate
Write-Off Amount for such Settlement Date by paying to the Purchaser an amount
equal to the lesser of (A) the Maximum Batch Mandatory Repurchase Amount for
such Settlement Date and (B) the Immediate Write-Off Amount for such Settlement
Date, which amount shall be deemed to have been paid by requiring the Purchaser
to reduce the Mandatory Repurchase Reserve Payment Amount for such Settlement
Date (and the Maximum Batch Mandatory Repurchase Amount as contemplated in the
definition of such term) by a corresponding amount, it being understood between
the parties that such reduction may result in a negative Mandatory Repurchase
Reserve Payment Amount;

(ii)
SECOND, until the Discount Ledger Adjusted Balance is reduced to zero, the
Purchaser shall deposit into the Collection Account (for application pursuant to
Section 2.7 on such date) an amount equal to the excess, if any, of the
Immediate Write-Off Amount for such Settlement Date over the Maximum Batch
Mandatory Repurchase Amount for such Settlement Date; and, simultaneously, the
Bank Purchasing Agent shall reduce the Discount Ledger Balance by the amount of
such deposit in the Discount Ledger;

(iii)
THIRD, until the Level 3 Maximum Amount is reduced to zero: (A) prior to the KfW
Termination Date, the Funding Seller shall deposit into the Collection Account
(for application pursuant to Section 2.7 on such date), and on and after the KfW
Termination Date, the Deferred Purchase Price shall be reduced by, an amount
equal to the product of (i) 85% and (ii) the amount by which the Immediate
Write-Off Amount for such Settlement Date exceeds the sum of the amount to be
borne by the Funding Seller pursuant to clause FIRST above and the amount
deposited by the Purchaser pursuant to clause SECOND above (the amount of such
excess is referred to herein as the “Aggregate Level 3 Loss Sharing Payment
Amount” for such Settlement Date); and (B) the Purchaser shall deposit into the
Collection Account (for application pursuant to Section 2.7 on such date) an
amount equal to the product of (i) 15% and (ii) the Aggregate Level 3 Loss
Sharing Payment Amount for such Settlement Date; and (C) and, upon the making of
such payments or such reduction of the Deferred Purchase Price, as applicable,
the Level 3 Maximum Amount (without duplication of the reduction caused by



42
 

--------------------------------------------------------------------------------





the reduction of the Deferred Purchase Price set forth above) shall be reduced
by an amount equal to the sum of the deposits and the reductions made pursuant
to subclauses (A) and (B) of this clause THIRD on such Settlement Date;
(iv)
FOURTH, until the Level 3A Maximum Amount is reduced to zero: (A) prior to the
KfW Termination Date, the Funding Seller shall deposit into the Collection
Account (for application pursuant to Section 2.7 on such date), and on and after
the KfW Termination Date, the Deferred Purchase Price shall be reduced by, an
amount equal to the amount by which the Immediate Write-Off Amount for such
Settlement Date exceeds the sum of the amount to be borne by the Funding Seller
pursuant to clause FIRST above, the amount deposited by the Purchaser pursuant
to clause SECOND above, the amount deposited by the Funding Seller or the amount
of such reduction of the Deferred Purchase Price, as applicable, pursuant to
subclause (A) of clause THIRD above, and the amount deposited by the Purchaser
pursuant to subclause (B) of clause THIRD above; and (B) upon the making of such
payment or such reduction of the Deferred Purchase Price, as applicable, the
Level 3A Maximum Amount (without duplication of the reduction caused by the
reduction of the Deferred Purchase Price set forth above) shall be reduced by an
amount equal to the sum of the deposit or the reductions made pursuant to
subclause (A) of this clause FOURTH on such Settlement Date;

(v)
FIFTH, if the Immediate Write-Off Amount for such Settlement Date shall be
greater than the aggregate amount of the allocations made pursuant to clauses
FIRST, SECOND, THIRD and FOURTH of this Section 5.3(b) on such Settlement Date
(the “Excess Level 3A Amount”), the Servicer shall deposit Collections in the
Collection Account in an amount equal to the lesser of the (A) the Level 4
Reserve Amount and (B) the Excess Level 3A Amount, and the Level 4 Reserve
Amount shall be reduced by the amount of such deposit on such Settlement Date;
and

(vi)
SIXTH, if the Immediate Write-Off Amount for such Settlement Date shall be
greater than the aggregate amount of the allocations made pursuant to clauses
FIRST, SECOND, THIRD, FOURTH and FIFTH of this Section 5.3(b) on such Settlement
Date, the Purchaser shall then reduce the Funded Amount by the amount of such
excess.

(c)
On each Settlement Date until and including the Final Termination Date, after
giving effect to Section 5.3(b) above, for each Batch, an amount equal to the
sum of (x) the portion of the Allocated Write-Off Amount for such Settlement
Date that is attributable to Aged Receivables that have been repurchased by the
Funding Seller pursuant to Section 5.1(b) above plus (y) the aggregate EPS Loss
Amounts with respect to Aged Receivables included in such Batch that were
repurchased under clause (i)(x) of the second paragraph of Section 5.1(b) which
become EPS Receivables during the most recently ended Collection Period (such
aggregate amount is referred to herein as the “Aged Receivables Write-Off
Amount” for such Settlement Date) shall be allocated between the Funding Seller
and the Purchaser as follows:

(i)
FIRST, the Funding Seller shall bear the losses associated with the Aged
Receivables Write-Off Amount up to an amount equal to the excess of (A) the
Maximum Batch Mandatory Repurchase Amount for such Settlement Date over (B) the
amounts deemed to have been paid by the Funding Seller on such Settlement Date
pursuant to clause FIRST of Section 5.3(b) above; it being understood (for the
avoidance of doubt) that no payment by the Funding Seller shall be required to
give effect the allocation of Write-Offs to the Funding Seller pursuant to this
clause FIRST;



43
 

--------------------------------------------------------------------------------





(ii)
SECOND, until the Discount Ledger Adjusted Balance is reduced to zero, the
Purchaser shall pay directly to the Funding Seller an amount equal to the
excess, if any, of the Aged Receivables Write-Off Amount for such Settlement
Date over the amount borne by the Funding Seller pursuant to clause FIRST above;
and, simultaneously, the Bank Purchasing Agent shall reduce the Discount Ledger
Balance by the amount of such deposit;

(iii)
THIRD, until the Level 3 Maximum Amount is reduced to zero and taking into
account any reduction of the Level 3 Maximum Amount made on such Settlement Date
pursuant to clause THIRD of Section 5.3(b) above: (A) the Purchaser shall pay
directly to the Funding Seller an amount equal to the product of (i) 15% and
(ii) the amount by which the Aged Receivables Write-Off Amount for such
Settlement Date exceeds the sum of the amount to be borne by the Funding Seller
pursuant to clause FIRST above and the amount deposited by the Purchaser
pursuant to clause SECOND above (such amount is referred to herein as the
“Aggregate Level 3 Excess Loss Sharing Payment Amount” for such Settlement
Date); and (B) the Funding Seller shall bear losses in an amount equal to the
product of (i) 85% and (ii) the Aggregate Level 3 Excess Loss Sharing Payment
Amount for such Settlement Date; it being understood (for the avoidance of
doubt) that no payment by the Funding Seller shall be required to give effect
the allocation of Write-Offs to the Funding Seller pursuant to this clause
THIRD; and (C) the Level 3 Maximum Amount shall be reduced by an amount equal to
the sum of the deposit made by the Purchaser pursuant to subclause (A) and the
amount of losses borne by the Funding Seller pursuant to subclause (B) of this
clause THIRD;

(iv)
FOURTH, until the Level 3A Maximum Amount is reduced to zero and taking into
account any reduction of the Level 3A Maximum Amount made on such Settlement
Date pursuant to clause FOURTH of Section 5.3(b) above: (A) the Funding Seller
shall bear losses in an amount equal to the amount by which the Aged Receivables
Write-Off Amount for such Settlement Date exceeds the sum of the amount to be
borne by the Funding Seller pursuant to clause FIRST above, the amount deposited
by the Purchaser pursuant to clause SECOND above, the amount deposited by the
Purchaser pursuant to subclause (A) of clause THIRD above, and the amount to be
borne by the Funding Seller pursuant to subclause (B) of clause THIRD above; it
being understood (for the avoidance of doubt) that no payment by the Funding
Seller shall be required to give effect to the allocation of Write-Offs to the
Funding Seller pursuant to this clause FOURTH; and (B) the Level 3A Maximum
Amount shall be reduced by an amount equal to the amount of losses borne by the
Funding Seller pursuant to this clause FOURTH;

(v)
FIFTH, until the Level 4 Reserve Amount is reduced to zero and taking into
account any reduction of the Level 4 Reserve Amount made on such Settlement Date
pursuant to clause FIFTH of Section 5.3(b) above, if the Aged Receivables
Write-Off Amount for such Settlement Date shall be greater than the aggregate
amount of the allocations made pursuant to clauses FIRST, SECOND, THIRD and
FOURTH of this Section 5.3(c) on such Settlement Date (the “Excess Level 3A
Excess Amount”), the Servicer shall deposit Collections in the Collection
Account in an amount equal to the lesser of the (A) the Level 4 Reserve Amount
and (B) the Excess Level 3A Excess Amount, and the Level 4 Reserve Amount shall
be reduced by the amount of such deposit on such Settlement Date; and

(vi)
SIXTH, the Purchaser shall pay directly to the Funding Seller an amount equal to
the excess, if any, of the Aged Receivables Write-Off Amount for such Settlement
Date over the aggregate amount of the allocations made pursuant to clauses
FIRST, SECOND, THIRD, FOURTH and FIFTH of this Section 5.3(c) on such Settlement
Date.



44
 

--------------------------------------------------------------------------------





5.4
Allocation of Recoveries. On each Settlement Date until and including the Final
Termination Date, Recoveries for the prior Collection Period shall be paid or
allocated by the Funding Seller or by the Servicer on behalf of the Funding
Seller in accordance with the following order of priority:

(i)
FIRST, to the Purchaser, up to the aggregate of the amounts, if any, allocated
to the Purchaser pursuant to Section 5.3(b)(vi) above and/or payable by the
Purchaser to the Funding Seller pursuant to Sections 5.3(c)(vi) above with
respect to any Batch on all prior Settlement Dates;

(ii)
SECOND, to the Funding Seller, up to the aggregate of the amounts deposited by
the Servicer in the Collection Account pursuant to Section 5.3(b)(v) and/or
Section 5.3(c)(v);

(iii)
THIRD, to the Funding Seller, up to the aggregate of the amounts paid by the
Funding Seller, reductions of the Deferred Purchase Price and losses borne, if
any, pursuant to Sections 5.3(b)(iv) and 5.3(c)(iv) with respect to any Batch on
such Settlement Date and all prior Settlement Dates, whereupon the Level 3A
Maximum Amount shall be increased by the aggregate amount so paid to the Funding
Seller;

(iv)
FOURTH, ratably and pari passu, (A) 85% to the Funding Seller and (B) 15% to the
Purchaser up to the aggregate of the amounts, if any, paid by the Funding Seller
and the Purchaser, reductions of the Deferred Purchase Price and losses borne by
the Funding Seller, if any, pursuant to Sections 5.3(b)(iii) and 5.3(c)(iii)
with respect to any Batch on such Settlement Date and all prior Settlement
Dates, whereupon the Level 3 Maximum Amount shall be increased by the aggregate
amount so paid to the Purchaser and the Funding Seller;

(v)
FIFTH, to the Purchaser, up to the aggregate of (A) the amounts, if any, by
which the Discount Ledger Balance was required to be reduced pursuant to Section
5.3(b)(ii) and (B) the amounts, if any, payable by the Purchaser to the Funding
Seller pursuant to Section 5.3(c)(ii), if any, with respect to any Batch on such
Settlement Date and all prior Settlement Dates, whereupon the Bank Purchasing
Agent shall be obligated to increase the Discount Ledger Balance by the amount
so paid to the Purchaser; and

(vi)
FINALLY, to pay any remainder to the Funding Seller.

5.5
Revision of Allocation Levels.

(a)
In the event that the Discount Ledger Balance exceeds 2.00% of the Maximum Sales
Amount on any Settlement Date (after giving effect to any adjustments to the
Discount Ledger Balance on such Settlement Date), upon notice by the Funding
Seller to the Bank Purchasing Agent and the Bank Purchasers on such Settlement
Date, the Discount Rate shall be decreased to a percentage determined by the
Funding Seller, but not less than 0.00%, to reflect such change in credit
quality, and the Level 4 Reserve Percentage shall be increased by 1.25 times the
reduction in the Discount Rate. Such adjustment shall be prospective in nature
and shall only apply to succeeding Collection Periods after the adjustment is
made. The notice described in this Section 5.5(a) may be issued more than once.

(b)
If the Discount Ledger Balance is less than 1.75% of the Maximum Sales Amount on
any Settlement Date (after giving effect to any adjustments to the Discount
Ledger Balance on such Settlement Date), upon notice by the Funding Seller to
the Bank Purchasing Agent and the Bank Purchasers on such Settlement Date, the
Discount Rate shall be increased to a percentage determined by the Funding
Seller, and the Level 4 Reserve Percentage shall be decreased by an amount equal
to 1.25 multiplied by such increase in the Discount Rate; provided that the
Level 4 Reserve Percentage for any Settlement Date and any Batch shall not be
less than the numerical percentage prescribed by the definition of the



45
 

--------------------------------------------------------------------------------





term “Level 4 Reserve Percentage” for such Settlement Date and such Batch
without giving effect to any increase or decrease to such percentage that may
have been effected pursuant to this Section 5.5. Such adjustment shall be
prospective in nature and shall only apply to succeeding Collection Periods
after the adjustment is made.
(c)
The Funding Seller may, no more frequently than twice per calendar year, submit
a written request to the Co-Agents, requesting a change in the Discount Rate,
the Maximum Mandatory Repurchase Percentage, the Level 3 Maximum Amount, the
Level 3A Maximum Amount or the Level 4 Reserve Percentage, or any combination
thereof, in order to adjust for changes in the credit quality of the Purchased
Receivables and the history and magnitude of write-offs made with respect
thereto; provided, however, that (A) any such changes shall be effective as of
the first day of a Collection Period and shall be prospective only, and (B) no
such changes shall cause the total credit support available to cover losses in
accordance with Sections 5.3(b)(i)-(v) and 5.3(c)(i)-(v) (without taking into
account the Discount Ledger Balance) to be less protective than such total
credit support immediately prior to giving effect to the requested changes, (C)
as a condition to any increase in the Level 3 Maximum Amount to an amount in
excess of $50,000,000, the Funding Seller shall provide collateral in an amount
no less than 85% of such excess in form and substance, and subject to
documentation in form and substance, satisfactory to the Bank Purchasing Agent,
in order to secure the Funding Seller’s obligations under Sections 5.6(a)(i) and
5.6(a)(iii), and (D) as a condition to any increase in the Level 3A Maximum
Amount to an amount in excess of $40,000,000, the Funding Seller shall provide
collateral in an amount no less than 100% of such excess in form and substance,
and subject to documentation in form and substance, satisfactory to the Bank
Purchasing Agent, in order to secure the Funding Seller’s obligations under
Sections 5.6(a)(ii) and 5.6(a)(iii). Any such requested change shall be accepted
or rejected by the Co-Agents within five Business Days following the Reporting
Date that next follows the receipt of such request. The Co-Agents shall be
obligated to agree, in good faith, to accept or reject each written request
submitted to them pursuant to this Section 5.5(c) within such five-Business Day
period; it being agreed and understood that, if agreement is not achieved within
such period, then such requested change shall be deemed to have been rejected.
For the avoidance of doubt, the prospective changes to the Discount Rate and
Level 4 Reserve Percentage that may occur pursuant to Sections 5.5(a) and 5.5(b)
shall not constitute or trigger changes to such rates pursuant to this Section
5.5(c).

5.6
KfW Guarantees.

(a)
The parties hereto acknowledge and agree that, prior to the KfW Termination
Date, the Bank Purchasing Agent shall be entitled to make a demand on behalf of
the Bank Purchasers under the KfW Guarantees under the following circumstances
and in the following amounts.

(i)
If, on any Settlement Date, the Funding Seller fails to make all or any portion
of the deposit into the Collection Account that was required to be made by it
pursuant to Section 5.3(b)(iii), then, on or after such Settlement Date, the
Bank Purchasing Agent shall be permitted to make a draw under the KfW Second
Amended and Restated Level 3 Guarantee, to the extent that there shall be
availability thereunder, in an amount equal to the amount that the Funding
Seller shall have failed to so deposit into the Collection Account.

(ii)
If, on any Settlement Date, the Funding Seller fails to make all or any portion
of the deposit into the Collection Account that was required to be made by it
pursuant to Section 5.3(b)(iv), then, on or after such Settlement Date, the Bank
Purchasing Agent shall be permitted to make a draw under the KfW First Amended
and Restated Level 3A Guarantee, to the extent that there shall be availability
thereunder, in an amount equal to the amount that the Funding Seller shall have
failed to so deposit into the Collection Account.



46
 

--------------------------------------------------------------------------------





(iii)
If, on any Settlement Date, (I) the Servicer shall fail to deposit any of the
Collections into the Collection Account, as required under this Agreement, and
such Collections shall have been commingled with other funds of the Servicer or
any other member of the T-Mobile Group and (II) as a direct result of such
failure and commingling, such Collections are not readily identifiable and any
of the Bank Purchasers suffers a loss (any such loss is referred to herein as a
“Commingling Loss”), then, on or after such Settlement Date:

(A)
the Bank Purchasing Agent shall be permitted to make a draw under one or both of
the KfW Guarantees (in accordance with subparagraph (B) below) in an amount
equal to the excess of:

(x)
the sum of the amounts that the Funding Seller would have been required to
deposit into the Collection Account pursuant to Sections 5.3(b)(iii) and
5.3(b)(iv) if the Commingling Loss for such Settlement Date had been added to
and included in the determination of the Immediate Write-Off Amount for such
Settlement Date; over

(y)
the sum of the amounts that the Funding Seller was actually required to deposit
into the Collection Account pursuant to Sections 5.3(b)(iii) and 5.3(b)(iv) on
such Settlement Date; and

(B)
unless otherwise directed by the Bank Purchasing Agent, such draw shall be made,
first, under the KfW First Amended and Restated Level 3A Guarantee to the extent
that there shall be availability thereunder and, second, under the KfW Second
Amended and Restated Level 3 Guarantee to the extent that there shall be
availability thereunder.

For the avoidance of doubt, a draw permitted to be made under any of the
foregoing clauses (i) through (iii) shall be in addition to, and shall not be an
alternative to, a draw permitted to be made under any other such clause.
(b)
The Bank Purchasing Agent shall specify in the related demand notice provided to
KfW under the applicable KfW Guarantee the amount of the proceeds thereof that
shall be due to each Bank Purchaser and shall provide a copy of such demand
notice to the Purchaser.

(c)
Following the KfW Termination Date, this Section 5.6 shall no longer have any
force and effect.

The provisions of this Section 5.6 shall not be construed to limit in any way
the provisions of the KfW Guarantees themselves.

6.
REPRESENTATIONS AND WARRANTIES OF THE FUNDING SELLER AND THE PERFORMANCE
GUARANTOR

6.1
The Funding Seller. The Funding Seller hereby represents and warrants to each of
the Purchasing Entities that, as of the date hereof and each Purchase Date:

(a)
the Funding Seller (i) is a limited liability company, duly organized solely,
validly existing and in good standing under the laws of the State of Delaware,
(ii) is duly qualified to do business and (iii) has all corporate or other
organizational power and all licenses, authorizations, consents, approvals and
qualifications, of and from all third parties required to execute and deliver
and perform its obligations under the Transaction Documents to which it is a
party and to carry on its business in each jurisdiction in which its business is
now conducted;



47
 

--------------------------------------------------------------------------------





(b)
the execution, delivery and performance by the Funding Seller of this Agreement
and any other Transaction Document to which it is a party, including the Funding
Seller’s sales hereunder of Receivables and the Funding Seller’s use of the
proceeds thereof (i) are within the Funding Seller’s corporate and other
organizational powers, (ii) have been duly authorized by all necessary corporate
and other organizational action, (iii) do not, with respect to execution and
delivery, and will not, with respect to the performance of its obligations,
contravene or constitute a default under (A) the Funding Seller’s organic
documents, (B) any applicable law, (C) any contractual restriction binding on or
affecting the Funding Seller or its property or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting the Funding Seller or its
property and (iv) do not, with respect to execution and delivery, and will not,
with respect to the performance of its obligations, result in or require the
creation or imposition of any Adverse Claim (other than any Adverse Claim
arising under any Transaction Document) upon or with respect to any of its
properties;

(c)
each Transaction Document to which the Funding Seller is a party has been duly
executed and delivered by the Funding Seller;

(d)
no authorization, approval, license, consent, qualification or other action by,
and no notice to or filing or registration with, any governmental body or agency
or official thereof or any third party is required for the due execution,
delivery and performance by the Funding Seller of this Agreement or any other
Transaction Document to which the Funding Seller is a party or any other
document to be delivered by the Funding Seller hereunder or thereunder, all of
which have been duly made or taken, as the case may be, and are in full force
and effect;

(e)
each Transaction Document to which the Funding Seller is a party constitutes the
legal, valid and binding obligations of the Funding Seller enforceable against
the Funding Seller in accordance with its terms, subject to any limitation on
the enforceability thereof against the Funding Seller arising from the
application of any applicable bankruptcy law or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law);

(f)
(i) there are no actions, suits, investigations by any governmental body or
agency, litigation or proceedings at law or in equity or by or before any
governmental body or agency or in arbitration now pending, or credibly
threatened, against or affecting the Funding Seller or any of its businesses,
properties or revenues; and (ii) the Funding Seller is not in default or
violation of any order, judgment or decree of any governmental body or agency or
arbitrator;

(g)
no event has occurred and is continuing, or would result from any purchase by
the Purchaser of Receivables from the Funding Seller or the application of the
proceeds therefrom, which constitutes a Bankruptcy Event;

(h)
no proceeds of any purchase by the Purchaser of Purchased Receivables from the
Funding Seller pursuant to this Agreement will be used to purchase or carry, or
to extend credit to others for the purpose of purchasing or carrying, “margin
stock” within the meaning of Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System from time to time;

(i)
the Funding Seller (i) is not overdue in the filing of any income tax returns or
any other tax returns required to be filed; (ii) has made adequate provision for
the payment of all income taxes and all other taxes, assessments and other
government charges; and (iii) is wholly-owned (or so treated for U.S. federal
tax purposes) by one member of the consolidated tax group of which TMUS is the
common parent and has not made, and will not make, an election to be treated as
an association taxable as a corporation for U.S. federal tax purposes;



48
 

--------------------------------------------------------------------------------





(j)
the Funding Seller has not changed its name or legal structure in the four
months immediately preceding the Closing Date and is not known by and does not
use any trade name or doing-business-as name;

(k)
the Funding Seller is not an “investment company” under, and as defined in, the
Investment Company Act of 1940, as amended;

(l)
(i) no purchase by the Purchaser of Purchased Receivables from the Funding
Seller pursuant to this Agreement has been made for or on account of an
antecedent debt owed by the Funding Seller to the Purchaser and no such purchase
is or may be voidable or subject to avoidance under any section of any
applicable bankruptcy law or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and (ii) the
sale of Purchased Receivables by the Funding Seller to the Purchaser pursuant to
this Agreement, and all other transactions between the Funding Seller and the
Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Funding Seller or any other member of
the T-Mobile Group;

(m)
the Funding Seller has not breached any laws applicable to it or its business or
property;

(n)
the Funding Seller is not required to account to any governmental body or agency
for any value added or other similar tax in respect of the assignment by the
Funding Seller of any Purchased Receivable and no withholding or other tax is
deductible or payable on any payment made by any Obligor with respect to any
Purchased Receivable;

(o)
the Funding Seller is exclusively resident for tax purposes in the United States
and, for the purposes of this Agreement and the other Transaction Documents to
which it is a party, will not act through any branch or permanent establishment
located outside of the United States;

(p)
the Funding Seller is not required to make any deduction for or on account of
taxes from any payment made by it under a Transaction Document;

(q)
duly completed and sufficient UCC financing statements covering all Receivables
and Related Rights sold by the Funding Seller to the Purchaser hereunder have
been filed (A) with the Secretary of State of Delaware, naming the Funding
Seller as debtor, the Purchaser as secured party, and the Co-Agents as the
assignees of the secured party, and (B) with respect to each Originator, with
the Secretary of State of the state in which such Originator is organized or
otherwise “located” for purposes of the UCC, naming such Originator as debtor,
the Initial Purchaser as secured party, and the Funding Seller as the assignee
of the secured party, and (C) with respect to each Originator, with the
Secretary of State of the state in which such Originator is organized or
otherwise “located” for purposes of the UCC, assigning each UCC financing
statement described in the foregoing clause (B) to the Purchaser as the assignee
of the Funding Seller, in each case as may be necessary under the UCC in order
to perfect the Bank Collections Agent’s interest in the Purchased Receivables;

(r)
the Funding Seller is not an employee benefit plan that is subject to Title I of
ERISA or Section 4975 of the Code or a “benefit plan investor” as defined in
Section 3(42) of ERISA and the Funding Seller shall not use the assets of an
employee benefit plan that is subject to Title I of ERISA or Section 4975 of the
Code or any “benefit plan investor” as defined in Section 3(42) of ERISA to
discharge any of its obligations under this Agreement or the Contribution
Agreement;

(s)
upon each purchase of Purchased Receivables hereunder, the Purchaser shall
acquire (i) a valid and perfected ownership interest in each such Purchased
Receivable and all identifiable cash proceeds thereof and (ii) a valid ownership
interest in all Related Rights with respect thereto;



49
 

--------------------------------------------------------------------------------





(t)
no effective financing statement or other instrument similar in effect covering
any Contract or any Purchased Receivable or the Related Rights or Collections
with respect thereto is on file in any recording office, except those filed in
favor of the Co-Agents relating to this Agreement and the other Transaction
Documents;

(u)
each Monthly Report (if prepared by the Funding Seller, or to the extent that
information contained therein is supplied by the Funding Seller), information,
exhibit, financial statement, document, book, record or report furnished at any
time by or on behalf of the Funding Seller to the Purchaser in connection with
this Agreement is true, complete and accurate in all material respects as of its
date or as of the date so furnished, and, as of such date, no such document
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading;

(v)
the principal place of business and chief executive office of the Funding Seller
and the office where the Funding Seller keeps its records concerning the
Purchased Receivables are located at the address or addresses in Annex 1 hereto;

(w)
the name and address of the Collection Account Bank, together with the account
number of the Collection Account, are specified in the Master Receivables
Purchase Agreement Side Letter;

(x)
the Funding Seller was formed on November 8, 2013 and the Funding Seller did not
engage in any business activities prior to the Closing Date; the Funding Seller
has no Subsidiaries; and

(y)
no event has occurred and is continuing that constitutes a Termination Event.

6.2
The Performance Guarantor. The Performance Guarantor hereby represents and
warrants to each of the Purchasing Entities that, as of the date hereof and each
Purchase Date:

(a)
the Performance Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, (ii) is duly
qualified to do business and (iii) has all corporate or other organizational
power and all licenses, authorizations, consents, approvals and qualifications,
of and from all third parties required to execute and deliver and perform its
obligations under the Transaction Documents to which it is a party and to carry
on its business in each jurisdiction in which its business is now conducted
except where the failure to so qualify could not be expected to have a material
adverse effect on the Performance Guarantor’s ability to perform its duties or
obligations under the Transaction Documents;

(b)
the execution, delivery and performance by the Performance Guarantor of this
Agreement and any other Transaction Document to which it is a party, (i) are
within the Performance Guarantor’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not, with respect to
execution and delivery, and will not, with respect to the performance of its
obligations, contravene or constitute a default under (A) the Performance
Guarantor’s organic documents, (B) any applicable law, (C) any contractual
restriction binding on or affecting the Performance Guarantor or its property or
(D) any order, writ, judgment, award, injunction or decree binding on or
affecting the Servicer or its property;

(c)
each Transaction Document to which the Performance Guarantor is a party has been
duly executed and delivered by the Performance Guarantor;

(d)
no authorization, approval, license, consent, qualification or other action by,
and no notice to or filing or registration with, any governmental body or agency
or official thereof or any third party is required



50
 

--------------------------------------------------------------------------------





for the due execution, delivery and performance by the Performance Guarantor of
this Agreement or any other Transaction Document to which the Performance
Guarantor is a party or any other document to be delivered by the Performance
Guarantor hereunder or thereunder, all of which have been duly made or taken, as
the case may be, and are in full force and effect;
(e)
each Transaction Document to which the Performance Guarantor is a party
constitutes the legal, valid and binding obligations of the Performance
Guarantor enforceable against the Performance Guarantor in accordance with its
terms, subject to any limitation on the enforceability thereof against the
Performance Guarantor arising from the application of any applicable bankruptcy
law or by general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law);

(f)
no Bankruptcy Event has occurred with respect to the Performance Guarantor; and

(g)
each of the Originators is a direct or indirect, wholly owned subsidiary of the
Performance Guarantor and is duly organized and validly existing under the laws
of the state specified as its jurisdiction of organization in Annex 4.

6.3
The Receivables. The Funding Seller hereby represents, warrants and covenants to
each of the Purchasing Entities as of each Purchase Date with respect to each
Receivable purchased or purported to be purchased on such date (including each
Receivable originated by the January 2015 Originator and sold or purported to be
sold to the Purchaser on such date), that:

(a)
such Receivable is a validly existing Eligible Receivable and each Contract with
respect to such Receivable is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

(b)
the Funding Seller has sole legal, good and marketable, and beneficial title to
such Receivable;

(c)
the Funding Seller has not entered into any agreements that would impair the
rights of the Purchaser in, or altered any of the material terms (including the
maturity or Due Date) of, such Receivable;

(d)
the Funding Seller has not previously sold, transferred or otherwise disposed of
such Receivable to, or in favor of, any Person other than the Purchaser;

(e)
the sale of such Receivable, together with any and all Related Rights, to the
Purchaser pursuant to this Agreement constitutes a valid sale, transfer and
assignment of all of the Funding Seller’s right, title and interest in, to and
under such Receivable and Related Rights to the Purchaser that is perfected and
of first priority under the UCC and otherwise, enforceable against creditors of,
and subsequent purchasers from, the Funding Seller and free and clear of any
Adverse Claim (other than any Adverse Claim arising under any Transaction
Document); such sale, transfer and assignment is made for “reasonably equivalent
value” (as such term is used in Section 548 of the Bankruptcy Code) and not for,
or on account of, “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code); and without limiting any of the foregoing, such sale, transfer
and assignment (i) is not voidable or subject to avoidance under applicable law
and (ii) is made in good faith without the intent to defraud any creditors of
the Funding Seller or any Originator;



51
 

--------------------------------------------------------------------------------





(f)
the Funding Seller (i) shall have received such Receivable as a contribution of
capital by the Initial Purchaser or (ii) shall have purchased such Receivable
from the Initial Purchaser in exchange for payment (made by the Funding Seller
to the Initial Purchaser in accordance with the provisions of the Contribution
Agreement) of cash or a deferred purchase price in an amount that constitutes
fair consideration and reasonably equivalent value. Each such sale referred to
in clause (ii) of the preceding sentence shall not have been made for or on
account of an antecedent Debt owed by the Originators or the Initial Purchaser
to the Funding Seller and no such sale is voidable or subject to avoidance under
any section of the Bankruptcy Code; and

(g)
no event would result from a purchase in respect of such Receivable or from the
application of the proceeds therefrom that constitutes a Termination Event.

6.4
Liability. The Funding Seller shall be liable for the accuracy of the foregoing
representations and warranties regardless of whether any Purchasing Entity
actually was aware or could have been aware of the respective facts and
circumstances at the time of purchase.


7.
CERTAIN COVENANTS OF THE FUNDING SELLER, THE SERVICER, THE PERFORMANCE
GUARANTOR, THE BANK PURCHASING AGENT AND THE PURCHASER

7.1
Until the Final Termination Date:

(a)
The Funding Seller and the Performance Guarantor will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectibility of the Purchased Receivables or the ability of the Funding
Seller or the Performance Guarantor to perform its obligations under the
Transaction Documents.

(b)
The Funding Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Purchased
Receivables (and all original documents relating thereto) at the address of the
Funding Seller set forth in Annex 1 or, upon 30 days’ prior written notice to
the Purchaser and the Bank Collections Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Bank Collections
Agent to protect and perfect the interest in the Purchased Receivables and the
Related Rights with respect thereto have been taken and completed. The Servicer
also will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Purchased Receivables and related Contracts in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Purchased Receivables (including, without limitation, records adequate to permit
the daily identification of each Purchased Receivable and all Collections of and
adjustments to each existing Purchased Receivable).

(c)
The Funding Seller will require, at its expense, that each Originator will
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Purchased Receivables, and timely and fully comply in all material respects with
the Credit and Collection Policy in regard to each Purchased Receivable and the
related Contract.

(d)
The Funding Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Purchased Receivable or



52
 

--------------------------------------------------------------------------------





Related Rights, or upon or with respect to the Collection Account, or assign any
right to receive income in respect thereof, except to the extent arising under
any Transaction Document.
(e)
Neither the Funding Seller nor the Servicer nor any of their respective
Affiliates (which shall include the Originators) shall be permitted to grant to
any Person other than the Purchaser and the Bank Collections Agent a security
interest (as such term is defined in the UCC) in (i) any Collections (A) before
they are deposited to the Collection Account or distributed to the Funding
Seller pursuant to Section 2.6 or (B) after they are deposited to the Collection
Account pursuant to Section 2.6 or (ii) the Collection Account itself.

(f)
Except as provided in Section 3.2(b), the Funding Seller and the Servicer will
not (i) extend the maturity or adjust the Outstanding Balance or otherwise
modify the terms of any Purchased Receivable in a manner that would result in
the Dilution of such Purchased Receivable or that would otherwise prevent such
Purchased Receivable from being an Eligible Receivable unless, in each case, the
Funding Seller shall have been deemed to have received a Collection in respect
of such Purchased Receivable, or (ii) amend, modify or waive in any material
respect any term or condition relating to payments under or enforcement of any
Contract related thereto.

(g)
None of the Funding Seller, the Servicer or the Performance Guarantor will make
or permit any change in the character of its business that would, in either
case, materially adversely affect the collectibility of the Purchased
Receivables or the ability of the Funding Seller, the Servicer, or the
Performance Guarantor to perform its obligations under this Agreement.

(h)
The Servicer will, or will cause the Originators to, instruct all Obligors to
make payments with respect to the Purchased Receivables to a Payment Account and
will not make or permit any change in the instructions to Obligors regarding
payments to be made to a Payment Account, other than a change related solely to
instructions to Obligors to pay to a new Payment Account which has been
identified in writing to each of the Purchasing Entities.

(i)
The Funding Seller will not terminate or cause or permit the termination of the
bank as the Collection Account Bank that is listed in the Master Receivables
Purchase Agreement Side Letter or terminate the Account Control Agreement. The
Funding Seller will not permit any provision of the Account Control Agreement to
be changed, amended, modified or waived without the prior written consent of the
Bank Collections Agent.

(j)
At its expense, the Servicer will mark its, and the Funding Seller’s, master
data processing records evidencing Purchased Receivables and related Contracts
with a legend evidencing that such Purchased Receivables and related Contracts
have been sold in accordance with this Agreement.

(k)
The Performance Guarantor will provide to each Purchasing Entity the following:

(A)
as soon as available and in any event within 45 days after the end of the first
three quarters of each fiscal year of the Performance Guarantor, balance sheets
of the Performance Guarantor, and its Subsidiaries as of the end of such quarter
and statements of income and retained earnings of the Performance Guarantor, and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by the chief financial
officer of the Performance Guarantor;

(B)
as soon as available and in any event within 90 days after the end of each
fiscal year of the Performance Guarantor, a copy of the annual report for such
year for the Performance Guarantor and its Subsidiaries, containing financial
statements for such year audited by



53
 

--------------------------------------------------------------------------------





PriceWaterhouse Coopers LLP or other independent public accountants of
recognized national standing;
(C)
at least ten (10) Business Days prior to any change in the name of an Originator
or the Funding Seller, a notice setting forth the new name and the effective
date thereof and UCC-3 amendments to all then existing UCC-1 financing
statements filed in connection with the Transaction Documents;

(D)
no later than 2 Business Days after the Funding Seller or the Performance
Guarantor has knowledge thereof notice of any Termination Event or any material
breach of any representation, warranty or covenant under any other Transaction
Document;

(E)
as soon as possible and in any event no later than the day of occurrence
thereof, notice that any Originator or the Initial Purchaser has ceased selling
or contributing (as the case may be) Receivables as required pursuant to the
Conveyancing Agreement or the Contribution Agreement, respectively;

(F)
at the time of the delivery of the financial statements provided for in clauses
(A) and (B) above, a certificate of the chief financial officer or the treasurer
of the Funding Seller or the Performance Guarantor (x) setting forth in
reasonable detail the calculation of the Consolidated Equity Ratio and the
Consolidated Leverage Ratio for the period then ended, and (y) certifying, to
the best of such officer’s knowledge, that no Termination Event has occurred and
is continuing or, if any Termination Event has occurred and is continuing,
specifying the nature and extent thereof; and

(G)
promptly after receipt thereof, copies of all consents requested from the
Funding Seller by, and all notices or other documents received by the Funding
Seller from, any Originator under the Conveyancing Agreement; and

(H)
promptly after request therefore, such other information, documents, records or
reports respecting the condition or operations, financial or otherwise, of the
Performance Guarantor as the Bank Purchasing Agent or the Bank Collections Agent
may from time to time reasonably request, provided that information relating to
specific Receivables shall be limited to the T-Mobile Information.

The reporting requirements specified above may be satisfied by filing with the
Securities and Exchange Commission through the EDGAR electronic filing system.
(l)
None of the Funding Seller, the Servicer, the Performance Guarantor or any of
their respective Affiliates shall exercise any option (if any) available to it
under German law to have value added tax apply with respect to any supply, for
German value added tax purposes, rendered in connection with the sale of the
Receivables contemplated by the Transaction Documents, provided that any party
having such an option right shall be required to exercise such option if the
Bank Purchasing Agent shall so request in writing.

(m)
(i)    From the date hereof, T-Mobile PCS Holdings undertakes for the benefit of
each of the Affected Parties to retain on an on-going basis a material net
economic interest in accordance with Article 405 (1) sub-paragraph (c) of
Regulation (EU) No. 575/2013 (the “CRR”) and the technical standards relating
thereto in full force and effect as of the date of this Agreement. On each
Business Day after the date hereof, such interest shall, in accordance with such
sub-paragraph (c), be comprised of an interest in Receivables randomly selected
from, and having



54
 

--------------------------------------------------------------------------------





an aggregate Nominal Value of no less than 5% of the aggregate Nominal Values
of, all of the Purchased Receivables sold by the Originators to T-Mobile PCS
Holdings on such Business Day. T-Mobile PCS Holdings shall not, and shall not
permit any Affiliate, to enter into any credit risk mitigation, short positions
or any other hedge with respect to the retained interest, except to the extent
permitted under the CRR.
(ii)
In each Monthly Report to be delivered pursuant to this Agreement, T-Mobile PCS
Holdings shall confirm whether T-Mobile PCS Holdings is in compliance with
clause (i) above, which confirmation shall be deemed satisfied by delivery of
each Monthly Report containing such confirmation.

(iii)
T-Mobile PCS Holdings shall cooperate with each Affected Party, as applicable,
by providing information or documents reasonably requested by such Affected
Party in order to allow such Affected Party to conduct its due diligence
required under the CRR so that such Affected Party shall be able to demonstrate
to the competent authorities (who have jurisdictional authority over such
Affected Party) that such Affected Party has performed its due diligence and
monitoring obligations (to the extent applicable) under the CRR; provided that
(1) any information provided by T-Mobile PCS Holdings shall be subject to the
confidentiality provisions set forth in Article 12 hereof and (2) any such
information relating to the Receivables or the related Obligors shall be limited
to the T-Mobile Information.

(iv)
In the event of a breach of clause (i), (ii) or (iii) above by T-Mobile PCS
Holdings, the only remedy available for an Affected Party shall be that, to the
extent that such breach resulted in an additional risk-weighted capital charge
(“CRR Cost”) imposed on such Affected Party, such CRR Cost shall be treated as
an Increased Cost for such Affected Party and shall be payable as an Increased
Cost in accordance with the terms of Section 4.4. The parties hereto acknowledge
and agree that in no event shall a breach of clause (i), (ii) or (iii) above by
T-Mobile PCS Holdings result in a Termination Event.

7.2
Non-Consolidation and Separateness Covenants. Until the Final Termination Date:

(a)
(i) The Funding Seller shall at all times maintain at least one independent
director who (w) is not currently and has not been during the five years
preceding the date of this Agreement an officer, director or employee of, or a
major vendor or supplier of services to, an Affiliate of the Funding Seller or
any Other Corporation, (x) is not a current or former officer or employee of the
Funding Seller or any Other Corporation, (y) is not a stockholder of any Other
Corporation or any of their respective Affiliates, and (z) is an employee of a
company the business of which is to provide directors with respect to special
purpose entities.

(b)
The Funding Seller shall not direct or participate in the management of any of
the Other Corporations’ operations.

(c)
The Funding Seller shall conduct its business from an office separate from that
of the Other Corporations (but which may be located in the same facility as one
or more of the Other Corporations). The Funding Seller shall have stationery and
other business forms and a mailing address and a telephone number separate from
that of the Other Corporations.

(d)
The Funding Seller shall at all times be adequately capitalized in light of its
contemplated business.

(e)
The Funding Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.



55
 

--------------------------------------------------------------------------------





(f)
The Funding Seller shall maintain its assets and transactions separately from
those of the Other Corporations and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Corporations
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Corporations. The Funding
Seller shall hold itself out to the public under the Funding Seller’s own name
as a legal entity separate and distinct from the Other Corporations. The Funding
Seller shall not hold itself out as having agreed to pay, or as being liable,
primarily or secondarily, for, any obligations of the Other Corporations.

(g)
The Funding Seller shall not maintain any joint account with any Other
Corporation or become liable as a guarantor or otherwise with respect to any
Debt or contractual obligation of any Other Corporation.

(h)
The Funding Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Corporation or grant an Adverse Claim on
any of its assets to secure any obligation of any Other Corporation.

(i)
The Funding Seller shall not make loans, advances or otherwise extend credit to
any of the Other Corporations.

(j)
The Funding Seller shall hold regular duly noticed meetings of its managers and
make and retain minutes of such meetings.

(k)
The Funding Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Corporations.

(l)
The Funding Seller shall not engage in any transaction with any of the Other
Corporations, except as permitted by this Agreement and the Contribution
Agreement.

(m)
The Funding Seller shall not, and shall not permit the Initial Purchaser to,
amend, waive or modify any provision of any of the Transaction Documents without
the prior written consent of the Bank Purchasing Agent. The Funding Seller will
perform all of its obligations under the Transaction Documents in all material
respects and will enforce the Transaction Documents in accordance with their
terms in all material respects.

(n)
The Funding Seller shall not engage in any business other than the purchase of
Receivables and Related Rights from the Originators and the transactions
contemplated by this Agreement. The Funding Seller will not create or form any
Subsidiary.

(o)
The Funding Seller shall not merge with or into or consolidate (other than for
accounting purposes) with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person.

(p)
The Funding Seller shall not declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Funding Seller, or
return any capital to its shareholders as such, or purchase, retire, defease,
redeem or otherwise acquire for value or make any payment in respect of any
shares of any class of capital stock of the Funding Seller or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding;
provided, however, that the Funding Seller may declare and pay cash dividends on
its capital stock to its shareholders so long as (i) no Termination Event shall
then exist or would occur as a result thereof, (ii) such dividends are in
compliance with all applicable law



56
 

--------------------------------------------------------------------------------





including the corporate law of the state of the Funding Seller’s formation, and
(iii) such dividends have been approved by all necessary and appropriate
corporate action of the Funding Seller.
(q)
The Funding Seller shall not incur any Debt, other than any Debt incurred
pursuant to the Transaction Documents.

(r)
The Funding Seller will not amend its limited liability company agreement
without the prior written consent of the Bank Purchasing Agent.

7.3
If, at any time prior to the Final Termination Date, the Purchaser determines
that it may be required to take any discretionary action or to refrain from
taking any discretionary action , then (A) the Purchaser may (but shall not be
obligated to) consult with the Bank Purchasing Agent’s New York Branch regarding
the Purchaser’s exercise of such discretion, and (B) upon the receipt of any
related advice from the Bank Purchasing Agent’s New York Branch (which the Bank
Purchasing Agent’s New York Branch may (but shall not be obligated) to provide
to the Purchaser), the Purchaser may (but shall not be obligated to) act in
accordance with such advice; provided, however, it is also hereby agreed and
understood that, if the Purchaser shall seek any consultation contemplated by
this Section 7.3, (i) the Purchaser shall not be permitted to, and shall not,
consult with any office or personnel of the Bank Purchasing Agent or any other
Person located in Germany or otherwise outside of the United States of America,
and (ii) without limiting the foregoing, in connection therewith, the Bank
Purchasing Agent agrees that its offices and personnel located in Germany will
not provide any advice or instruction to the Purchaser even if the Purchaser
shall seek to consult or engage in any other similar form of discourse directly
with any of such offices or personnel. For the avoidance of doubt, and
notwithstanding any of the foregoing, nothing contained in this Section 7.3 is
intended, or shall be construed, to limit or otherwise apply to the ability of
the Bank Purchasing Agent or any Bank Purchaser to exercise any right granted to
it, or to perform any obligation of it, under any other Transaction Document or
otherwise, including the place or manner of the exercise of such right or the
performance of such obligation.

7.4
On or before the June 2016 Amendment Effective Date, the Funding Seller shall
furnish the Bank Collections Agent with each Notice of Assignment, executed in
blank.


8.
CONDITIONS PRECEDENT

8.1
The agreement of the Purchaser to purchase Receivables shall be subject to the
prior satisfaction of all of the conditions precedent set forth in Annex 5.

8.2
Notwithstanding any contrary provision of this Agreement, it is expressly
understood that each purchase of new Receivables pursuant to Section 2.1(b)
shall, unless otherwise directed by the Bank Purchasing Agent, occur
automatically on each Business Day prior to the Facility Termination Date (to
the extent that new Receivables become available for purchase in accordance with
such section) without the requirement that any further action be taken on the
part of any Person and notwithstanding the failure of the Funding Seller to
satisfy any of the conditions precedent in respect of such purchase. If (A) any
of the conditions precedent set forth in Annex 5 shall not be satisfied in
respect of the purchase of any Receivables and (B) the Bank Purchasing Agent
shall have elected to rescind the onward purchase and sale of such Receivables
pursuant to the Onward Receivables Purchase Agreement, then the Funding Seller
and the Purchaser shall be required to rescind the related purchase and the
Funding Seller shall be required to deposit into the Collection Account for the
Purchaser (by making a corresponding deposit into the Collection Account), an
amount equal to the Collections that shall have been applied to make the
affected purchase.


9.
INDEMNIFICATION BY FUNDING SELLER



57
 

--------------------------------------------------------------------------------





9.1
Without limiting any other rights that any of the Purchasing Entities or any of
their respective Affiliates or employees, officers, directors, managers, agents
or counsel (each, an “Indemnified Party”) may have hereunder or under applicable
law, the Funding Seller hereby agrees to indemnify each Indemnified Party from
and against any and all claims, damages, costs, expenses, losses and liabilities
(including reasonable attorneys’ fees) (all of the foregoing being collectively
referred to herein as “Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the ownership of the
Purchased Receivables or any Contract, excluding, however, (a) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, (b) recourse for uncollectible Receivables
(except as expressly provided for herein), (c) any Excluded Taxes or (d) with
respect to subparagraph (i) below, Indemnified Amounts directly attributable to
the Bank Purchasing Agent’s failure to comply with its agreements contained in
Section 7.3. Without limiting or being limited by the foregoing (but subject to
the aforementioned exclusions), the Funding Seller shall pay on demand to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:

(a)
the sale of any Receivable that is not at the date of such sale an Eligible
Receivable except to the extent it has made a payment to the Collection Account
pursuant to Section 2.5;

(b)
any representation or warranty or statement made or deemed made by the Funding
Seller (or any of its officers) pursuant to this Agreement and the other
Transaction Documents that shall have been incorrect when made or deemed made;

(c)
the failure by the Funding Seller or any of the Originators to comply with any
applicable law, rule or regulation with respect to any Purchased Receivable or
the related Contract; or the failure of any Purchased Receivable or the related
Contract to conform to any such applicable law, rule or regulation;

(d)
the failure to vest and maintain vested in the Purchaser a first priority
perfected ownership interest in the Purchased Receivables (subject to the
assignment of such interest to the Co-Agents), in each case free and clear of
any Adverse Claim.

(e)
any failure of the Funding Seller to perform its duties or obligations in
accordance with the provisions hereof or of any of the Transaction Documents to
which it is a party, or under any Contract;

(f)
any products liability or other claim, investigation or proceeding (including
any claim for unpaid sales, excise or other taxes) arising out of or in
connection with the goods or services or merchandise or insurance that are the
subject of any Contract;

(g)
the failure to deposit Collections into the Collection Account pursuant to the
terms hereof;

(h)
any investigation, litigation or proceeding related to this Agreement or the
ownership of Purchased Receivables or in respect of any Purchased Receivable or
Related Rights; or

(i)    
(i)
any value added tax plus any interest and other ancillary Tax charges (A)
applicable to the payment of the Servicer Fee, the supply of the services
rendered by the Servicer or the sale of the Receivables and the Related Rights
pursuant to this Agreement or the Onward Receivables Purchase Agreement or (B)
arising as a result of a breach by the Funding Seller, the Servicer, the
Performance Guarantor or any of their Affiliates of Section 7.1(l) (less any
respective value added tax credits or deductions as are obtained by or credited
to the Purchasing Entities, which credits or deductions shall be taken into
account following the final and



58
 

--------------------------------------------------------------------------------





unchangeable determination thereof by the German tax authorities; whereby the
Bank Purchaser shall take reasonable steps to receive eligible value added tax
credits or deductions by filing respective returns); or
(ii)
any Taxes payable by the Purchaser to the relevant German tax authorities if
(contrary to the expectations of the parties hereto) the Purchaser is determined
by the relevant German tax authorities to have a permanent establishment or
other taxable presence located in the Federal Republic of Germany.


10.
PAYMENTS

10.1
All payments required to be made by the Funding Seller or the Performance
Guarantor pursuant to this Agreement shall be remitted in full (without set-off,
counterclaim, deduction or withholding) to the accounts identified in the Master
Receivables Purchase Agreement Side Letter or otherwise in accordance with the
terms of this Agreement. Each party hereto shall be permitted to change any of
its accounts or the details related to any of its accounts identified in the
Master Receivables Purchase Agreement Side Letter or otherwise in accordance
with the terms of this Agreement by notifying the other parties hereto in
writing of its new account information. From time to time, at the direction of
the Co-Agents or either of the Co-Agents acting individually, any payments
required to be made to the Purchaser shall be made to the accounts of the Bank
Purchasers ratably in proportion to their respective Commitments.

10.2
Unless explicitly stated otherwise herein, all payments required to be made
pursuant to this Agreement shall be made in USD.

10.3
Notwithstanding anything to the contrary contained in, or implied by, this
Agreement, the Funding Seller and the Purchaser (or the Servicer and the Bank
Purchasing Agent on their behalf) intend to, and shall, net all payments from
one party to another occurring on each Settlement Date so that only the party by
whom the larger aggregate amount is payable shall pay, in USD and immediately
available funds, the excess of the larger aggregate amount over the smaller
aggregate amount to the other party.


11.
TERM; TERMINATION

11.1
This Agreement, from and after the date hereof, shall amend, restate and replace
the Master Receivables Purchase Agreement in its entirety and shall remain in
full force and effect until the Final Termination Date.

11.2
Each of the following events or circumstances shall be considered to be a
“Funding Seller Termination Event” under this Agreement:

(a)
a Change of Control shall occur; or

(b)
the Bank Purchasing Agent shall notify any Obligor that the Purchased
Receivables have been assigned hereunder except as permitted by this Agreement,
it being understood that the disclosure of this Agreement or the existence of
this Agreement to the public generally shall not constitute such a notification;
or

(c)
the sale of the Purchased Receivables hereunder ceases to satisfy the
requirements of IFRS or GAAP for off-balance sheet treatment, as determined in
good faith by the Funding Seller’s accountants; provided that such cessation is
not the result of any action or inaction by the Funding Seller or any other
member of the T-Mobile Group; or

(d)
(A) the Servicer or any Originator is not able to take a bad debt deduction for
federal income tax purposes for Written-off Receivables or is unable to recover
or receive a deduction, credit, or refund



59
 

--------------------------------------------------------------------------------





with respect to state or local sales or other similar transactional taxes paid
or collected and remitted to the appropriate Governmental Authority on
Written-Off Receivables, in the aggregate in a 12-month period in excess of 50%
of the total possible federal income tax bad debt deduction or 50% of the
transactional taxes paid or collected and remitted to a Governmental Authority,
as applicable, (B) the Funding Seller shall have used commercially reasonable
efforts to mitigate such inability including, without limitation, by providing
each of the Purchasing Entities with a written proposal to reasonably amend the
definition herein of the term “Designated State” and which may be implemented
with effect in 30 days and (C) the Bank Purchasing Agent shall not have agreed
to such proposal within 10 days of its receipt; or
(e)
any payment of Increased Costs is demanded from the Funding Seller pursuant to
Section 4.4.

11.3
If any Funding Seller Termination Event shall occur and be continuing, the
Funding Seller may, by notice to each of the Purchasing Entities, declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred).

11.4
Each of the following events or circumstances shall be considered to be a
“Termination Event” under this Agreement; provided, however, that references to
Deutsche Telekom in this Section 11.4 shall only be applicable after it shall
have executed and delivered the DT Payment Guarantee:

(a)
the Funding Seller, the Servicer, any Originator, the Initial Purchaser,
Deutsche Telekom or the Performance Guarantor shall fail to make any payment
required under this Agreement or any other Transaction Document and any such
failure shall remain unremedied for five (5) days; or

(b)
a Bankruptcy Event shall occur with respect to the Funding Seller, the Servicer,
the Performance Guarantor, the Initial Purchaser, any Originator or Deutsche
Telekom; or

(c)
the Funding Seller, the Servicer, the Performance Guarantor, the Initial
Purchaser, any Originator or Deutsche Telekom shall fail, in any material
manner, to perform or observe any other term, covenant or agreement contained in
this Agreement or in any other Transaction Document on its part to be performed
or observed and any such failure shall remain unremedied for ten (10) days after
the earlier to occur of (i) the receipt of written notice thereof from any of
the Purchasing Entities or (ii) actual knowledge thereof by the Funding Seller
or the Servicer; or

(d)
(i) the Performance Guarantor shall purport to revoke or terminate the
Performance Guarantee, or the Performance Guarantee shall no longer be in
effect; or the Performance Guarantor shall fail to perform, in a timely manner,
any of its obligations hereunder or under the Performance Guarantee; or there
shall have occurred any material breach of any of the representations and
warranties, or any covenants or other agreements, made by the Performance
Guarantor in this Agreement; or (ii) Deutsche Telekom shall purport to revoke or
terminate the DT Payment Guarantee (if and as previously executed and
delivered), or the DT Payment Guarantee (if and as previously executed and
delivered) shall no longer be in effect; or Deutsche Telekom shall fail to
perform, in a timely manner, any of its obligations under the DT Payment
Guarantee (if and as previously executed and delivered); or there shall have
occurred any material breach of any of the representations and warranties, or
any covenants or other agreements, made by the Performance Guarantor in the DT
Payment Guarantee (if and as previously executed and delivered); or

(e)
any representation or warranty made or deemed made by the Funding Seller, the
Servicer, the Performance Guarantor, the Initial Purchaser, any Originator or
Deutsche Telekom (or any of their officers) pursuant to this Agreement or any
other Transaction Document or any information or report delivered by the Funding
Seller or the Servicer pursuant to this Agreement or any other Transaction



60
 

--------------------------------------------------------------------------------





Document shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered and which, if capable of cure, continues
to be incorrect in any material respect for a period of ten (10) days after the
earlier to occur of (i) the receipt of written notice thereof from the Bank
Purchasing Agent or any of the Bank Purchasers or (ii) actual knowledge thereof
by the Funding Seller or the Servicer; or
(f)
the Funding Seller shall fail to pay any principal of or premium or interest on
any of its Debt that is outstanding, or the Funding Seller, the Servicer, the
Performance Guarantor, the Initial Purchaser, any Originator or Deutsche Telekom
shall fail to pay any principal of or premium or interest on any of its Debt
that is outstanding in a principal amount of at least $100,000,000 in the
aggregate, in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any Securitization
Obligation of the Funding Seller, the Servicer, the Performance Guarantor, the
Initial Purchaser, any Originator or Deutsche Telekom in a principal amount of
at least $100,000,000 in the aggregate shall be accelerated prior to its express
maturity; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt or Securitization Obligation
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
Securitization Obligation; or any such Debt or Securitization Obligation shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt or Securitization
Obligation shall be required to be made, in each case prior to the stated
maturity thereof; or

(g)
it shall become unlawful under any applicable law for any of the Funding Seller,
the Servicer, the Performance Guarantor, the Initial Purchaser, any Originator
or Deutsche Telekom or any of the Purchasing Entities to perform any of their
material obligations under this Agreement or any of the other Transaction
Documents; or

(h)
the unsecured, long-term debt of the Performance Guarantor shall be rated below
(i) B+ by S&P or (ii) B1 by Moody’s or shall cease to be rated by either S&P or
Moody’s; or

(i)
Deutsche Telekom shall not have executed and delivered the DT Payment Guarantee
(together with such certificates and corporate and enforceability opinions as
the Bank Purchasers may reasonably request) within 30 days after a Change of
Control, in which case a Termination Event shall be deemed to occur on the first
Settlement Date that shall occur at least 30 days after such Change of Control;
or

(j)
the three-month rolling average Aged Receivables Ratio on any Settlement Date
exceeds 6.00%; or

(k)
the three-month rolling average Delinquency Ratio exceeds 4.50%; or

(l)
the three-month rolling average Write-Off Ratio on any Settlement Date exceeds
3.75% unless such breach (A) shall have been caused only by technical reasons
(such as a change in information technology systems or procedures) and (B) shall
be cured within 60 days; or

(m)
the three-month rolling average Dilution Ratio on any Settlement Date exceeds
18.00%; or

(n)
the three-month rolling average Write-Off Horizon for Written-off Receivables
and Unpaid Repurchased Receivables on any Settlement Date is less than 80 days
or greater than 155 days, unless, in either case, such breach (A) shall not have
been willful, (B) shall have been caused only by technical



61
 

--------------------------------------------------------------------------------





reasons (such as a change in information technology systems or procedures) and
(C) shall be cured within 60 days; or
(o)
any purchase pursuant to this Agreement shall for any reason cease to create a
valid and perfected ownership or security interest in each applicable Purchased
Receivable free and clear of any Adverse Claim (other than any Adverse Claim
arising under any Transaction Document); or

(p)
either of the Conveyancing Agreement or the Contribution Agreement shall no
longer be in effect; or the Originators or the Initial Purchaser, as applicable,
shall fail to perform, in a timely manner, any of its material obligations
thereunder or there shall have occurred any material breach of any of the
representations and warranties, or any covenants or other agreements, made
thereunder by the Originators or the Initial Purchaser, as applicable; or

(q)
the Consolidated Equity Ratio shall at any time be less than 17.5%; or

(r)
the Consolidated Leverage Ratio shall at any time be greater than 500%; or

(s)
Prior to the KfW Termination Date (i) KfW’s rating shall be less than Baa3 by
Moody’s or BBB- by S&P, (ii) either of the KfW Guarantees shall be terminated or
shall otherwise cease to be in full force and effect, or (iii) KfW shall
repudiate its obligations thereunder and such KfW Guarantee shall not have been
replaced by another guarantee, letter of credit or cash deposit in form and
substance reasonably satisfactory to the Bank Purchasing Agent; or

(t)
the Level 3 Maximum Amount shall at any time be less than 25% of the Level 3
Maximum Amount as of the Closing Date; or

(u)
on any Settlement Date, the ratio, expressed as a percentage, of:

(i)
the aggregate Nominal Value of Purchased Receivables that have not been paid in
full more than 90 days after their respective Due Dates but that are not
Written-Off Receivables (including Receivables that have been transferred
pursuant to Section 5.1(a) or 5.1(b)); to

(ii)
the sum of (A) the Mandatory Repurchase Reserve for all Batches on such
Settlement Date, (B) the product of the Discount Rate and the Settlement Date
Receivables Balance, (C) the Level 3 Maximum Amount on such Settlement Date, (D)
the Level 3A Maximum Amount on such Settlement Date, (E) the Level 4 Reserve
Amount for such Settlement Date and (F) the Discount Ledger Balance for such
Settlement Date;

is greater than 50%.
11.5
If any Termination Event shall occur and be continuing, (x) the Bank Purchasing
Agent may, by notice to the Funding Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred), provided that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in Section 11.4(b), the Facility Termination Date shall occur,
and (y) without limiting any right under this Agreement to replace the Servicer,
the Bank Collections Agent may designate another Person to succeed the then
current Servicer as the Servicer. Upon declaration or automatic occurrence of
the Facility Termination Date, the Bank Collections Agent shall have (a) the
rights of the Funding Seller as buyer under the Contribution Agreement and (b)
in addition to the rights and remedies that they may have under this Agreement,
all other rights and remedies provided after default under the UCC of the
appropriate jurisdiction or jurisdictions and under other applicable law, which
rights and remedies shall be cumulative. Consistent with the intentions of the
parties set forth in Section 2.10, without limiting in any way the rights of the
Bank Purchasers hereunder, it is the intention of the parties that



62
 

--------------------------------------------------------------------------------





any declaration of a Facility Termination Date hereunder shall not be deemed an
acceleration of indebtedness for any purpose but shall, pursuant to the terms of
Section 2.7(b), cause a payment to the Purchaser of amounts already owned by it
(or its transferees) and subsequent payment by the Purchaser to the Funding
Seller of any amount payable under this Agreement.
11.6
If the Facility Termination Date shall occur in connection with Section 11.5,
the Bank Collections Agent may take (and the Funding Seller hereby irrevocably
authorizes the Bank Collections Agent to take) any and all actions in the
Funding Seller’s name and/or on behalf of the Funding Seller that, in the
determination of the Bank Collections Agent, shall be necessary or desirable in
order to collect any amounts due under the Purchased Receivables and any of the
Related Rights or to exercise or enforce any of the Related Rights.

11.7
Notwithstanding anything herein or any other Transaction Document to the
contrary, (a) the occurrence of the Final Termination Date shall not discharge
the Funding Seller, the Servicer, the Performance Guarantor or any other Person
from any obligations incurred by it or them prior to such date and (b) the
rights and remedies with respect to any breach of any representation and
warranty made by the Funding Seller or the Performance Guarantor hereunder any
Originator under the Conveyancing Agreement shall survive the Final Termination
Date.

11.8
If the Facility Termination Date shall occur in connection with Section 11.5,
then, on the Final Termination Date, the Purchaser shall pay to the Funding
Seller an amount equal to the Discount Ledger Balance as of the last Settlement
Date to occur on or prior to the Final Termination Date.

11.9
At any time that the aggregate Outstanding Balance of all Purchased Receivables
is less than ten percent (10%) of the amount of the highest Funding Limit in
effect hereunder from and after the Closing Date, the Funding Seller may, in its
sole discretion, repurchase all, but not less than all, of the then outstanding
Purchased Receivables at a price, in immediately available funds, equal to the
Outstanding Balance of all such Purchased Receivables plus all fees and other
amounts due to the Purchaser hereunder (the “Clean-up Call”). The Funding Seller
shall deposit such amount in the Collection Account. The Purchaser shall
re-assign the outstanding Purchased Receivables to the Funding Seller if the
Funding Seller exercises its right to, and pays the purchase price of, the
Clean-up Call.

11.10
In the event that the Servicer (in its sole and absolute discretion) has
notified the Purchaser that it has determined that the transactions contemplated
by this Agreement (or one of the other Transaction Documents) no longer needs to
satisfy the requirements of IFRS for off-balance sheet treatment, then, on the
Final Termination Date, the Purchaser shall pay to the Funding Seller an amount
equal to the Discount Ledger Balance as of the last Settlement Date to occur on
or prior to the Final Termination Date.


12.
CONFIDENTIALITY

12.1
The parties shall treat as confidential this Agreement, the transactions
contemplated hereunder and any and all business and trade secrets and other
information received in connection with this Agreement or the performance
thereof and information about a party’s business or financial matters, technical
information or any other proprietary information relating to a party or its
Affiliates and their respective operations, businesses, technical know-how and
financial affairs, that is obtained by the other party as a result of the
working relationship between the parties, whether obtained prior to or after the
date hereof (the “Confidential Information”) during the term of this Agreement
and a further period of two (2) years following its termination or expiration.
Confidential Information shall include, without limitation, trade secrets,
discoveries, ideas, concepts, know-how, techniques, designs, specifications,
drawings, maps, blueprints, diagrams, flow charts and any other technical,
financial, business or proprietary information of any kind or nature whatsoever.
The parties shall not disclose any Confidential Information to anyone, except to
any assignees, potential assignees, the Bank Purchasers, potential participants,
or any of their respective directors, managers, executives,



63
 

--------------------------------------------------------------------------------





employees, affiliates, auditors, lawyers, advisors, authorized agents and/or
duly appointed representatives who have a specific and reasonable interest in
knowing, viewing and using such Confidential Information and agree to be bound
by the confidentiality provisions of this Section 12.
12.2
The confidentiality provisions specified in Section 12.1 above shall not apply
to the disclosure of Confidential Information, which:

(a)
is publicly available or is made available to the broad public by means other
than a breach of this Agreement; or

(b)
has been made available by a third party, provided that neither the Bank
Purchasing Agent nor the Funding Seller was aware that such third party was in
breach of any duty of confidentiality; or

(c)
was already in such party’s possession or was independently developed by such
party before the Confidential Information was received; or

(d)
must be disclosed pursuant to applicable law, any court order or instruction of
any duly authorized Governmental Authority; or

(e)
is made publicly available or is disclosed subject to the prior written consent
of the other parties with respect to the content, form and manner of its
presentation and publication; or

(f)
is required for purposes of recovering the assigned Receivables or Related
Rights or otherwise exercising any of the rights and remedies of the Bank
Purchasing Agent under the Transaction Documents.

12.3
Notwithstanding anything to the contrary stated herein other than in Section
12.2(f), the parties hereto agree that they will be bound by the additional
confidentiality provisions contained in Annex 8 hereto as it relates to the
T-Mobile Information.


13.
NOTICES

All notices and all other correspondence shall be sent by post, courier, fax or
e-mail to the address, fax number or e-mail account of the recipient as set
forth in Annex 1 or to such other address, fax number or e-mail account the
recipient has notified in writing. If sent by e-mail, the e-mail text (excluding
attachment) shall also be transmitted by fax.

14.
ASSIGNMENTS

14.1
None of the Funding Seller, the Purchaser, the Performance Guarantor or the
Servicer may assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Bank Purchasing Agent.

14.2
The parties hereto acknowledge and agree that the Purchaser shall assign its
rights hereunder to each of the Co-Agents (in their respective agency capacities
provided for herein and in the Onward Receivables Purchase Agreement) for the
benefit of the Bank Purchasers under the Onward Receivables Purchase Agreement.
Neither the Funding Seller, the Servicer or any other member of the T-Mobile
Group shall have any rights to direct the operation or control over the
Purchaser.

14.3
The parties hereto hereby agree that each of the Purchasing Entities, each of
the other Indemnified Parties, and, solely for purposes of Section 2.7 and
Section 23, Wells Fargo, shall be an intended third-party beneficiary of this
Agreement, entitled to enforce this Agreement against the Funding Seller, the
Servicer and the Performance Guarantor as if each such Person were a party
hereto. Except as provided in the immediately



64
 

--------------------------------------------------------------------------------





preceding sentence, no person or entity is or shall be deemed to be a
third-party beneficiary of this Agreement or of any of the duties and
obligations of any party contained in this Agreement.

15.
AMENDMENTS

15.1
No amendment or waiver of any provision of this Agreement and no consent to any
departure by the Funding Seller, the Purchaser, the Performance Guarantor or the
Servicer therefrom shall be effective unless in a writing signed by the Bank
Purchasing Agent, and, in the case of any amendment, also signed by the Funding
Seller, the Purchaser, the Servicer and the Performance Guarantor. No failure on
the part of the Bank Purchasing Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.


16.
OTHER COSTS

In addition to the rights of indemnification granted under Section 9.1 hereof,
the Funding Seller agrees to pay on demand all reasonable and documented costs
and expenses in connection with the preparation, execution, delivery and
administration (including periodic auditing of Purchased Receivables) of this
Agreement, any asset purchase or Onward Receivables Purchase Agreement or
similar agreement relating to the sale or transfer of the Purchased Receivables
and the other documents and agreements to be delivered hereunder and thereunder,
including, without limitation, the reasonable fees and expenses of counsel and
with respect to advising the Bank Purchasers and their respective Affiliates and
agents as to their rights and remedies under this Agreement, and all costs and
expenses, if any (including fees and expenses of counsel), of the Bank
Purchasers and their respective Affiliates and agents, in connection with the
enforcement of this Agreement and the other documents and agreements to be
delivered hereunder.

17.
SEVERABILITY

Should a provision of this Agreement be or become invalid or unenforceable,
either in whole or in part, this shall not affect the validity of the remaining
provisions. The invalid or unenforceable provision shall be replaced by a valid
provision which most closely reflects the legal and economic intent of the
parties. The foregoing shall also apply to any omissions contained in this
Agreement.

18.
MONEY LAUNDERING

The Funding Seller warrants that it is acting on its own account with respect to
all matters associated with this Agreement. The Funding Seller shall provide the
Bank Purchasing Agent with all information and documents necessary to identify
and clarify the beneficial owner within the meaning of the German Money
Laundering Act (Geldwäschegesetz) and the Third EU Money Laundering Directive
(Directive 2005/60/EC) and to clarify the PEP status (“politically exposed
person”), and shall report any changes occurring in the course of the business
relationship to the Bank Purchasing Agent without undue delay.

19.
PERFORMANCE GUARANTEE

19.1
The Performance Guarantor (A) hereby irrevocably, absolutely and unconditionally
guarantees to the Purchaser, the Bank Purchasing Agent and the Bank Purchasers
and their respective assignees the prompt performance when due of all
obligations of the Servicer, the Originators and the Initial Purchaser hereunder
and under each of the other Transaction Documents (including, without
limitation, payment in full when due, whether at stated maturity, by
acceleration or otherwise, of all amounts owing by the Servicer, the Originators
or the Initial Purchaser to the Funding Seller, the Purchaser and the Bank
Purchasing Agent) strictly in accordance with the terms hereof and thereof; and
(B) accordingly agrees that, whenever the Servicer, any



65
 

--------------------------------------------------------------------------------





Originator or the Initial Purchaser shall fail to perform any such obligation
when due hereunder or thereunder, the Performance Guarantor shall immediately
perform, or cause to be performed, such obligation as if it were the principal
obligor and regardless of the reason for such failure (such obligations being
herein collectively referred to as the “TMUS Guaranteed Obligations”). For the
avoidance of doubt, the Performance Guarantor shall have no obligation to
guaranty (and does not guaranty) any obligations of the Funding Seller under the
Transaction Documents. For the sake of clarity, it is expressly acknowledged
that the TMUS Guaranteed Obligations do not include any act, inaction,
obligation or liability of the Funding Seller to fully and punctually pay,
perform or comply with any of the terms, covenants, conditions, agreements,
undertakings and obligations on the part of the Funding Seller to be paid,
performed or complied with by it under this Agreement, any other Transaction
Document or any document entered into in connection with the foregoing.
19.2
The obligations of the Performance Guarantor under this Performance Guarantee
will not be affected by:

(a)
any amendment (however fundamental) or replacement of this Agreement, the
Conveyancing Agreement or any other document or security;

(b)
any Bankruptcy Event with respect to the Funding Seller, the Servicer, any
Originator or any other Person.

19.3
The obligations of the Performance Guarantor under this Performance Guarantee
are absolute and unconditional, irrespective of the validity or enforceability
of any other section of this Agreement or any Transaction Document, the value of
any collateral provided to the Bank Purchasing Agent or the Bank Collections
Agent or the release or exchange of any such collateral. The Performance
Guarantor waives any right it may have of first requiring the Bank Purchasing
Agent or the Bank Collections Agent to proceed against, or enforce any other
rights or security or claim from, any person before claiming from it under this
guarantee. This waiver applies irrespective of any non-mandatory law or any
provision of this Agreement to the contrary. Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Performance Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(a)
at any time or from time to time, without notice to the Performance Guarantor,
the time for any performance of or compliance with any of the obligations of the
Servicer or an Originator under the Transaction Documents shall be waived;

(b)
any of the acts mentioned in any of the provisions of this Agreement or any
other Transaction Document shall be done or omitted;

(c)
any of the TMUS Guaranteed Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement or any other
Transaction Document shall be waived or any of the TMUS Guaranteed Obligations
or any security therefore shall be released or exchanged in whole or in part or
otherwise dealt with; or

(d)
any lien or security interest granted to, or in favor of, either of the
Co-Agents as security for the TMUS Guaranteed Obligations shall fail to be
effective or perfected.

The Performance Guarantor hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Bank Purchasing Agent exhaust any right, power or remedy or proceed against any
Originator or the Servicer or against any other Person under any other
agreement, or guarantee of, or security for, any of the TMUS Guaranteed
Obligations.


66
 

--------------------------------------------------------------------------------





19.4
The obligations of the Performance Guarantor under this Section 19 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Originator or the Servicer under this Agreement or any other
Transaction Document is rescinded or must otherwise be restored by any holder of
any of the TMUS Guaranteed Obligations, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise, and the Performance Guarantor
agrees that it will indemnify the Bank Purchasing Agent on demand for all
reasonable costs and expenses (including, without limitation, fees of counsel)
incurred by the Bank Purchasing Agent in connection with such rescission or
restoration, including any such costs or expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

19.5
The Performance Guarantor hereby waives all rights of subrogation or
contribution, whether arising by contract or operation of law or otherwise by
reason of any payment by it pursuant to the provisions of this Section 19.

19.6
The Performance Guarantor agrees that, as between the Performance Guarantor and
any of the Purchasing Entities, the obligations of the Originators and the
Servicer under this Agreement and each other Transaction Document may be
declared to be forthwith due and payable as provided herein and therein (and
shall be deemed to have become automatically due and payable as provided herein
and therein) for the purposes of Section 19.1 hereof notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against any Originator or the
Servicer and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by any Originator or the Servicer, as applicable) shall
forthwith become due and payable by the Performance Guarantor for purposes of
Section 19.1.

19.7
The guarantee in this Section 19 is a continuing guarantee, and shall apply to
all TMUS Guaranteed Obligations whenever arising.

19.8
Without limiting or being limited by the foregoing, the Performance Guarantor
shall pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from either of the following:

(a)
any value added tax plus any interest and other ancillary Tax charges (A)
applicable to the payment of the Servicer Fee, the supply of the services
rendered by the Servicer or the sale of the Receivables and the Related Rights
pursuant to this Agreement or the Onward Receivables Purchase Agreement or (B)
arising as a result of a breach by the Funding Seller, the Servicer, the
Performance Guarantor or any of their Affiliates of Section 7.1(l) (less any
respective value added tax credits or deductions as are obtained by or credited
to the Purchasing Entities, which credits or deductions shall be taken into
account following the final and unchangeable determination thereof by the German
tax authorities; whereby the Bank Purchaser shall take reasonable steps to
receive eligible value added tax credits or deductions by filing respective
returns); or

(b)
any Taxes, other than Excluded Taxes, payable by the Purchaser to the relevant
German tax authorities if (contrary to the expectations of the parties hereto)
the Purchaser is determined by the relevant German tax authorities to have a
permanent establishment or other taxable presence located in the Federal
Republic of Germany.

19.9
UCC Filing Indemnity. The Performance Guarantor hereby agrees to indemnify each
of the Purchasing Entities from and against any and all losses, liabilities and
expenses (including reasonable attorney’s fees) suffered by each such Purchasing
Entity arising out of the avoidance (or “clawback”) of the transfers by the
January 2015 Joining Originator of Designated SunCom Receivables (or of any
proceeds of such receivables) as a preference or fraudulent transfer, in the
event of a bankruptcy, liquidation, conservatorship, receivership or similar
proceeding, whether voluntary or involuntary, involving the January 2015 Joining
Originator or its assets,



67
 

--------------------------------------------------------------------------------





which avoidance (or “clawback”) is attributable to (A) the non-timely filing of
financing statements with respect to such transfers by the January 2015 Joining
Originator and/or (B) the fact that the Joinder and Second Amendment to the
Conveyancing Agreement, dated as of the January 2015 Amendment Effective Date
(which confirms and ratifies such transfers), was executed and delivered as of a
date later than the date on which such transfers actually occurred.

20.
TERMINATION OF KFW GUARANTEES

20.1
Each of the Purchasing Entities acknowledges that, on the date hereof, the Bank
Purchasing Agent (acting on behalf of the Purchasing Entities) will deliver to
KfW a notice in the form of Annex 2A designating the November 2018 Settlement
Date as the KfW Termination Date, and irrevocably confirms its advance consent
to the taking of such action by the Bank Purchasing Agent. The KfW Guarantees
shall terminate on the KfW Termination Date.

20.2
Notwithstanding anything to the contrary stated herein, prior to the KfW
Termination Date, the Funding Seller may terminate either of the KfW Guarantees
in the event that the Funding Seller provides the Bank Purchasing Agent with a
cash deposit, another guarantee or a letter of credit in form and substance
reasonably satisfactory to the Bank Purchasing Agent.

20.3
The parties hereto shall cooperate with the Funding Seller to effectuate such
termination.

20.4
The Funding Seller or the Performance Guarantor may provide the Bank Purchasing
Agent with notice, at any time prior to the occurrence of a Termination Event,
of its designation of a Settlement Date, earlier than the November 2018
Settlement Date, but not earlier than five (5) Business Days from the date of
such notice, as the KfW Termination Date. Upon its receipt of such notice, the
Bank Purchasing Agent (acting on behalf of the Purchasing Entities, each of
which hereby irrevocably confirms its advance consent to the taking of such
action by the Bank Purchasing Agent) shall, within two (2) Business Days of such
notice, (a) deliver to KfW a notice of release in whole of the KfW Guarantees
substantially in the form of Annex 2B, which notice shall state that the date
designated by the Funding Seller or the Performance Guarantor shall be the
“Guarantee Termination Date” (as such term is defined in the KfW Guarantee
Facility Agreement), and (b) shall take such other steps reasonably required to
terminate the KfW Guarantees and the KfW Guarantee Facility Agreement, including
returning the certificates related to the KfW Guarantees to KfW. In connection
with the foregoing, the Funding Seller and the Performance Guarantor shall be
obligated to take all actions reasonably required to fully perform their
obligations under, and to terminate, the KfW Guarantee Facility Agreement as of
the Guarantee Termination Date (as such term is defined in the KfW Guarantee
Facility Agreement).


21.
PURCHASING ENTITIES’ UNDERTAKINGS RELATED TO GERMAN VAT

21.1
No Purchasing Entity nor any of its Affiliates shall exercise any option (if
any) available under German law to have value added tax apply with respect to
any supply, for German value added tax purposes, rendered in connection with the
sale of the Receivables contemplated by the Transaction Documents, unless the
recipient of such Taxes suffers no disadvantage. In addition to the foregoing,
the Funding Seller, the Servicer and the Performance Guarantor believe that the
servicing obligations of the Servicer in connection with this agreement rendered
to a Bank Purchaser located in Germany are subject to German value added tax and
that such value added tax should be fully recoverable as input value added tax
by the respective Bank Purchaser.


22.
BANKRUPTCY

22.1
Each party hereto hereby covenants and agrees that prior to the date which is
one year and one day after the Final Termination Date, it will not institute
against or join any other person in instituting against the Funding



68
 

--------------------------------------------------------------------------------





Seller any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States or any other country.

23.
LIMITED RECOURSE AGAINST WELLS FARGO

23.1
It is expressly understood and agreed by the parties to this Agreement that (a)
this Agreement is executed and delivered by Wells Fargo, as trustee of Billing
Gate One Trust, not in Wells Fargo’s individual or personal capacity but solely
in such under the trust agreement of Billing Gate One Trust, in the exercise of
the powers and authority conferred and vested in it as trustee under such trust
agreement, subject to the protections, indemnities and limitations from
liability afforded to Wells Fargo as trustee thereunder; (b) in no event shall
Wells Fargo, in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Purchaser or any other party hereto; (c) in no event shall Wells Fargo have any
obligation to perform any of the obligations and covenants of the Purchaser or
any other party to this Agreement; and (d) under no circumstances shall Wells
Fargo be personally liable for the payment of any fees, costs, indebtedness or
expenses of any kind whatsoever or be personally liable for the breach or
failure of any obligation, representation, agreement, warranty or covenant
whatsoever made or undertaken by the Purchaser or any other party hereunder.


24.
CHOICE OF LAW AND JURISDICTION; WAIVER OF JURY TRIAL

24.1
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE RESPECTIVE INTERESTS OF THE CO-AGENTS AND THE
PURCHASER IN THE PURCHASED RECEIVABLES AND THE RELATED RIGHTS ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

24.2
EACH PARTY HERETO HEREBY (A) IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK, NEW YORK, OVER ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, (B) IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH STATE OR FEDERAL COURT, AND (C) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING. NOTHING IN THIS SECTION SHALL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY PARTY HERETO TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY OR ALL OF THE OTHER PARTIES HERETO OR ANY OF THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

24.3
EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO THIS AGREEMENT
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF
ANY OF THE PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL HE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.


25.
COUNTERPARTS



69
 

--------------------------------------------------------------------------------





This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one and the same instrument.

26.
EXECUTION

This Agreement, to the extent no other form is required by law, may be concluded
by an exchange of telefaxes or scanned signatures or any combination of scanned
signatures and/or faxed signatures and/or original signatures (whereby in each
case an exchange of signature pages suffices). For purposes of proof and
confirmation only, each party may request that one or several copies of this
Agreement shall be originally signed by the parties.

27.
ANTI-CORRUPTION; SANCTIONS

27.1
Definitions. In this Article 27:

“Anti-Corruption Laws” means all United States laws, rules, and regulations
applicable to the Funding Seller or its Subsidiaries or any T-Mobile Party or
its Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and any economic sanctions regulations administered and
enforced by OFAC or the U.S. Department of State.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
November 2014 Amendment Effective Date, Cuba, Burma (Myanmar), Iran, North
Korea, Sudan and Syria.
“Sanctioned Person” means, at any time, any Person currently the subject or the
target of any Sanctions, including any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC or the U.S. Department of State.
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“T-Mobile Party” means any member of the T-Mobile Group, other than the Funding
Seller, that is a party to any of the Transaction Documents.
27.2
Representation of Performance Guarantor as to T-Mobile Parties. The Performance
Guarantor hereby represents and warrants to each of the Purchasing Entities
that, as of the November 2014 Amendment Effective Date and each Purchase Date
thereafter:

(a)
policies and procedures have been implemented and maintained by or on behalf of
each T-Mobile Party that are designed to achieve compliance by it and its
Subsidiaries, directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions, and each T-Mobile Party, its Subsidiaries and their
respective officers and employees and, to the best knowledge of such T-Mobile
Party, its Affiliates, officers, employees, and directors acting in any capacity
in connection with or directly benefiting from the purchase facility established
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects;



70
 

--------------------------------------------------------------------------------





(b)
no T-Mobile Party nor any of their respective Subsidiaries or, to the knowledge
of such T-Mobile Party, any of its Affiliates, directors, officers, or
employees, that will act in any capacity in connection with or directly benefit
from the purchase facility established hereby, is a Sanctioned Person; and

(c)
no T-Mobile Party nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country.

27.3
Affirmative Covenant of Performance Guarantor as to T-Mobile Parties. The
Performance Guarantor shall cause policies and procedures to be maintained and
enforced by or on behalf of each T-Mobile Party that are designed in good faith
and in a commercially reasonable manner to promote and achieve compliance, in
such T-Mobile Party’s reasonable judgment, by it and each of its Subsidiaries
and their respective directors, officers, and employees with Anti-Corruption
Laws and applicable Sanctions. The Performance Guarantor shall ensure that no
proceeds of the sale of any Purchased Receivable by any T-Mobile Party are used
in a manner that causes such T-Mobile Party to violate Anti-Corruption Laws or
results in the violation of any Sanctions that are applicable to such T-Mobile
Party.

27.4
Negative Covenant of Performance Guarantor as to T-Mobile Parties. The
Performance Guarantor shall cause each of the T-Mobile Parties, their respective
Subsidiaries and its and their respective directors, officers and employees not
to use the proceeds of the sale of any Purchased Receivable (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent that doing so would result in the
violation of any Sanctions that are applicable to such T-Mobile Party.

27.5
Representation of Funding Seller. The Funding Seller hereby represents and
warrants to each of the Purchasing Entities that, as of the November 2014
Amendment Effective Date and each Purchase Date thereafter:

(a)
policies and procedures have been implemented and maintained by the Funding
Seller or on its behalf that are designed to achieve compliance by it and its
Subsidiaries, directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions, and the Funding Seller, its Subsidiaries and their
respective officers and employees and, to the best knowledge of the Funding
Seller, its Affiliates, officers, employees, and directors acting in any
capacity in connection with or directly benefiting from the purchase facility
established hereby, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects;

(b)
neither the Funding Seller nor any of its Subsidiaries or, to the knowledge of
the Funding Seller, any of its Affiliates, directors, officers, or employees,
that will act in any capacity in connection with or directly benefit from the
purchase facility established hereby, is a Sanctioned Person; and

(c)
neither the Funding Seller nor any of its Subsidiaries is organized or resident
in a Sanctioned Country.

27.6
Affirmative Covenant of Funding Seller. Policies and procedures shall be
maintained and enforced by or on behalf of the Funding Seller that are designed
in good faith and in a commercially reasonable manner to promote and achieve
compliance, in its reasonable judgment, by it and each of its Subsidiaries and
their respective directors, officers, and employees with Anti-Corruption Laws
and applicable Sanctions. No proceeds of the sale of any Purchased Receivable by
the Funding Seller shall be used in a manner that causes it to violate
Anti-Corruption Laws or results in the violation of any Sanctions that are
applicable to it.

27.7
Negative Covenant of Funding Seller. The Funding Seller shall not use, and shall
cause its Subsidiaries and its and their respective directors, officers and
employees not to use, the proceeds of the sale of any Purchased



71
 

--------------------------------------------------------------------------------





Receivable (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent that
doing so would result in the violation of any Sanctions that are applicable to
the Funding Seller.

28.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

28.1
Definitions. In this Article 28:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union (establishing a framework for the recovery and resolution
of credit institutions and investment firms), the relevant implementing law for
such EEA Member Country from time to time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country.
28.2
Acknowledgment and Consent. Notwithstanding anything to the contrary in this
Agreement, any other Transaction Document or any other agreement, arrangement or
understanding among any of the parties thereto, each party hereto acknowledges
that any liability of any EEA Financial Institution arising under this Agreement
or any Transaction Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be



72
 

--------------------------------------------------------------------------------





issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Transaction
Document; or
(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

[Signature pages to follow]


73
 

--------------------------------------------------------------------------------






SIGNATURE PAGES
The Funding Seller


T-MOBILE AIRTIME FUNDING LLC






By:  /s/ Dirk Wehrse   
 
 
 
Name: Dirk Wehrse
Title: Senior Vice President, Treasury & Treasurer
 
 
 









Third Amended and Restated Master Receivables Purchase Agreement


S-1
 

--------------------------------------------------------------------------------






The Performance Guarantor


T-MOBILE US, INC.






By:  /s/ Dirk Wehrse   
 
Name: Dirk Wehrse
Title: Senior Vice President, Treasury & Treasurer
 











Third Amended and Restated Master Receivables Purchase Agreement


S-2
 

--------------------------------------------------------------------------------






The Servicer


T-MOBILE PCS HOLDINGS LLC






By:  /s/ Dirk Wehrse      
 
Name: Dirk Wehrse
Title: Senior Vice President, Treasury & Treasurer
 







Third Amended and Restated Master Receivables Purchase Agreement


S-3
 

--------------------------------------------------------------------------------






The Purchaser


BILLING GATE ONE LLC




By: Billing Gate One Trust, as Manager
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity




By:   /s/ Sandra Battaglia         
 
 
 
Name: Sandra Battaglia
Title: Vice President
 
 
 









Third Amended and Restated Master Receivables Purchase Agreement


S-4
 

--------------------------------------------------------------------------------






The Bank Purchasing Agent


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE






By:  /s/ Bjoern Molner   
By:   /s/ Bjorn Reinecke            
 
 
Name: Bjoern Molner
Title: SVP
Name: Bjorn Reinecke
Title: Assistant Vice President
 
 







Third Amended and Restated Master Receivables Purchase Agreement


S-5
 

--------------------------------------------------------------------------------






The Bank Collections Agent


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH






By:  /s/ Masaru Abe   
By:  /s/ Taketoshi Obata         
 
 
Name: Masaru Abe
Title: Managing Director
Name: Taketoshi Obata
Title: Managing Director
 
 







Third Amended and Restated Master Receivables Purchase Agreement


S-6
 

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH, as a Bank Purchaser






By:  /s/ Masaru Abe   
By:  /s/ Taketoshi Obata         
 
 
Name: Masaru Abe
Title: Managing Director
Name: Taketoshi Obata
Title: Managing Director
 
 





Third Amended and Restated Master Receivables Purchase Agreement


S-7
 

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as a Bank Purchaser






By:  /s/ Bjoern Molner   
By:   /s/ Bjorn Reinecke   
 
 
Name: Bjoern Molner
Title: SVP
Name: Bjorn Reinecke
Title: Assistant Vice President
 
 





Third Amended and Restated Master Receivables Purchase Agreement


S-8
 

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:


AUTOBAHN FUNDING COMPANY LLC, as a Bank Purchaser






By:  /s/ Alexander Ploch   
By:  /s/ Christian Haesslein   
 
 
Name: Alexander Ploch
Title: Senior Vice President
Name: Christian Haesslein
Title: Director
 
 





Third Amended and Restated Master Receivables Purchase Agreement


S-9
 

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED, including without limitation as to Section 20.4:


KFW IPEX-BANK GMBH






By:  /s/ Sebastian Eberie   
By:  /s/ Markus Mostert   
 
 
Name: Sebastian Eberie
Title: Director
Name: Markus Mostert
Title: Director
 
 













Third Amended and Restated Master Receivables Purchase Agreement


S-10
 

--------------------------------------------------------------------------------






ANNEX 1

ADDRESSES


Funding Seller:
Dirk Wehrse
Vice President, Treasury & Treasurer
T-Mobile Airtime Funding LLC
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
With a copy to:


T-Mobile Airtime Funding LLC
Attn: General Counsel
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: (425) 383-4840
Purchaser:
Billing Gate One LLC
c/o Billing Gate One Trust, as Manager
c/o Wells Fargo Delaware Trust Company, N.A., as Trustee
919 N. Market Street, Suite 1600
Wilmington, Delaware 19801
Attn: Corporate Trust Administration
Fax: (302) 575-2006
Phone: (302) 575-2016
E-mail: Sandra.Battaglia@wellsfargo.com
With a copy to the Bank Purchasing Agent and the Bank Collections Agent.
Helaba (as the Bank Purchasing Agent and as a Bank Purchaser):
Landesbank Hessen-Thüringen Girozentrale
Neue Mainzer Straße 52-58
60311 Frankfurt am Main
Germany
Contact:    Björn Mollner / Björn Reinecke
Tel:        +49 (0)69 9132 – ext: 5208 / 3489
Fax:        +49 (0)69 9132 4190
E-mail:        bjoern.mollner@helaba.de, bjoern.reinecke@helaba.de




A-1-1
 

--------------------------------------------------------------------------------







BTMU (as the Bank Collections Agent and as a Bank Purchaser):
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Ropemaker Place
25 Ropemaker Street
London, EC2Y 9AN
Contact:    Andrew Pierce; Andrew Montford; Brett Emms; Patrick Cogan
Tel:        +44 20 7577 5221; +44 20 7577 5210; +44 20 7577 1613
E-mail:        andrew.pierce@uk.mufg.jp; andrew.montford@uk.mufg.jp;
brett.emms@uk.mufg.jp;
patrick.cogan@uk.mufg.jp
Autobahn (as the Conduit Purchaser and as a Bank Purchaser):
Autobahn Funding Company LLC
c/o DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, New York
Branch
609 Fifth Avenue
New York, New York 10017


Contact:     Christian Haesslein; Alexander Ploch
Tel:         (212) 745-1668; (212) 745-1661
Fax:        (212) 745-1651
E-mail: Christian.Haesslein@dzbank.de; Alexander.Ploch@dzbank.de

With a copy to:


DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt Am Main, New York
Branch
609 Fifth Avenue
New York, New York 10017
Contact:    Christian Haesslein; Alexander Ploch
Tel:        (212) 745-1668; (212) 745-1661
Fax:        (212) 745-1651
E-mail: Christian.Haesslein@dzbank.de; Alexander.Ploch@dzbank.de






A-1-2
 

--------------------------------------------------------------------------------






ANNEX 2A

NOTICE OF RELEASE OF KFW GUARANTEES
February 5, 2018
To:
KfW IPEX-Bank Gesellschaft mit beschränkter Haftung ("KfW")
Palmengartenstrasse 5-9
60325 Frankfurt am Main,
Germany

Re:
November 2016 Amended and Restated Level 3 Guarantee; November 2016 Amended and
Restated Level 3A Guarantee    

Reference is made to that certain Master Receivables Purchase Agreement, dated
as of February 26, 2014, by and among T-Mobile US, Inc., T-Mobile PCS Holdings
LLC, T-Mobile Airtime Funding LLC, Billing Gate One LLC, Landesbank
Hessen-Thüringen Girozentrale as Bank Purchasing Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf Branch as Bank Collections Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”). Each capitalized term that is used but not defined herein shall
have the meaning prescribed by the Agreement.
We hereby notify you, agree and confirm that, unless, pursuant to Section 20.4
of the Agreement, we notify you of an earlier date, November 13, 2018 (being the
Settlement Date in November 2018) shall be the Guarantee Termination Date (as
such term is defined in the KfW Guarantee Facility Agreement) and that, from and
after such date, each of the KfW Guarantees shall be released in whole and KfW
shall have no further obligations thereunder. For the avoidance of doubt, (i)
after such date no further claim can be made by us or any of the Beneficiaries
(as such term is defined in the KfW Guarantees) under any of the KfW Guarantees
and (ii) this notice shall not constitute a release of KfW from any obligations
based on a claim which is made by us and received by KfW under either of the KfW
Guarantees prior to such Guarantee Termination Date (as such term is defined in
the KfW Guarantee Facility Agreement).
This release of the KfW Guarantees is governed by the laws of the Federal
Republic of Germany. KfW does not need to declare its acceptance of the release
stipulated herein (in accordance with section 151 German Civil Code
(Bürgerliches Gesetzbuch)).


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchasing Agent




By:______________________________________
By:______________________________________
 
 
Name:
Title:
Name:
Title:
 
 







A-1

--------------------------------------------------------------------------------






ANNEX 2B

FORM OF NOTICE OF RELEASE OF KFW GUARANTEES


[Date]
To: KfW IPEX-Bank Gesellschaft mit beschränkter Haftung ("KfW")
[ADDRESS OR EMAIL ADDRESS]
Re: November 2016 Amended and Restated Level 3 Guarantee; November 2016 Amended
and Restated Level 3A Guarantee
Reference is made to that certain Master Receivables Purchase Agreement, dated
as of February 26, 2014, by and among T-Mobile US, Inc., T-Mobile PCS Holdings
LLC, T-Mobile Airtime Funding LLC, Billing Gate One LLC, Landesbank
Hessen-Thüringen Girozentrale as Bank Purchasing Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf Branch as Bank Collections Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”). Each capitalized term that is used but not defined herein shall
have the meaning prescribed by the Agreement.
Pursuant to Section 20.4 of the Agreement, we hereby notify you, agree and
confirm that [DATE] shall be the Guarantee Termination Date (as such term is
defined in the KfW Guarantee Facility Agreement) and that, from and after such
date, each of the KfW Guarantees shall be released in whole and KfW shall have
no further obligations thereunder. For the avoidance of doubt, (i) after such
date no further claim can be made by us or any of the Beneficiaries (as such
term is defined in the KfW Guarantees) under any of the KfW Guarantees and (ii)
this notice shall not constitute a release of KfW from any obligations based on
a claim which is made by us and received by KfW under either of the KfW
Guarantees prior to such Guarantee Termination Date (as such term is defined in
the KfW Guarantee Facility Agreement).
This release of the KfW Guarantees is governed by the laws of the Federal
Republic of Germany. KfW does not need to declare its acceptance of the release
stipulated herein (in accordance with section 151 German Civil Code
(Bürgerliches Gesetzbuch)).


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchasing Agent




By:______________________________________
By:______________________________________
 
 
Name:
Title:
Name:
Title:
 
 







A-2B
 

--------------------------------------------------------------------------------






ANNEX 3

ELIGIBLE RECEIVABLES
(a)
The Contract underlying the Receivable is a standard telecommunications services
agreement of the related Originator and is governed by the federal and/or state
laws of the United States.

(b)
(i) The Outstanding Balance of such Receivable shall not cause the aggregate
Outstanding Balance of all Purchased Receivables (not including Aged
Receivables) due from the Obligor with respect to such Purchased Receivable to
exceed $50,000 (it being understood that the Servicer will make this
determination monthly as of the end of each Collection Period) and (ii) such
Receivable does not relate to Charges in excess of $50,000 in the aggregate set
forth on a related Invoice.

(c)
Such Receivable is non-interest bearing and the Nominal Value of such Receivable
does not include any default interest or other penalties, fines, fees for late
payment or any other breach of the related Contract.

(d)
The period from the Invoice Date to the Due Date with respect to such Receivable
does not exceed 30 days.

(e)
The Obligor of such Receivable (i) is a natural person, or, if a corporation,
governmental or other business organization, is organized under the laws of the
United States or any political subdivision thereof; and (ii) is not an Affiliate
of the Originators or the Funding Seller. The telephone number related to the
Receivable relates to one of the Designated States.

(f)
The Receivable is denominated and payable in USD in the United States.

(g)
The Receivable is not overdue by more than 30 days or an Aged Receivable.

(h)
The Receivable arises pursuant to a Contract with respect to which the
applicable Originator has performed all obligations in all material respects
required to be performed by it thereunder in order to have such Receivable
become due and payable, including delivery of a bill to the applicable Obligor.

(i)
The Receivable:

(i)
is an “account” or “general intangible” within the meaning of Article 9 of the
UCC;

(ii)
is a right to payment of a monetary obligation for goods or services rendered or
to be rendered to Obligor; and

(iii)
is not evidenced or otherwise payable by a promissory note, a bill of exchange
or other instrument.

(j)
The Receivable, together with the contract related thereto, does not contravene
any laws applicable thereto (including laws relating to truth in lending, cost
of credit disclosure, fair credit billing, equal credit opportunity, fair debt
collection practices and privacy).

(k)
The Receivable was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies.

(l)
The terms of the underlying Contract with respect to the Receivable do not
expressly permit the related Obligor to exercise any right of set-off with
respect thereto.



A-3-1
 

--------------------------------------------------------------------------------





(m)
The Receivable is not a Restricted Receivable.

(n)
The Receivable has been originated by an Originator and validly sold or
contributed by such Originator to the Funding Seller with the result that such
Funding Seller has good and marketable title thereto (together with the
Collections and Related Rights related thereto), free and clear of all Adverse
Claims.

(o)
The Receivable is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor, enforceable against such Obligor in
accordance with its terms except as such enforcement against such Obligor may be
limited by any applicable insolvency law or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law), in each case, under all applicable law, and is, not subject to any
litigation, offset, counterclaim or other defense.

(p)
The Receivable was originated in the ordinary course of the applicable
Originator’s business and represents the purchase price of “subscriber / air
time” services sold by such Originator.

(q)
The Receivable has not been compromised, altered, adjusted or modified for
credit reasons nor is it subject to any downward adjustment for Taxes, rebates
or other reasons (including by the extension of time for payment or the granting
of any discounts, allowances or credits), in each case, other than as permitted
or required by the Credit and Collection Policies.

(r)
The disclosure of information necessary to permit the Funding Seller or its
assigns to enforce such Receivable against the related Obligor would not result
in the breach of any law, agreement (including the underlying Contract),
judgment or other instrument by which the related Originator or the Funding
Seller is bound.

(s)
At the Closing Date, the Obligor with respect to the Receivable is not the
Obligor with respect to any Overdue Receivable payment for which is more than 30
days past due.

(t)
If purchased, such Receivable does not relate to Charges which would cause the
percentage of the Charges related to Purchased Receivables billed in the related
Collection Period to all Obligors that are individuals to be less than 51%.

(u)
If purchased, such Receivable does not relate to Charges which would cause the
percentage of the Charges related to Purchased Receivables billed in the related
Collection Period to all Obligors that are commercial Obligors to exceed 25% or
the Obligors that are governmental entities to exceed 5%.

(v)
If purchased, such Receivable does not relate to Charges which would cause the
percentage of the Charges related to Purchased Receivables billed in the related
Collection Period to all Obligors who are identified by the Funding Seller and
the Bank Purchasing Agent as “subprime” (Obligors who are not considered part of
the ABCLOW Credit Classes) to exceed 40% on more than two (2) consecutive
Settlement Dates.

(w)
Such Receivable is not subject to any Adverse Claim (other than Adverse Claims
arising pursuant to the Transaction Documents) or Subject to Defenses.

(x)
The Funding Seller is not aware of any claims or other facts or circumstances
that could result in such Receivable, in whole or in part, becoming subject to
any Adverse Claims (other than Adverse Claims arising pursuant to the
Transaction Documents) or Subject to Defenses for more than two consecutive
Settlement Dates.



A-3-2
 

--------------------------------------------------------------------------------





(y)
The Funding Seller has all necessary rights in such Purchased Receivable
required for the Funding Seller to sell and assign such Receivable to the
Purchaser pursuant to this Agreement.

(z)
The related Originator shall have complied with all Requirements of Law in
connection with the origination of such Receivable.

(aa)
The related Originator shall have complied in all material respects with the
related Contract in connection with the origination of such Receivable.

(bb)
All sales, excise or other taxes with respect to such Receivable shall have been
paid to the applicable taxing authority when due other than those being
contested in good faith.

(cc)
If purchased, the Outstanding Balance of such Receivable would not cause the
average of the Nominal Value of all Receivables purchased hereunder during the
then-current Collection Period and the two immediately preceding Collection
Periods to exceed the Maximum Sales Amount.

(dd)
If purchased, such Receivable does not relate to Charges which would cause the
percentage of the Charges related to Purchased Receivables billed in the related
Collection Period related to CCPC codes in any Designated State to exceed the
maximum percentage specified below on more than two (2) consecutive Settlement
Dates.

State
Maximum Percentage
MS
0.50%
ND
0.10%
SD
0.10%
VT
0.10%
AR
0.25%
IA
0.25%
KY
1.50%
NC
3.00%
WV
0.25%
WY
0.25%
ME
0.50%
TN
2.00%
DE
1.00%
ID
1.00%
LA
1.00%
NH
1.00%
SC
2.50%
WI
1.00%
AL
5.00%
CO
5.00%
CT
5.00%
DC
5.00%



A-3-3
 

--------------------------------------------------------------------------------





HI
5.00%
IN
5.00%
KS
5.00%
MA
5.00%
MD
5.00%
MI
5.00%
MO
5.00%
NM
5.00%
NV
5.00%
OH
5.00%
OK
5.00%
OR
5.00%
RI
5.00%
UT
5.00%
VA
5.00%
MN
5.00%
PA
5.00%
AZ
5.00%
GA
10.00%
NJ
10.00%
WA
10.00%
IL
10.00%
FL
15.00%
NY
15.00%
TX
20.00%
CA
25.00%
AK
0.50%
MT
0.50%
NE
0.50%



(ee)
Such Receivable does not relate to Partner Branded Services, Flexpay or No
Credit Family Plans, as each of such terms is used or defined in the books and
records of the Originators.

(ff)
The Obligor of such Receivable is not a Sanctioned Person (as such term is
defined in Article 27).

(gg)
The Invoice type shall be “J—Assurant jump premiums” or “B—Service”.

(hh)
Such Receivable at the time of its sale hereunder shall not be an EPS
Receivable; it being agreed and understood that if, at any time, a Purchased
Receivable shall become an EPS Receivable, such Purchased Receivable shall
immediately cease to be, for all purposes hereunder and under the other
Transaction Documents, an Eligible Receivable.



A-3-4
 

--------------------------------------------------------------------------------






ANNEX 4

ORIGINATORS
Name
Jurisdiction of Organization
Address

As of the Closing Date:
T-Mobile West LLC
Delaware
12920 SE 38th Street
Bellevue, Washington 98006
T-Mobile Central LLC
Delaware
12920 SE 38th Street
Bellevue, Washington 98006
T-Mobile Northeast LLC
Delaware
12920 SE 38th Street
Bellevue, Washington 98006
T-Mobile South LLC
Delaware
12920 SE 38th Street
Bellevue, Washington 98006



As of the November 2014 Amendment Effective Date:


Powertel/Memphis, Inc.
Delaware
12920 SE 38th Street
Bellevue, Washington 98006
Triton PCS Holdings Company L.L.C.
Delaware
12920 SE 38th Street
Bellevue, Washington 98006



As of the January 2015 Amendment Effective Date:


SunCom Wireless Operating Company, L.L.C.
Delaware
12920 SE 38th Street
Bellevue, Washington 98006





A-4
 

--------------------------------------------------------------------------------






ANNEX 5

CONDITIONS PRECEDENT TO EACH PURCHASE
Each purchase of Purchased Receivables shall be subject to the conditions
precedent that:
(a)    the Servicer shall have delivered to the Bank Purchasing Agent on or
prior to such purchase, in form and substance reasonably satisfactory to the
Bank Purchasing Agent, a completed Monthly Report containing information
covering the most recently ended Collection Period; and
(b)    on the date of such purchase the following statements shall be true (and
acceptance of the proceeds of such purchase shall be deemed a representation and
warranty by the Funding Seller that such statements are then true):
(i)    the representations and warranties contained in Article 6 are true and
correct in all material respects on and as of the date of such purchase as
though made on and as of such date; and
(ii)    no Termination Event has occurred or would be caused to occur by such
purchase.






A-5-1
 

--------------------------------------------------------------------------------






ANNEX 6

FORM OF MONTHLY REPORT


See attached.


A-6
 

--------------------------------------------------------------------------------






ANNEX 7

SCOPE OF ACCOUNTANT’S REPORT
Scope of Services:
•
Review whether the selected sample of Receivables meet the Eligibility Criteria
as described in Annex 3 of the Master Receivables Purchase Agreement

•
Review whether the selected sample of Receivables assigned by the Funding Seller
are stated as being assigned to the Purchaser in the Funding Seller’s accounts

•
Review whether the payments for the selected sample of Purchased Receivables
have been applied appropriately

•
Select a sample of Monthly Reports and re-perform calculations contained therein

Procedures
•
Sample selection: The adherence to the Eligibility Criteria shall be verified by
means of a generally accepted procedure, with a sample size of Purchased
Receivables that is mutually agreed upon by the Bank Purchasing Agent and the
Servicer. We will use random selection applied through a random number generator
as a generally accepted non-statistical sampling method to select the sample of
Purchased Receivables.

•
Review whether EPS Receivables are being properly identified and whether the
related EPS Loss Amounts and repurchase prices for such Receivables under
Sections 5.1(a) and 5.1(b) and the limitation in Section 3.2(b) of the Master
Receivables Purchase Agreement are being properly calculated.

•
Such other reasonable procedures that are agreed upon by the Bank Purchasing
Agent and the Servicer







A-7
 

--------------------------------------------------------------------------------






ANNEX 8

T-MOBILE INFORMATION
DATA CONFIDENTIALITY PROVISIONS


1.CONFIDENTIALITY AND SECURITY. Notwithstanding anything to the contrary stated
herein (including Section 12), the parties acknowledge and agree as follows:
1.1    Confidentiality. The parties acknowledge and agree that the Bank
Purchasing Agent may be given access to T-Mobile Information under this
Agreement. The Servicer shall mark such medium as containing T-Mobile
Information. Until the Final Termination Date and for so long as the Bank
Purchasing Agent has T-Mobile Information, the Bank Purchasing Agent shall: (a)
use at least the same degree of care to prevent unauthorized use and disclosure
of such T-Mobile Information as that party uses with respect to its own
Confidential Information (but in no event less than a reasonable degree of
care); and (b) use such T-Mobile Information only in the performance of its
rights and obligations under this Agreement. Following the Final Termination
Date, at the request of the Funding Seller, the Bank Purchasing Agent shall
return, or at the Bank Purchasing Agent’s option, destroy (and certify in
writing such return or destruction) any and all T-Mobile Information received by
it pursuant to this Agreement, provided that, notwithstanding the foregoing, the
Bank Purchasing Agent may retain such copies of T-Mobile Information as it is
required to retain to comply with its internal compliance policies or in
accordance with applicable law. The Bank Purchasing Agent shall hold any such
retained T-Mobile Information in accordance with the terms of this Agreement.
This Section 1.1 shall survive termination of the Agreement. T-Mobile
Information is Confidential Information of the T-Mobile Group under this
Agreement; provided however that T-Mobile Information shall remain confidential
and proprietary even if disclosed by a third party or in breach of the terms of
this Agreement.
1.2    Handling of T-Mobile Information. Bank Purchasing Agent: (a) may collect,
store, access, use, process, maintain and disclose T-Mobile Information only to
fulfill its obligations and exercise its rights and remedies under the Agreement
and for no other purpose; and (b) shall, without limiting any other obligations
applicable to T-Mobile Information hereunder, treat all T-Mobile Information as
Confidential Information of T-Mobile Group. For purposes of this Annex, the acts
or omissions of Bank Purchasing Agent and any Person to whom it has disclosed
T-Mobile Information are Bank Purchasing Agent’s acts or omissions.
1.3    Security Safeguards. Bank Purchasing Agent is fully responsible for any
authorized or unauthorized collection, storage, disclosure and use of, and
access to, T-Mobile Information received by it pursuant to this Agreement. Bank
Purchasing Agent shall not permit any collection, storage, disclosure or use of,
or access to, T-Mobile Information that this Agreement does not expressly
authorize. Bank Purchasing Agent shall implement and maintain a written
information security program that contains administrative, technical, and
physical safeguards (“Safeguards”) appropriate to its business and the
protection of T-Mobile Information received by it. Bank Purchasing Agent’s
information security program shall meet common industry practices for such
Safeguards, including, without limitation, complying with all applicable laws
governing the security and handling of T-Mobile Information by Bank Purchasing
Agent. Such information security program shall include, without limitation: (a)
adequate physical security of all premises in which T-Mobile Information will be
processed and/or stored; (b) reasonable precautions taken with respect to the
employment of, and access given to, Bank Purchasing Agent personnel, including,
without limitation, background checks, training, disciplinary measures, and
security clearances that assign specific access privileges to individuals; and
(c) an appropriate network security program. Such network security program will
include, without limitation: (i) appropriate access controls and data integrity
controls; (ii) monitoring, testing and auditing of all controls; and (iii)
appropriate corrective action and incident response plans.
1.4    Contractors and Subcontractors. Bank Purchasing Agent shall ensure that
only approved contractors and subcontractors (including any subsidiary, parent,
affiliate or partner) who have a need to know of the T-Mobile Information may
access such information, and only if Bank Purchasing Agent requires such
contractors and


A-8-1
 

--------------------------------------------------------------------------------

 
 
 
 
 









subcontractors to comply with obligations with respect to T-Mobile Information.
Bank Purchasing Agent must use at least the same effort, but in no event less
than a reasonable amount of effort, to enforce obligations of such individuals
with regard to T-Mobile Information as Bank Purchasing Agent uses for its own
similar confidential information.
1.5    (Reserved)
1.6    Security Breaches.
(a)    (Reserved)
(b)    Bank Purchasing Agent shall, promptly after confirmation thereof, notify
Funding Seller of any actual, probable or reasonably suspected breach of any
safeguards or of any other actual, probable or reasonably suspected unauthorized
access to, or acquisition, use, loss, destruction, compromise or disclosure of,
any T-Mobile Information maintained on the Bank Purchasing Agent Systems (each,
a “Security Breach”). In any notification to Funding Seller required under this
Section 1, Bank Purchasing Agent shall designate a single individual employed by
Bank Purchasing Agent who must be available to Funding Seller during regular
business hours of the Pre-Approved Facility (defined below) as a contact
regarding Bank Purchasing Agent’s obligations under this Section 1. Bank
Purchasing Agent shall: (i) unless prohibited by applicable law, court order or
similar legal process, provide reasonable assistance to the Funding Seller in
investigating, remedying and taking any other reasonable action Funding Seller
deems necessary regarding any Security Breach and any dispute, inquiry or claim
that concerns the Security Breach; and (ii) shall provide Funding Seller with
assurance reasonably satisfactory to Funding Seller that such Security Breach or
potential Security Breach will not recur. Unless prohibited by an applicable
law, court order or similar legal process, Bank Purchasing Agent shall also
notify Funding Seller of any third-party legal process relating to any Security
Breach, including, without limitation, any legal process initiated by any
governmental entity (foreign or domestic).
1.7    Information Security Vendor Assessments, Annual Security Audits &
Visitation and Inspection Rights.
(a)    Information Security Vendor Assessment (“ISVA”). Funding Seller reserves
the right to require Bank Purchasing Agent to complete T-Mobile Group’s ISVA
process once per year. Funding Seller may request additional security controls
or mitigations plans be implemented and maintained by Bank Purchasing Agent with
respect to the T-Mobile Information based on results of an ISVA.
1.8    Access Limitations. Bank Purchasing Agent shall ensure that no persons
who have access to T-Mobile Information provided or made accessible to Bank
Purchasing Agent under this Agreement are listed on: (a) the Specially
Designated Nationals and Blocked Persons list maintained by the U.S. Treasury,
Office of Foreign Assets Control; (b) the Denied Persons or Denied Entities
lists maintained by the U.S. Department of Commerce, Bureau of Industry and
Security; (c) the Debarred Persons List maintained by the U.S. Department of
State, Office of Defense Trade Controls; (d) any successors to the foregoing; or
(e) any similar official public lists maintained by any agency of the U.S.
government with which financial institutions operating in the United States are
required to comply. Bank Purchasing Agent will ensure that all T-Mobile
Information resides in the United States, unless approved in writing in advance
by the Funding Seller. Bank Purchasing Agent shall securely store all T-Mobile
Information separate from other information of Bank Purchasing Agent or Bank
Purchasing Agent’s other customers. Bank Purchasing Agent must first obtain
prior written approval from Funding Seller for any deviation from this
requirement.
1.9    (Reserved)
1.10    Additional Obligations. Bank Purchasing Agent agrees as follows:
(a)    Bank Purchasing Agent shall not store T-Mobile Information, or any other
subscriber information, including, without limitation, call transactional data,
call associated data, call identifying data, subscriber information and
subscriber billing records (collectively, “Subscriber Information”) outside of
the United States without Funding Seller’s prior written consent, which may be
withheld for no reason, or any reason, in Funding Seller’s sole and absolute
discretion. Bank Purchasing Agent is expressly permitted to access and store all
Subscriber Information necessary to


A-8-2
 

--------------------------------------------------------------------------------

 
 
 
 
 









fulfill its obligations and exercise its rights and remedies under this
Agreement in Bank Purchasing Agent’s New York Branch located in New York, New
York, USA (a “Pre-Approved Facility”) for the term of this Agreement.
(b)    Bank Purchasing Agent shall provide Funding Seller with at least thirty
(30) calendar days’ prior written notice of its desire to store Subscriber
Information in another location different from the Pre-Approved Facilities,
including description of the communications and/or information, identification
of the custodian, identification of the proposed location where the
communications and/or information would be stored; and identification of the
factors it considered in seeking to store the communications and/or information
outside of the Pre-Approved Facilities.
(c)    (Reserved)
(d)    (Reserved)
(e)    (Reserved)
(f)    (Reserved)
(g)    Bank Purchasing Agent shall not disclose Subscriber Information to any
foreign government or entity without first, (a) satisfying all applicable U.S.
federal, state and local legal requirements, including, if required, receiving
appropriate authorization by a domestic U.S. court, or receiving prior written
authorization from the U.S. Department of Justice, (b) to the extent not
prohibited by law, rule, regulation or court order applicable to the Bank
Purchasing Agent (i) notifying Funding Seller of the request for such
information within five (5) calendar days of its receipt and (ii) reasonably
cooperating with Funding Seller to object to and commence appropriate
proceedings to protect the information;
1.11    T-Mobile Information and Bank Purchasing Agent Access.
(a)    T-Mobile Information. Bank Purchasing Agent shall receive the following
T-Mobile Information under this Agreement for the Purchased Receivables on a
monthly basis :
(i)    T-Mobile billing account number;
(ii)    T-Mobile invoice ID number;
(iii)    T-Mobile invoice due date;
(iv)    T-Mobile invoice date;
(v)    T-Mobile sold amount for the Purchased Receivables; and
(vi)    T-Mobile Balance for the Purchased Receivables.
(b)    Access Protocol. The T-Mobile Information provided to the Bank Purchasing
Agent will be made available through a secured file transfer protocol (“SFTP”)
website on the T-Mobile network. Bank Purchasing Agent will be provided with
authentication and login credentials by Funding Seller or its affiliates to
access the SFTP website and securely obtain the T-Mobile Information. In
addition, Funding Seller or its affiliates will provide Bank Purchasing Agent
with an email notice monthly when new T-Mobile Information has been posted to
the SFTP website and is available to be accessed by the Bank Purchasing Agent.




A-8-3
 

--------------------------------------------------------------------------------






ANNEX 9

FORM OF DT PAYMENT GUARANTEE
(A)
We refer to that certain Master Receivables Purchase Agreement, dated as of
February 26, 2014, by and among T-Mobile US, Inc. (“TMUS”), T-Mobile PCS
Holdings LLC (“PCS” or the “Servicer”), T-Mobile Airtime Funding LLC (the
“Funding Seller”), Billing Gate One LLC (“Billing Gate One”), and Landesbank
Hessen-Thüringen Girozentrale (“Helaba”) in its capacity as “Bank Purchasing
Agent” thereunder (as amended, restated, supplemented or otherwise modified from
time to time, the “Master Receivables Purchase Agreement”); and that certain
Onward Receivables Purchase Agreement, dated as of February 26, 2014, by and
among Billing Gate One, the “Bank Purchasers” from time to time party thereto,
and the Bank Purchasing Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Onward Receivables Purchase Agreement”). The
transactions contemplated by the Master Receivables Purchase Agreement, the
Onward Receivables Purchase Agreement and the other Transaction Documents (as
such term is defined in the Master Receivables Purchase Agreement) are
collectively referred to herein as the “Transaction.” Each capitalized term that
is used, but not defined herein, shall have the meaning prescribed by the Master
Receivables Purchase Agreement and/or the Onward Receivables Purchase Agreement.

(B)
This guarantee (this “Guarantee”) is the “DT Payment Guarantee” (as such term is
defined in the Master Receivables Purchase Agreement), and is being delivered to
each of the Purchasing Entities in connection with Section 11.4(i) of the Master
Receivables Purchase Agreement.

We, Deutsche Telekom AG, a corporation (Aktiengesellschaft) incorporated under
the laws of Germany, registered in the commercial register kept at the local
court of Bonn, Germany, under registration number HRB 6794, with its business
address at Friedrich-Ebert Allee 10, 53113 Bonn (the “Guarantor”), hereby
irrevocably issue this Guarantee in favor of each of the Purchasing Entities (A)
as of the date hereof (which, as of the date hereof, include Billing Gate One
LLC as the “Purchaser” under the Master Receivables Purchase Agreement, Helaba
as the “Bank Purchasing Agent” and each of [current Bank Purchasers] as a “Bank
Purchaser”) and (B) from time to time after the date hereof, under the terms and
conditions set forth below:
1.
Guarantee

1.1
The Guarantor:

(a)
hereby irrevocably, absolutely and unconditionally guarantees to each of the
Purchasing Entities, severally and jointly, as a continuing obligation, the
payment of any obligation owing by any member of the T-Mobile Group under the
Transaction Documents, whether or not such obligation shall be owed directly or
indirectly to any of the Purchasing Entities pursuant thereto (the “Guaranteed
Obligations”), which obligations shall include, but not be limited to, the
following:



(i)
all of the obligations of the Servicer related to the servicing of the Purchased
Receivables, the Related Rights, Collections and other funds pursuant to the
Transaction Documents;



(ii)
all of the respective obligations of any member of the T-Mobile Group related to
(1) the sale of Receivables and Related Rights, (2) the segregation and
application of Collections and the repurchase of Receivables by the Funding
Seller, (3) excess Dilutions and breaches of representations or warranties
concerning the Receivables, and (4) the monthly settlement or other periodic
settlement of transactions under the Transaction Documents contemplated by,
among other sections of the Transaction Documents, Article 2 of the Master
Receivables Purchase Agreement; and



A-9-1
 

--------------------------------------------------------------------------------

 
 
 
 
 











(iii)
without limiting the foregoing, the payment when due (from Collections or
otherwise), in accordance with the terms of the Transaction Documents, of any
amount, other than any amount attributable to an Excluded Amount (as such term
is defined below), that may be payable by a member of the T-Mobile Group
pursuant to the Transactions, including, without limitation, any and all of the
Indemnified Amounts contemplated by Article 9 of the Master Receivables Purchase
Agreement and any amount payable by the Performance Guarantor pursuant to
Section 19 of the Master Receivables Purchase Agreement; and

(b)
undertake to pay upon demand any amount owed by any member of the T-Mobile Group
as a Guaranteed Obligation.

For purposes of this Guarantee, the term “Excluded Amount” shall mean, with
respect to any Batch, and for each Settlement Date, the maximum amount of the
portion of the Allocated Write-Off Amount for such Batch that is intended to be
allocated to, and borne by, the Funding Seller on such Settlement Date pursuant
to Section 5.3 of the Master Receivables Purchase Agreement; it being agreed and
understood (for the avoidance of doubt) that, for each Batch and each Settlement
Date, the “Excluded Amount” related thereto shall be its Maximum Batch Mandatory
Repurchase Amount for such Settlement Date.
1.2
Each of the Purchasing Entities, acting severally, or one or more of the
Purchasing Entities, acting jointly, from time to time, shall be entitled to
make one or more demands for payment under this Guarantee. Each demand for
payment must be signed by its or their legal representative(s) or authorized
representative(s). It is agreed and understood that the Bank Purchasing Agent
itself shall be entitled to make demands on behalf of one or more of the other
Purchasing Entities. Any demand hereunder shall be made in writing (without the
requirement that any demands or remedies be made or exercised, or any other
steps be taken, previously against any member of the T-Mobile Group or any other
Person). Any payment to be made by the Guarantor hereunder shall be made after
the making of any such demand within three (3) days on which banks are open for
general business in Düsseldorf, Germany, and Frankfurt am Main, Germany (each a
“Banking Day”).



1.3
We have received a copy of each of the Transaction Documents and are aware of
their entire contents. We are also aware that the provisions of such agreements
are only binding upon the Purchasing Entities and certain of the members of the
T-Mobile Group, whereas our rights and obligations are set out exhaustively in
this Guarantee.

1.4
We shall not be entitled to any right to set-off or counterclaim whatsoever. All
payments under this Guarantee shall be made free from any withholding or
deduction.

1.5
This Guarantee shall apply with regard to the Transaction as amended or varied
from time to time (which may be without our consent, except as may be expressly
provided therein). We hereby authorize the parties to the Transaction Documents
to agree to any such amendment or variation, the due performance of which and
compliance with which by the members of the T-Mobile Group are likewise
guaranteed hereunder. Our obligations and liabilities under this Guarantee shall
not be discharged by any allowance of time or other indulgence whatsoever by any
of the Purchasing Entities to any member of the T-Mobile Group, or by any
variation or suspension of the obligations to be performed under the
Transaction, or by any amendments to any of the Transaction Documents or to the
constitution of any party to the Transaction, or by any Bankruptcy Event with
respect to any party to the Transaction, or by any other matters, whether with
or without our knowledge or consent.





A-8-2
 

--------------------------------------------------------------------------------

 
 
 
 
 









1.6
Unless otherwise specified in a Purchasing Entity’s written demand, all amounts
payable hereunder by us shall be paid to: [refer to relevant accounts in the
Transaction Documents].

2.
Maximum Liability

The Guarantor’s maximum liability pursuant to this Guarantee shall be limited to
the amount of EUR [the amount that shall equal 110% of the Funding Limit at the
issuing date of the guarantee], less any amount paid by the Guarantor pursuant
to this Guarantee (the “Maximum Amount”).
3.
Validity Period

The validity period of this Guarantee shall commence on [Date]/[the date hereof]
and shall end on the later date of (A) 2 years and 9 months after the Master
Receivables Purchase Agreement shall have come into force and (B) the Final
Termination Date under the Master Receivables Purchase Agreement (the “Expiry
Date”).
4.
Assignment

4.1
This Guarantee shall be effective for the benefit of each of the Purchasing
Entities and their respective successors, assignees, and any other company with
which any of them may at any time amalgamate. We and our successors shall be
bound by this Guarantee notwithstanding any change in our constitution or status
or any of our successors.

4.2
We may not assign all or part of our rights or transfer or novate all or part of
our obligations under this Guarantee to another party without the prior written
consent of each of the Purchasing Entities.

5.
Communications

5.1
Any notice required to be given by a party shall be sent to the other party’s
address or facsimile number given herein or such other address or facsimile
number as may from time to time be notified for this purpose. The initial
addresses and telefax numbers of the parties are:

The Purchasing Entities
:
[Purchasing Entities]
Fax Number
:
[•]
Address
:
[•]
Attention
:
[•]
The Guarantor
:
Deutsche Telekom AG
Fax Number
:
[•]
Address
:
[•]
Attention
:
[•]

5.2
Any such notice shall be deemed to have been served:

(a)
if delivered by hand, when left at the address required by this clause 4; or

(b)
if posted by prepaid ordinary mail or by prepaid registered letter, at the
expiration of three (3) Banking Days after posting thereof; or



A-8-3
 

--------------------------------------------------------------------------------

 
 
 
 
 









(c)
if sent by facsimile and received in readable form, upon the receipt by the
sender of the transmission report indicating that the notice has been sent in
full to the recipient’s facsimile machine, or such other similar medium of
receipt; or

(d)
if sent by courier, at the expiration of three (3) Banking Days after the
package containing the same shall have been received by the relevant courier
company.

6.
Miscellaneous

6.1
The validity of the remaining provisions of this Guarantee shall not be affected
if any particular provision or provisions of this Guarantee or any Transaction
Document is or are properly declared illegal, unenforceable or contrary to law
or public policy or if a gap in this Guarantee becomes evident and regardless of
the value of any collateral provided to the beneficiaries hereof or the release
or exchange of any such collateral. In the event that as a result of such
declaration or gap any of the rights or obligations of a party are materially
affected, the parties shall meet and negotiate in good faith in order to arrive
at an amendment of this Guarantee that will as closely as possible reflect what
the parties would have intended if they had considered the point at the time of
conclusion of this Guarantee. If the parties after such consultations do not
agree upon an appropriate amendment to this Guarantee, there shall be deemed to
exist a dispute that may be referred to legal proceedings.

6.2
The Guarantor waives any right it may have of first requiring any of the
beneficiaries hereunder to proceed against, or enforce any other rights or
security or claim from, any person before claiming from it under this Guarantee.
This waiver applies irrespective of any non-mandatory law or any provision of
this Guarantee or any Transaction Document to the contrary.

6.3
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(i)
at any time or from time to time, without notice to the Guarantor, the time for
any performance of or compliance with any of the obligations of any member of
the T-Mobile Group under the Transaction Documents shall be waived;

(ii)
any of the acts mentioned in any of the provisions of the Transaction Documents
shall be done or omitted;

(iii)
any of the Deutsche Telekom Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under any Transaction
Document shall be waived or any of the Deutsche Telekom Guaranteed Obligations
or any security therefore shall be released or exchanged in whole or in part or
otherwise dealt with; or

(iv)
any lien or security interest granted to, or in favor of, any of the
beneficiaries hereunder as security for the Deutsche Telekom Guaranteed
Obligations shall fail to be effective or perfected.

The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any of the
beneficiaries hereunder exhaust any right, power or remedy or proceed against
any member of the T-Mobile Group or against any other Person under any other
agreement, or guarantee of, or security for, any of the Deutsche Telekom
Guaranteed Obligations.
6.4
The obligations of the Guarantor under this Guarantee shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any member of the T-Mobile Group under any Transaction



A-8-4
 

--------------------------------------------------------------------------------

 
 
 
 
 









Document is rescinded or must otherwise be restored by any holder of any of the
Deutsche Telekom Guaranteed Obligations, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise, and the Guarantor agrees that it
will indemnify each of the beneficiaries hereunder on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
it or them in connection with such rescission or restoration, including any such
costs or expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
6.5
The Guarantor hereby waives its right to take recourse (Rückgriffrecht) against
any member of the T-Mobile Group resulting from any demand under this Guarantee
until the Guaranteed Obligations have been fully and finally discharged.



6.6
The Guarantor agrees that, as between the Guarantor and the beneficiaries
hereunder, the obligations of any member of the T-Mobile Group under any
Transaction Document may be declared to be forthwith due and payable as provided
therein (and shall be deemed to have become automatically due and payable as
provided therein) for the purposes hereof notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such member of the T-Mobile
Group and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by any member of the T-Mobile Group, as applicable) shall
forthwith become due and payable by the Guarantor hereunder.

6.7
This Guarantee is a continuing guarantee, and shall apply to all Deutsche
Telekom Guaranteed Obligations whenever arising.

6.8
This Guarantee shall be governed by, and construed in accordance with the laws
of, Germany. The courts of Frankfurt am Main, Germany, shall have non-exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this Guarantee.



DEUTSCHE TELEKOM AG


__________________________________
 
Name:
 
Title:


__________________________________
 
Name:
 
Title:





For and on behalf of Deutsche Telekom AG




A-8-5
 

--------------------------------------------------------------------------------






ANNEX 10

TEMPLATE FOR INVOICES ON SERVICER FEE TO BE ISSUED BY SERVICER SEPARATELY TO
EACH BANK PURCHASER PURSUANT TO SECTION 4.3(b)


See attached.




A-10-1
 

--------------------------------------------------------------------------------






ANNEX 11

LEVEL 4 RESERVE PERCENTAGES ON PRIOR SETTLEMENT DATES


Period
End of Collection Period
Settlement Date
Level 4 Reserve Percentage
in current month (t=0)
Applied rate for t=1 through t=3
0
25-Feb-14
03-Mar-14
5.14%
 
 
 
1
31-Mar-14
14-Apr-14
5.14%
5.14
%
 
 
2
30-Apr-14
12-May-14
5.14%
5.14
%
5.14
%
 
3
31-May-14
12-Jun-14
5.14%
5.14
%
5.14
%
5.14
%
4
30-Jun-14
14-Jul-14
5.83%
5.14
%
5.14
%
5.14
%
5
31-Jul-14
12-Aug-14
5.83%
5.83
%
5.14
%
5.14
%
6
31-Aug-14
12-Sep-14
5.83%
5.83
%
5.83
%
5.14
%
7
30-Sep-14
14-Oct-14
4.90%
4.55
%
4.55
%
4.55
%
8
31-Oct-14
12-Nov-14
4.90%
4.90
%
4.55
%
4.55
%
9
30-Nov-14
12-Dec-14
4.24%
4.24
%
4.24
%
3.89
%
10
31-Dec-14
12-Jan-15
4.24%
4.24
%
4.24
%
4.24
%
11
31-Jan-15
12-Feb-15
4.24%
4.24
%
4.24
%
4.24
%
12
28-Feb-15
12-Mar-15
4.24%
4.24
%
4.24
%
4.24
%
13
31-Mar-15
13-Apr-15
4.24%
4.24
%
4.24
%
4.24
%
14
30-Apr-15
12-May-15
4.24%
4.24
%
4.24
%
4.24
%
15
31-May-15
12-Jun-15
4.39%
4.24
%
4.24
%
4.24
%
16
30-Jun-15
13-Jul-15
4.39%
4.39
%
4.24
%
4.24
%
17
31-Jul-15
12-Aug-15
4.39%
4.39
%
4.39
%
4.24
%
18
31-Aug-15
14-Sep-15
4.99%
4.39
%
4.39
%
4.39
%
19
30-Sep-15
13-Oct-15
4.99%
4.99
%
4.39
%
4.39
%
20
31-Oct-15
12-Nov-15
3.75%
3.75
%
3.75
%
3.75
%
21
30-Nov-15
14-Dec-15
3.75%
3.75
%
3.75
%
3.75
%
22
31-Dec-15
12-Jan-16
3.75%
3.75
%
3.75
%
3.75
%
23
31-Jan-16
12-Feb-16
2.91%
3.75
%
3.75
%
3.75
%
24
29-Feb-16
14-Mar-16
2.91%
2.91
%
3.75
%
3.75
%
25
31-Mar-16
12-Apr-16
2.91%
2.91
%
2.91
%
3.75
%
26
30-Apr-16
12-May-16
2.91%
2.91
%
2.91
%
2.91
%
27
31-May-16
13-Jun-16
2.91%
2.91
%
2.91
%
2.91
%
28
30-Jun-16
12-Jul-16
2.91%
2.91
%
2.91
%
2.91
%
29
31-Jul-16
12-Aug-16
2.91%
2.91
%
2.91
%
2.91
%
30
31-Aug-16
12-Sep-16
2.91%
2.91
%
2.91
%
2.91
%
31
30-Sep-16
12-Oct-16
3.16%
2.91
%
2.91
%
2.91
%
32
31-Oct-16
12-Nov-16
3.16%
3.16
%
2.91
%
2.91
%
33
30-Nov-16
12-Dec-16
3.43%
3.16
%
3.16
%
2.91
%
34
31-Dec-16
12-Jan-17
3.43%
3.43
%
3.16
%
3.16
%



A-11-1
 

--------------------------------------------------------------------------------

 
 
 
 
 









35
31-Jan-17
13-Feb-17
3.43%
3.43
%
3.43
%
3.16
%
36
28-Feb-17
13-Mar-17
3.43%
3.43
%
3.43
%
3.43
%
37
31-Mar-17
12-Apr-17
3.18%
3.43
%
3.43%
3.43%
38
30-Apr-17
12-May-17
3.18%
3.18
%
3.43%
3.43%
39
31-May-17
12-Jun-17
3.14%
3.18
%
3.18%
3.43%
40
30-Jun-17
12-Jul-17
3.14%
3.14
%
3.18%
3.18%
41
31-Jul-17
14-Aug-17
3.14%
3.14
%
3.14%
3.18%
42
31-Aug-17
12-Sep-17
3.14%
3.14
%
3.14%
3.14%
43
30-Sep-17
12-Oct-17
3.14%
3.14
%
3.14%
3.14%
44
31-Oct-17
13-Nov-17
3.14%
3.14
%
3.14%
3.14%
45
30-Nov-17
12-Dec-17
3.14%
3.14
%
3.14%
3.14%
46
31-Dec-17
12-Jan-18
3.52%
3.14
%
3.14%
3.14%
47
31-Jan-18
12-Feb-18
3.52%
3.52
%
3.14%
3.14%
48
28-Feb-18
12-Mar-18
3.52%
3.52
%
3.52%
3.14%
49
31-Mar-18
12-Apr-18
3.57%
3.52
%
3.52%
3.52%
50
30-April-18
14-May-18
3.57%
3.57
%
3.52%
3.52%
51
31-May-18
12-June-18
3.57%
3.57
%
3.57%
3.52%







A-11-2
 